Exhibit 10.1

 

EXECUTION VERSION

 

 

KITE REALTY GROUP, L.P.

 

$250,000,000

 

4.23% Series A Senior Notes due September 10, 2023

4.47% Series B Senior Notes due September 10, 2025

4.57% Series C Senior Notes due September 10, 2027

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of August 28, 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

AUTHORIZATION OF NOTES

 

1

 

 

 

 

 

SECTION 2.

 

SALE AND PURCHASE OF NOTES; SPRINGING GUARANTY

 

1

 

 

 

 

 

Section 2.1.

 

Sale and Purchase of Notes

 

1

Section 2.2.

 

Springing Guaranty

 

2

 

 

 

 

 

SECTION 3.

 

EXECUTION; CLOSING

 

2

 

 

 

 

 

SECTION 4.

 

CONDITIONS TO CLOSING

 

2

 

 

 

 

 

Section 4.1.

 

Representations and Warranties

 

2

Section 4.2.

 

Performance; No Default

 

3

Section 4.3.

 

Compliance Certificates

 

3

Section 4.4.

 

Opinions of Counsel

 

4

Section 4.5.

 

Purchase Permitted By Applicable Law, Etc.

 

4

Section 4.6.

 

Sale of Other Notes

 

4

Section 4.7.

 

Payment of Special Counsel Fees

 

4

Section 4.8.

 

Private Placement Numbers

 

4

Section 4.9.

 

Changes in Corporate Structure

 

4

Section 4.10.

 

Funding Instructions

 

4

Section 4.11.

 

Springing Parent Guaranty

 

5

Section 4.12.

 

Material Credit Facility

 

5

Section 4.13.

 

Proceedings and Documents

 

5

 

 

 

 

 

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

5

 

 

 

 

 

Section 5.1.

 

Organization; Power and Authority

 

5

Section 5.2.

 

Authorization, Etc.

 

6

Section 5.3.

 

Disclosure

 

6

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

 

7

Section 5.5.

 

Financial Statements; Material Liabilities

 

7

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc.

 

8

Section 5.7.

 

Governmental Authorizations, Etc.

 

8

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

 

8

Section 5.9.

 

Taxes

 

9

Section 5.10.

 

Title to Property; Leases

 

9

Section 5.11.

 

Licenses, Permits, Etc.

 

10

Section 5.12.

 

Compliance with ERISA

 

10

Section 5.13.

 

Private Offering by the Company

 

11

 

i

--------------------------------------------------------------------------------


 

Section 5.14.

 

Use of Proceeds; Margin Regulations

 

11

Section 5.15.

 

Existing Indebtedness; Future Liens

 

12

Section 5.16.

 

Foreign Assets Control Regulations, Etc.

 

12

Section 5.17.

 

Status under Certain Statutes

 

14

Section 5.18.

 

Environmental Matters

 

14

Section 5.19.

 

Solvency

 

15

Section 5.20.

 

Unencumbered Pool Properties

 

15

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS OF THE PURCHASERS

 

15

 

 

 

 

 

Section 6.1.

 

Purchase for Investment

 

15

Section 6.2.

 

Source of Funds

 

15

Section 6.3.

 

Accredited Investor

 

17

 

 

 

 

 

SECTION 7.

 

INFORMATION AS TO PARENT AND COMPANY

 

17

 

 

 

 

 

Section 7.1.

 

Financial and Business Information

 

17

Section 7.2.

 

Officer’s Certificate

 

20

Section 7.3.

 

Visitation

 

21

Section 7.4.

 

Electronic Delivery

 

22

 

 

 

 

 

SECTION 8.

 

PAYMENT AND PREPAYMENT OF THE NOTES

 

23

 

 

 

 

 

Section 8.1.

 

Maturity

 

23

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

 

23

Section 8.3.

 

Allocation of Partial Prepayments

 

23

Section 8.4.

 

Maturity; Surrender, Etc.

 

23

Section 8.5.

 

Purchase of Notes

 

24

Section 8.6.

 

Make-Whole Amount

 

24

Section 8.7.

 

Offer to Prepay Notes in the Event of a Change in Control

 

26

Section 8.8.

 

Offer to Prepay Upon Removal of Unencumbered Pool Property

 

27

Section 8.9.

 

Payments Due on Non-Business Days

 

28

 

 

 

 

 

SECTION 9.

 

AFFIRMATIVE COVENANTS

 

28

 

 

 

 

 

Section 9.1.

 

Compliance with Law

 

28

Section 9.2.

 

Insurance

 

29

Section 9.3.

 

Maintenance of Properties

 

29

Section 9.4.

 

Payment of Taxes and Claims

 

29

Section 9.5.

 

Corporate Existence, Etc.

 

29

Section 9.6.

 

Books and Records

 

30

Section 9.7.

 

REIT Status

 

30

Section 9.8.

 

Exchange Listing

 

30

Section 9.9.

 

Subsidiary Guarantors

 

30

Section 9.10

 

Most Favored Lender Provision

 

31

 

ii

--------------------------------------------------------------------------------


 

SECTION 10.

 

NEGATIVE COVENANTS

 

32

 

 

 

 

 

Section 10.1.

 

Transactions with Affiliates

 

32

Section 10.2.

 

Merger, Consolidation, Sales of Assets and Other Arrangements

 

33

Section 10.3.

 

Line of Business

 

34

Section 10.4.

 

Terrorism Sanctions Regulations

 

35

Section 10.5.

 

Financial Covenants

 

35

Section 10.6.

 

Restricted Payments

 

35

Section 10.7.

 

Indebtedness

 

36

Section 10.8.

 

Investments Generally

 

36

Section 10.9.

 

Liens

 

37

Section 10.10.

 

Modifications of Organizational Documents

 

38

Section 10.11.

 

Parent Ownership and Management of the Company

 

38

 

 

 

 

 

SECTION 11.

 

EVENTS OF DEFAULT

 

38

 

 

 

 

 

SECTION 12.

 

REMEDIES ON DEFAULT, ETC.

 

42

 

 

 

 

 

Section 12.1.

 

Acceleration

 

42

Section 12.2.

 

Other Remedies

 

42

Section 12.3.

 

Rescission

 

43

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc.

 

43

 

 

 

 

 

SECTION 13.

 

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

 

43

 

 

 

 

 

Section 13.1.

 

Registration of Notes

 

43

Section 13.2.

 

Transfer and Exchange of Notes

 

44

Section 13.3.

 

Replacement of Notes

 

44

 

 

 

 

 

SECTION 14.

 

PAYMENTS ON NOTES

 

44

 

 

 

 

 

Section 14.1.

 

Place of Payment

 

44

Section 14.2.

 

Home Office Payment

 

45

 

 

 

 

 

SECTION 15.

 

EXPENSES, ETC.

 

45

 

 

 

 

 

Section 15.1.

 

Transaction Expenses

 

45

Section 15.2.

 

Survival

 

46

 

 

 

 

 

SECTION 16.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

46

 

 

 

 

 

SECTION 17.

 

AMENDMENT AND WAIVER

 

46

 

 

 

 

 

Section 17.1.

 

Requirements

 

46

Section 17.2.

 

Solicitation of Holders of Notes

 

47

Section 17.3.

 

Binding Effect, Etc.

 

47

 

iii

--------------------------------------------------------------------------------


 

Section 17.4.

 

Notes Held by Company, Etc.

 

48

 

 

 

 

 

SECTION 18.

 

NOTICES

 

48

 

 

 

 

 

SECTION 19.

 

REPRODUCTION OF DOCUMENTS

 

48

 

 

 

 

 

SECTION 20.

 

CONFIDENTIAL INFORMATION

 

49

 

 

 

 

 

SECTION 21.

 

SUBSTITUTION OF PURCHASER

 

50

 

 

 

 

 

SECTION 22.

 

MISCELLANEOUS

 

50

 

 

 

 

 

Section 22.1.

 

Successors and Assigns

 

50

Section 22.2.

 

Accounting Terms

 

50

Section 22.3.

 

Severability

 

51

Section 22.4.

 

Construction, Etc.

 

51

Section 22.5.

 

Counterparts

 

51

Section 22.6.

 

Governing Law

 

51

Section 22.7.

 

Jurisdiction and Process; Waiver of Jury Trial

 

51

 

 

 

 

 

SECTION 23.

 

NON-RECOURSE TO PARENT GUARANTOR

 

52

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE A    —

DEFINED TERMS

 

 

SCHEDULE 1(a)     —

FORM OF 4.23% SERIES A SENIOR NOTE DUE SEPTEMBER 10, 2023

 

 

SCHEDULE 1(b)     —

FORM OF 4.47% SERIES B SENIOR NOTE DUE SEPTEMBER 10, 2025

 

 

SCHEDULE 1(c)     —

FORM OF 4.57% SERIES C SENIOR NOTE DUE SEPTEMBER 10, 2027

 

 

SCHEDULE 4.4(a)     —

FORM OF OPINION OF SPECIAL COUNSEL FOR THE PARENT AND THE COMPANY

 

 

SCHEDULE 4.4(b)     —

FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS

 

 

SCHEDULE 5.3     —

DISCLOSURE MATERIALS

 

 

SCHEDULE 5.4     —

SUBSIDIARIES OF THE PARENT AND OWNERSHIP OF SUBSIDIARY STOCK

 

 

SCHEDULE 5.5     —

FINANCIAL STATEMENTS

 

 

SCHEDULE 5.10(b)    —

REAL PROPERTY; EXISTING LIENS

 

 

SCHEDULE 5.15     —

EXISTING INDEBTEDNESS

 

 

SCHEDULE B     —

INFORMATION RELATING TO PURCHASERS

 

 

EXHIBIT SG     —

FORM OF SUBSIDIARY GUARANTY

 

 

EXHIBIT SPG     —

FORM OF SPRINGING PARENT GUARANTY

 

v

--------------------------------------------------------------------------------


 

KITE REALTY GROUP, L.P.

30 South Meridian Street, Suite 1100

Indianapolis, Indiana 46204

 

4.23% Series A Senior Notes due September 10, 2023

4.47% Series B Senior Notes due September 10, 2025

4.57% Series C Senior Notes due September 10, 2027

 

Dated as of August 28, 2015

 

TO EACH OF THE PURCHASERS

LISTED IN SCHEDULE B HERETO:

 

Ladies and Gentlemen:

 

KITE REALTY GROUP, L.P., a Delaware limited partnership (together with any
successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Company”), agrees with each of the Purchasers as follows:

 

SECTION 1.                                          AUTHORIZATION OF NOTES.

 

The Company will authorize the issue and sale of $250,000,000 aggregate
principal amount of its Senior Notes, of which $95,000,000 aggregate principal
amount shall be its 4.23% Series A Senior Notes due September 10, 2023 (the
“Series A Notes”), $80,000,000 aggregate principal amount shall be its 4.47%
Series B Senior Notes due September 10, 2025 (the “Series B Notes”) and
$75,000,000 aggregate principal amount shall be its 4.57% Series C Senior Notes
due September 10, 2027 (the “Series C Notes; the Series A Notes, the Series B
Notes, and the Series C Notes, as amended, restated or otherwise modified from
time to time pursuant to Section 17 and including any such notes issued in
substitution therefor pursuant to Section 13, the “Notes”).  The Notes shall be
substantially in the respective forms set out in Schedules 1(a), 1(b) and 1(c). 
Certain capitalized and other terms used in this Agreement are defined in
Schedule A.  References to a “Schedule” or an “Exhibit” are references to a
Schedule or an Exhibit attached to this Agreement unless otherwise specified. 
References to a “Section” are references to a Section of this Agreement unless
otherwise specified.

 

SECTION 2.                                          SALE AND PURCHASE OF NOTES;
SPRINGING GUARANTY.

 

Section 2.1.                                Sale and Purchase of Notes.  Subject
to the terms and conditions of this Agreement, the Company will issue and sell
to each Purchaser and each Purchaser will purchase from the Company, at the
Closing provided for in Section 3, Notes of the series and in the principal
amount specified opposite such Purchaser’s name in Schedule B at the purchase
price

 

--------------------------------------------------------------------------------


 

of 100% of the principal amount thereof.  The Purchasers’ obligations hereunder
are several and not joint obligations and no Purchaser shall have any liability
to any Person for the performance or non-performance of any obligation by any
other Purchaser hereunder.

 

Section 2.2.                                Springing Guaranty.  The obligations
of the Company hereunder and under the Notes shall have the benefit of that
certain Springing Guaranty Agreement from the Parent to be dated as of the date
of the Closing (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Springing Parent Guaranty”) substantially in
the form of Schedule SPA (provided that, for the avoidance of doubt, the Parent
shall have no liability under the Springing Parent Guaranty until the occurrence
of a Springing Recourse Event).

 

SECTION 3.                                          EXECUTION; CLOSING.

 

The execution and delivery of this Agreement shall occur on August 28, 2015 (the
“Execution Date”).  The sale and purchase of the Notes to be purchased by each
Purchaser shall occur at the offices of Schiff Hardin LLP, 666 Fifth Avenue,
17th Floor, New York, New York 10103, at 11:00 a.m., New York, New York time, at
a closing (the “Closing”) on September 10, 2015.  At the Closing, the Company
will deliver to each Purchaser the Notes of each series to be purchased by such
Purchaser in the form of a single Note of such series (or such greater number of
Notes of such series in denominations of at least $100,000 as such Purchaser may
request) dated the date of the Closing and registered in such Purchaser’s name
(or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer to the account of the Company set forth
in the funding instructions delivered by the Company in accordance with
Section 4.10.  If at the Closing the Company shall fail to tender such Notes to
any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of any of the conditions specified in Section 4 not
having been fulfilled to such Purchaser’s satisfaction or such failure by the
Company to tender such Notes.

 

SECTION 4.                                          CONDITIONS TO CLOSING.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

Section 4.1.                                      Representations and
Warranties.

 

(a)                                 Representation and Warranties of the
Company.  The representations and warranties of the Company in this Agreement
shall be correct in all material respects (except to the extent any such
representation and warranty includes a materiality, Material or Material Adverse
Effect qualifier, in which case it shall be true and correct in all respects)
when made and at the Closing; provided that, with respect to the Closing, the
Company shall be permitted to make additions and deletions to Schedules 5.4
and/or

 

2

--------------------------------------------------------------------------------


 

5.15) after the Execution Date but prior to the date of the Closing (and any
reference herein to any such Schedule shall be deemed to be a reference to such
Schedule as so modified), so long as (a) the Company shall have provided an
updated copy of the relevant Schedules to such Purchaser not less than 5
Business Days prior to the date of the Closing and (b)(1) in the case of
Schedule 5.4, any such additions or deletions are in all respects reasonably
satisfactory to such Purchaser as a condition to the Closing and (2) in the case
of Schedule 5.15, after giving effect to such additions and deletions,
immediately before and immediately after giving effect to the issue and sale of
the Notes, the Company shall be in compliance with Section 10.5 and each
Additional Covenant then in effect.

 

(b)                                 Representations and Warranties of the
Parent.  The representations and warranties of the Parent in the Springing
Parent Guaranty shall be correct in all material respects (except to the extent
any such representation and warranty includes a materiality, Material or
Material Adverse Effect qualifier, in which case it shall be true and correct in
all respects) when made and at the Closing.

 

Section 4.2.                                      Performance; No Default.  The
Parent and the Company shall have performed and complied in all material
respects with all agreements and conditions contained in this Agreement and the
Springing Parent Guaranty required to be performed or complied with by it prior
to or at the Closing.  Before and after giving effect to the issue and sale of
the Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing.  Neither the Parent, the Company nor any Subsidiary shall have
entered into any transaction since the date of the Memorandum that would have
been prohibited by Section 10 had such Section applied since such date.

 

Section 4.3.                                      Compliance Certificates.

 

(a)                                 Officer’s Certificate of the Company.  The
Company shall have delivered to such Purchaser an Officer’s Certificate, dated
the date of the Closing, certifying that the conditions specified in Sections
4.1(a), 4.2 and 4.9 have been fulfilled.

 

(b)                                 Secretary’s Certificate of the Company.  The
Company shall have delivered to such Purchaser a certificate of its Secretary or
Assistant Secretary, dated the date of the Closing, certifying as to (1) the
resolutions attached thereto and other limited partnership proceedings relating
to the authorization, execution and delivery of the Notes and this Agreement and
(2) the Company’s organizational documents as then in effect.

 

(c)                                  Officer’s Certificate of Parent.  The
Parent shall have delivered to such Purchaser an Officer’s Certificate, dated
the date of the Closing, certifying as to the Parent that the conditions
specified in Sections 4.1(b), 4.2 and 4.9 have been fulfilled.

 

(d)                                 Secretary’s Certificate of the Parent.  The
Parent shall have delivered to such Purchaser a certificate of its Secretary or
Assistant Secretary, dated the date of the Closing, certifying as to (1) the
resolutions attached thereto and other trust proceedings

 

3

--------------------------------------------------------------------------------


 

relating to the authorization, execution and delivery of the Springing Parent
Guaranty and (2) such the Parent’s organizational documents as then in effect.

 

Section 4.4.                                      Opinions of Counsel.  Such
Purchaser shall have received opinions in form and substance satisfactory to
such Purchaser, dated the date of the Closing (a) from Hogan Lovells US LLP,
counsel for the Parent and the Company, covering the matters set forth in
Schedule 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers) and (b) from Schiff Hardin LLP, the Purchasers’ special counsel in
connection with such transactions, substantially in the form set forth in
Schedule 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.

 

Section 4.5.                                      Purchase Permitted By
Applicable Law, Etc..  On the date of the Closing, such Purchaser’s purchase of
Notes shall (a) be permitted by the laws and regulations of each jurisdiction to
which such Purchaser is subject, without recourse to provisions (such as
section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the Execution Date.  If requested by such
Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

 

Section 4.6.                                      Sale of Other Notes. 
Contemporaneously with the Closing, the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule B.

 

Section 4.7.                                      Payment of Special Counsel
Fees.  Without limiting Section 15.1, the Company shall have paid on or before
the Execution Date and the date of the Closing the reasonable and documented
fees, charges and disbursements of the Purchasers’ special counsel referred to
in Section 4.4(b) to the extent reflected in a statement of such counsel
rendered to the Company at least two Business Days prior to such date.

 

Section 4.8.                                      Private Placement Numbers.  A
Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each series of the Notes.

 

Section 4.9.                                      Changes in Corporate
Structure.  Neither the Parent nor the Company shall have changed its
jurisdiction of organization or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.

 

Section 4.10.                               Funding Instructions.  At least
three Business Days prior to the date of the Closing, such Purchaser shall have
received written instructions signed by a Responsible Officer

 

4

--------------------------------------------------------------------------------


 

on letterhead of the Company directing the manner of payment of the purchase
price for the Notes and setting forth (a) the name and address of the transferee
bank, (b) such transferee bank’s ABA number and (c) the account name and number
into which the purchase price for the Notes is to be deposited.

 

Section 4.11.                               Springing Parent Guaranty.  Such
Purchaser shall have received a copy of the Springing Parent Guaranty which
shall have been duly authorized, executed and delivered by the Parent (provided
that, for the avoidance of doubt, the Parent shall have no liability under the
Springing Guaranty until the occurrence of a Springing Recourse Event).

 

Section 4.12.                               Credit Agreement.  Such Purchaser
shall have received a copy of the Material Credit Facility as is in effect on
the date of the Closing, which copy shall be certified as true, correct and
complete and which certificate shall identify each Additional Covenant then in
effect in the Material Credit Facility.

 

Section 4.13.                               Proceedings and Documents.  All
corporate and other proceedings in connection with the transactions contemplated
by this Agreement and all documents and instruments incident to such
transactions shall be reasonably satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.

 

SECTION 5.                                          REPRESENTATIONS AND
WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each Purchaser that:

 

Section 5.1.                                      Organization; Power and
Authority.

 

(a)                                 The Company is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is duly qualified as a foreign limited partnership and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The Company has the limited
partnership power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

 

(b)                                 The Parent is a real estate investment trust
duly formed under the laws of the State of Maryland, validly existing and in
good standing under the laws of its jurisdiction of formation, and is duly
qualified as a foreign entity and is in good standing in each jurisdiction in
which such qualification is required by law, other than those jurisdictions as
to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Parent has the trust power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and

 

5

--------------------------------------------------------------------------------


 

proposes to transact, to execute and deliver the Springing Parent Guaranty and
to perform the provisions thereof.

 

Section 5.2.                                      Authorization, Etc.

 

(a)                                 This Agreement and the Notes have been duly
authorized by all necessary limited partnership action on the part of the
Company, and this Agreement constitutes, and upon execution and delivery thereof
each Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (1) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (2) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(b)                                 This Springing Parent Guaranty has been duly
authorized by all necessary trust action on the part of the Parent, and the
Springing Parent Guaranty constitutes a legal, valid and binding obligation of
the Parent enforceable against the Parent in accordance with its terms, except
as such enforceability may be limited by (1) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (2) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Section 5.3.                                      Disclosure.  The Company,
through its agents, J.P. Morgan Securities, Inc., Citigroup Global Markets, Inc.
and Wells Fargo Securities, LLC, has delivered to each Purchaser a copy of a
Private Placement Memorandum, dated June 2015 (the “Memorandum”), relating to
the transactions contemplated hereby.  The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Parent and its Subsidiaries.  This Agreement, the Memorandum, the
financial statements listed in Schedule 5.5 and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company prior
to July 9, 2015 in connection with the transactions contemplated hereby and
identified in Schedule 5.3 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser being referred to, collectively, as the “Disclosure Documents”), taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made; provided that, with
respect to projections, estimates and other forward-looking information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time.  Except as
disclosed in the Disclosure Documents, since December 31, 2014, there has been
no change in the financial condition, operations, business or properties of the
Parent or any Subsidiary except changes that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  There is
no fact known to the Company that could reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

 

6

--------------------------------------------------------------------------------


 

Section 5.4.                                      Organization and Ownership of
Shares of Subsidiaries; Affiliates.

 

(a)                                 Schedule 5.4 contains (except as noted
therein) complete and correct lists of (1) the Parent’s Subsidiaries, showing,
as to each Subsidiary, the name thereof, the jurisdiction of its organization,
and the percentage of shares of each class of its capital stock or similar
Equity Interests outstanding owned by the Parent and each other Subsidiary and
identifying each Borrowing Base Subsidiary, (2) each Unconsolidated Affiliate,
and (3) the directors and senior officers of the Parent and the Company.

 

(b)                                 All of the outstanding shares of capital
stock or similar Equity Interests of each Subsidiary shown in Schedule 5.4 as
being owned by the Parent and its Subsidiaries have been validly issued, are
fully paid and non-assessable (with respect to any Person organized as a
corporation) and are owned by the Parent or another Subsidiary free and clear of
any Lien that is prohibited by this Agreement.

 

(c)                                  Each Subsidiary is a corporation or other
legal entity duly organized, validly existing and, where applicable, in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

 

(d)                                 No Borrowing Base Subsidiary is subject to
any legal, regulatory, contractual or other restriction (other than the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Borrowing Base
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Parent or any of its Subsidiaries that owns
outstanding shares of capital stock or similar Equity Interests of such
Borrowing Base Subsidiary.

 

Section 5.5.                                      Financial Statements; Material
Liabilities.  The Company has delivered to each Purchaser copies of the
financial statements of the Parent and its Subsidiaries listed on Schedule 5.5. 
All of such financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of the Parent and its Subsidiaries as of the respective dates specified
in such Schedule and the consolidated results of their operations and cash flows
for the respective periods so specified and have been prepared in accordance
with GAAP consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments and the absence of footnotes). The
Parent and its Subsidiaries do not have any Material liabilities that are not
disclosed in the Disclosure Documents.

 

7

--------------------------------------------------------------------------------


 

Section 5.6.                                      Compliance with Laws, Other
Instruments, Etc.

 

(a)                                 The execution, delivery and performance by
the Company of this Agreement and the Notes will not (1) contravene, result in
any breach of, or constitute a default under, or result in the creation of any
Lien in respect of any property of the Company or any Subsidiary under, any
material indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease, corporate charter or by-laws, shareholders agreement or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (2) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (3) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

 

(b)                                 The execution, delivery and performance by
the Parent of the Springing Parent Guaranty will not (1) contravene, result in
any breach of, or constitute a default under, or result in the creation of any
Lien in respect of any property of the Parent or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, shareholders agreement or any other agreement or
instrument to which the Parent or any Subsidiary is bound or by which the Parent
or any Subsidiary or any of their respective properties may be bound or
affected, (2) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Parent or any Subsidiary
or (3) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Parent or any Subsidiary.

 

Section 5.7.                                      Governmental Authorizations,
Etc.  No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by (a) the Company of this Agreement or the
Notes or (b) the Parent of the Springing Parent Guaranty.

 

Section 5.8.                                      Litigation; Observance of
Agreements, Statutes and Orders.

 

(a)                                 There are no actions, suits, investigations
or proceedings pending or, to the knowledge of the Company, threatened against
or affecting the Parent, the Company or any Subsidiary or any property of the
Parent, the Company or any Subsidiary in any court or before any arbitrator of
any kind or before or by any Governmental Authority that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Neither the Parent, the Company nor any
Subsidiary is (1) in default under any agreement or instrument to which it is a
party or by which it is bound, (2) in violation of any order, judgment, decree
or ruling of any court, arbitrator or Governmental Authority or (3) in violation
of any applicable law, ordinance, rule or regulation of any

 

8

--------------------------------------------------------------------------------


 

Governmental Authority (including, without limitation, Environmental Laws, the
USA PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 5.9.                                      Taxes.

 

(a)                                 The Parent, the Company and each Subsidiary
have filed all federal and, to the Company’s knowledge, all state and other
material tax returns that are required to have been filed in any jurisdiction,
and have paid all taxes shown to be due and payable on such returns and all
other taxes and assessments levied upon them or their properties, assets, income
or franchises, to the extent such taxes and assessments have become due and
payable and before they have become delinquent, except for any taxes and
assessments (1) the amount of which, individually or in the aggregate, is not
Material or (2) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Parent, the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.  The Company knows of no
basis for any other tax or assessment that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
charges, accruals and reserves on the books of the Parent, the Company and each
Subsidiary in respect of U.S. federal, state or other taxes for all fiscal
periods are adequate.  The U.S. federal income tax liabilities of the Parent,
the Company and each Subsidiary have been finally determined (whether by reason
of completed audits or the statute of limitations having run) for all fiscal
years up to and including the fiscal year ended December 31, 2010 or solely with
respect to the Company, up to and including the fiscal year ended December 31,
2012.

 

(b)                                 The Parent has operated, and intends to
continue to operate in a manner so as to permit it to qualify as a REIT.  The
Parent has elected treatment as a REIT.  Each Subsidiary of the Parent is either
(1) a “qualified REIT subsidiary” within the meaning of Section 856(i) of the
Code, (2) a real estate investment trust under the provisions of subchapter M of
Chapter 1 of the Code, (3) a Taxable REIT Subsidiary, (4) a partnership under
Treasury Regulation Section 301.7701-3, (5) an entity disregarded as a separate
entity from its owner under Treasury Regulation Section 301.7701-3 or (6) an
entity that does not cause the Parent to violate the REIT asset tests in
Section 856(c)(4) of the Code.

 

Section 5.10.                               Title to Property; Leases.

 

(a)                                 The Parent, the Company and each Subsidiary
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Parent, the Company or a Subsidiary after such date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement.  All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.

 

9

--------------------------------------------------------------------------------


 

(b)                                 As of the Execution Date, Schedule
5.10(b) is a complete and correct list of all of the real property owned or
leased by the Parent, the Company and each Subsidiary and identifies each real
property that is Unencumbered Pool Property and each Lien securing any
Indebtedness then in existence.

 

Section 5.11.                               Licenses, Permits, Etc.

 

(a)                                 The Parent, the Company and each Subsidiary
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others, except for any conflicts the effect of
which could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 To the knowledge of the Company, no product
or service of the Parent, the Company or any Subsidiary infringes in any
material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person.

 

(c)                                  To the knowledge of the Company, there is
no Material violation by any Person of any right of the Parent, the Company or
any Subsidiary with respect to any patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned or used by the Parent,
the Company or any Subsidiary.

 

Section 5.12.                               Compliance with ERISA.

 

(a)                                 The Company and each ERISA Affiliate have
operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.  Neither the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Company or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.

 

(b)                                 The present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities.  The

 

10

--------------------------------------------------------------------------------


 

term “benefit liabilities” has the meaning specified in section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.

 

(c)                                  The Company and its ERISA Affiliates have
not incurred withdrawal liabilities (and are not subject to contingent
withdrawal liabilities) under section 4201 or 4204 of ERISA in respect of
Multiemployer Plans that individually or in the aggregate are Material.

 

(d)                                 The expected postretirement benefit
obligation (determined as of the last day of the Company’s most recently ended
fiscal year in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic 715-60, without regard to liabilities attributable
to continuation coverage mandated by section 4980B of the Code) of the Parent,
the Company and each Subsidiary is not Material.

 

(e)                                  The execution and delivery of this
Agreement and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to
section 4975(c)(1)(A)-(D) of the Code.  The representation by the Company to
each Purchaser in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of such Purchaser’s representation in
Section 6.2 as to the sources of the funds to be used to pay the purchase price
of the Notes to be purchased by such Purchaser.

 

Section 5.13.                               Private Offering by the Company. 
Neither the Company nor anyone acting on its behalf has offered the Notes, the
Springing Parent Guaranty or any similar Securities for sale to, or solicited
any offer to buy the Notes, the Springing Parent Guaranty or any similar
Securities from, or otherwise approached or negotiated in respect thereof with,
any Person other than the Purchasers and not more than 70 other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment.  Neither the Parent, the Company nor anyone acting on their behalf
has taken, or will take, any action that would subject the issuance or sale of
the Notes or the execution and delivery of the Springing Parent Guaranty to the
registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.

 

Section 5.14.                               Use of Proceeds; Margin
Regulations.  The Company will apply the proceeds of the sale of the Notes
hereunder as set forth in the Memorandum.  No part of the proceeds from the sale
of the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock or to extend credit to others for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any Securities
under such circumstances as to involve the Company in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220).  Margin stock does not constitute
more than 25% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 25% of the value of such assets.  As

 

11

--------------------------------------------------------------------------------


 

used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

 

Section 5.15.                               Existing Indebtedness; Future Liens.

 

(a)                                 Except as described therein, Schedule 5.15
sets forth a complete and correct list of all outstanding Indebtedness of the
Parent and its Subsidiaries (other than intercompany Indebtedness) as of
June 30, 2015 (including descriptions of the obligors and obligees, principal
amounts outstanding, whether or not secured and any Guaranties thereof), since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Indebtedness of the
Parent and its Subsidiaries.  Neither the Parent nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Parent or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Parent or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.

 

(b)                                 Except as disclosed in Schedule 5.15,
neither the Parent nor any Subsidiary is a party to any instrument or agreement
in respect of Indebtedness pursuant to which it has agreed or consented to cause
or permit any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that is prohibited hereunder that secures Indebtedness or to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien that is prohibited hereunder that secures Indebtedness.

 

(c)                                  Neither the Parent nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of the Parent or such Subsidiary, any agreement relating
thereto or any other agreement (including, but not limited to, its charter or
any other organizational document) which limits the amount of, or otherwise
imposes restrictions on the incurring of, Indebtedness of the Parent or the
Company, except as disclosed in Schedule 5.15.

 

Section 5.16.                               Foreign Assets Control Regulations,
Etc.

 

(a)                                 Neither the Company nor any Controlled
Entity is (1) a Person whose name appears on the list of Specially Designated
Nationals and Blocked Persons published by the Office of Foreign Assets Control,
United States Department of the Treasury (“OFAC”) (an “OFAC Listed Person”),
(2) an agent, department, or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, (i) any
OFAC Listed Person or (ii) any Person, entity, organization, foreign country or
regime that is subject to any OFAC Sanctions Program, or (3) otherwise blocked,
subject to sanctions under or engaged in any activity in violation of other
United States economic sanctions, including but not limited to, the Trading with
the Enemy Act, the International Emergency Economic Powers Act,

 

12

--------------------------------------------------------------------------------


 

CISADA or any similar law or regulation with respect to Iran or any other
country, the Sudan Accountability and Divestment Act, any OFAC Sanctions
Program, or any economic sanctions regulations administered and enforced by the
United States or any enabling legislation or executive order relating to any of
the foregoing (collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person
and each other Person, entity, organization and government of a country
described in clause (1), clause (2) or clause (3), a “Blocked Person”).  Neither
the Company nor any Controlled Entity has been notified that its name appears or
may in the future appear on a state list of Persons that engage in investment or
other commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.

 

(b)                                 No part of the proceeds from the sale of the
Notes hereunder constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (1) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, or (2) otherwise in violation
of U.S. Economic Sanctions.

 

(c)                                  Neither the Company nor any Controlled
Entity (1) has been found in violation of, charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under the Currency and Foreign Transactions
Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT
Act or any other United States law or regulation governing such activities
(collectively, “Anti-Money Laundering Laws”) or any U.S. Economic Sanctions
violations, (2) to the Company’s actual knowledge after making due inquiry, is
under investigation by any Governmental Authority for possible violation of
Anti-Money Laundering Laws or any U.S. Economic Sanctions violations, (3) has
been assessed civil penalties under any Anti-Money Laundering Laws or any U.S.
Economic Sanctions, or (4) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Money Laundering Laws and U.S. Economic Sanctions.

 

(d)                                 (1)                                 Neither
the Company nor any Controlled Entity (i) has been charged with, or convicted of
bribery or any other anti-corruption related activity under any applicable law
or regulation in a U.S. or any non-U.S. country or jurisdiction, including but
not limited to, the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act
2010 (collectively, “Anti-Corruption Laws”), (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(iii) has been assessed civil or criminal penalties under any Anti-Corruption
Laws or (iv) has been or is the target of sanctions imposed by the United
Nations or the European Union;

 

(2)                                 To the Company’s actual knowledge after
making due inquiry, neither the Company nor any Controlled Entity has, within
the last five years, directly or

 

13

--------------------------------------------------------------------------------


 

indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and

 

(3)                                 No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for any improper payments,
including bribes, to any Governmental Official or commercial counterparty in
order to obtain, retain or direct business or obtain any improper advantage. 
The Company has established procedures and controls which it reasonably believes
are adequate (and otherwise comply with applicable law) to ensure that the
Company and each Controlled Entity is and will continue to be in compliance with
all applicable current and future Anti-Corruption Laws.

 

Section 5.17.                               Status under Certain Statutes. 
Neither the Parent, the Company nor any Subsidiary is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or is subject to regulation under the Public Utility Holding
Company Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or
the Federal Power Act, as amended.

 

Section 5.18.                               Environmental Matters.

 

(a)                                 Neither the Parent, the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim
and no proceeding has been instituted asserting any claim against the Parent,
the Company or any Subsidiary or any of their respective real properties or
other assets now or formerly owned, leased or operated by any of them, alleging
any damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.

 

(b)                                 Neither the Parent, the Company nor any
Subsidiary has knowledge of any facts which would give rise to any claim, public
or private, of violation of Environmental Laws or damage to the environment
emanating from, occurring on or in any way related to real properties now or
formerly owned, leased or operated by any of them or to other assets or their
use, except, in each case, such as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  Neither the Parent, the Company nor any
Subsidiary has stored any Hazardous Materials on real properties now or formerly
owned, leased or operated by any

 

14

--------------------------------------------------------------------------------


 

of them in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(d)                                 Neither the Parent, the Company nor any
Subsidiary has disposed of any Hazardous Materials in a manner which is contrary
to any Environmental Law that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(e)                                  All buildings on all real properties now
owned, leased or operated by the Parent, the Company or any Subsidiary are in
compliance with applicable Environmental Laws, except where failure to comply
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

Section 5.19.                     Solvency.  The Company is Solvent. The Parent
and its Subsidiaries, on a consolidated basis, are Solvent.

 

Section 5.20.                     Unencumbered Pool Properties.  Each
Unencumbered Pool Property identified in Schedule 5.10(b) satisfies all of the
requirements contained in the definition of Eligible Unencumbered Pool
Property.  Each of the Unencumbered Pool Property Controlled Subsidiaries
identified in Schedule 5.4 satisfies the requirements of this Agreement to be an
Unencumbered Pool Property Controlled Subsidiary.

 

SECTION 6.                                          REPRESENTATIONS OF THE
PURCHASERS.

 

Section 6.1.                                Purchase for Investment.  Each
Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control.  Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.

 

Section 6.2.                                Source of Funds.  Each Purchaser
severally represents that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

 

(a)                                 the Source is an “insurance company general
account” (as the term is defined in the United States Department of Labor’s
Prohibited Transaction Exemption (“PTE”) 95-60) in respect of which the reserves
and liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained

 

15

--------------------------------------------------------------------------------


 

by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

 

(b)                                 the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(c)                                  the Source is either (1) an insurance
company pooled separate account, within the meaning of PTE 90-1 or (2) a bank
collective investment fund, within the meaning of the PTE 91-38 and, except as
disclosed by such Purchaser to the Company in writing pursuant to this clause
(c), no employee benefit plan or group of plans maintained by the same employer
or employee organization beneficially owns more than 10% of all assets allocated
to such pooled separate account or collective investment fund; or

 

(d)                                 the Source constitutes assets of an
“investment fund” (within the meaning of Part VI of PTE 84-14 (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” or “QPAM”
(within the meaning of Part VI of the QPAM Exemption), no employee benefit
plan’s assets that are managed by the QPAM in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, represent more than 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a Person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of
Part VI(h) of the QPAM Exemption and (1) the identity of such QPAM and (2) the
names of any employee benefit plans whose assets in the investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization, represent 10% or more of the assets of such investment fund, have
been disclosed to the Company in writing pursuant to this clause (d); or

 

(e)                                  the Source constitutes assets of a
“plan(s)” (within the meaning of Part IV(h) of PTE 96-23 (the “INHAM
Exemption”)) managed by an “in-house asset manager” or “INHAM” (within the
meaning of Part IV(a) of the INHAM Exemption), the conditions of Part I(a),
(g) and (h) of the INHAM Exemption are satisfied, neither the INHAM nor a Person
controlling or controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest in the Company
and (1) the identity of such INHAM and (2) the name(s) of the employee

 

16

--------------------------------------------------------------------------------


 

benefit plan(s) whose assets constitute the Source have been disclosed to the
Company in writing pursuant to this clause (e); or

 

(f)                                   the Source is a governmental plan; or

 

(g)                                  the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Company in writing
pursuant to this clause (g); or

 

(h)                                 the Source does not include assets of any
employee benefit plan, other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

Section 6.3. Accredited Investor.  Each Purchaser severally represents that it
is an “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”).  Each Purchaser further severally represents that
such Purchaser has had the opportunity to ask questions of the Company and
received answers concerning the terms and conditions of the sale of the Notes.

 

SECTION 7.                                          INFORMATION AS TO PARENT AND
COMPANY.

 

Section 7.1.                                Financial and Business Information. 
The Company shall deliver to each Purchaser and each holder of a Note that is an
Institutional Investor:

 

(a)                                 Quarterly Statements — within 60 days (or
such shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Parent’s Quarterly Report on Form 10-Q (the
“Form 10-Q”) with the SEC regardless of whether the Parent is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under the Material Credit Facility or the date on
which such corresponding financial statements are delivered under the Material
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each quarterly fiscal period in each fiscal year of the
Parent (other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,

 

(1)                         a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such quarter, and

 

(2)                         consolidated statements of income, changes in
shareholders’ equity and cash flows of the Parent and its Subsidiaries, for such
quarter and (in the case of the second and third quarters) for the portion of
the fiscal year ending with such quarter,

 

17

--------------------------------------------------------------------------------


 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Parent as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments and the absence of footnotes, provided that delivery
within the time period specified above of copies of the Parent’s Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a);

 

(b)                                 Annual Statements — within 105 days (or such
shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Parent’s Annual Report on Form 10-K (the
“Form 10-K”) with the SEC regardless of whether the Parent is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under the Material Credit Facility or the date on
which such corresponding financial statements are delivered under the Material
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each fiscal year of the Parent, duplicate copies of,

 

(1)                         a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such year, and

 

(2)                         consolidated statements of income, changes in
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Parent’s Form 10-K for such fiscal year (together with the Parent’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC, shall be deemed to satisfy the requirements of this
Section 7.1(b);

 

(c)                                  SEC and Other Reports — promptly upon their
becoming available, one copy of (1) each financial statement, report, notice or
proxy statement sent by the Parent or any Subsidiary to its principal lending
banks as a whole (excluding information sent to such banks in the ordinary
course of administration of a bank facility, such as information relating to
pricing and borrowing availability) or to its public Securities holders

 

18

--------------------------------------------------------------------------------


 

generally, and (2) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such Purchaser or holder),
and each prospectus and all amendments thereto filed by the Parent or any
Subsidiary with the SEC and of all press releases and other statements made
available generally by the Parent or any Subsidiary to the public concerning
developments that are Material;

 

(d)                                 Notice of Default or Event of Default —
promptly, and in any event within five days after a Responsible Officer of the
Company becoming aware of the existence of any Default or Event of Default or
that any Person has given any notice or taken any action with respect to a
claimed default hereunder or that any Person has given any notice or taken any
action with respect to a claimed default of the type referred to in
Section 11(f), a written notice specifying the nature and period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto;

 

(e)                                  ERISA Matters — promptly, and in any event
within five days after a Responsible Officer of the Company becoming aware of
any of the following, a written notice setting forth the nature thereof and the
action, if any, that the Company or an ERISA Affiliate proposes to take with
respect thereto:

 

(1)                         with respect to any Plan, any reportable event, as
defined in section 4043(c) of ERISA and the regulations thereunder, for which
notice thereof has not been waived pursuant to such regulations as in effect on
the date hereof; or

 

(2)                         the taking by the PBGC of steps to institute, or the
threatening by the PBGC of the institution of, proceedings under section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

 

(3)                         any event, transaction or condition that could
result in the incurrence of any liability by the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, could reasonably be expected to have a Material Adverse Effect;

 

(f)                                   Notices from Governmental Authority —
promptly, and in any event within 30 days of receipt thereof, copies of any
notice to the Parent, the Company or any Subsidiary from any federal or state
Governmental Authority relating to any order, ruling, statute or other law or
regulation that could reasonably be expected to have a Material Adverse Effect;

 

19

--------------------------------------------------------------------------------


 

(g)                                  Quarterly Operating Summaries —
concurrently with the delivery of the quarterly or annual financial statements
pursuant to Section 7.1(a) or Section 7.1(b), an operating summary with respect
to each Unencumbered Pool Property for the fiscal quarter most recently ended,
including without limitation, a quarterly and year-to-date statement of total
revenues, expenses, net operating income and an occupancy status report together
with a current rent roll for each such Property;

 

(h)                                 Quarterly Property Schedules — concurrently
with the delivery of the quarterly or annual financial statements pursuant to
Section 7.1(a) or Section 7.1(b), a schedule of all Properties owned or leased
by the Parent, the Company and each Subsidiary as of the fiscal quarter most
recently ended, and the applicable Net Operating Income and Occupancy Rate of
each such Property;

 

(i)                                     Development Property Updates —
concurrently with the delivery of the quarterly or annual financial statements
pursuant to Section 7.1(a) or Section 7.1(b), a schedule of all Properties of
the Parent, the Company and each Subsidiary which are under development as of
the fiscal quarter most recently ended, setting forth for each such Property its
percentage of completion, the percentage preleased, the estimated completion
date, the total amount of development funded and the status of such development
against the development budget;

 

(j)                                    Change in Credit Rating — promptly upon
becoming aware thereof, notice of a change in the credit rating of the Parent or
the Company given by a Rating Agency or any announcement that any rating of the
Parent or the Company is “under review” or that such rating has been placed on a
watch list or that any similar action has been taken by a Rating Agency;

 

(k)                                 Springing Recourse Event — promptly upon
becoming aware thereof, notice of a Springing Recourse Event; and

 

(l)                                     Requested Information — with reasonable
promptness, such other data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Parent,
the Company or any Subsidiary (including, but without limitation, actual copies
of the Parent’s Form 10-Q and Form 10-K) or relating to the ability of the
Company to perform its obligations hereunder and under the Notes or the Parent
to perform its obligations under the Springing Parent Guaranty as from time to
time may be reasonably requested by any such Purchaser or holder of a Note.

 

Section 7.2.                                Officer’s Certificate.  Each set of
financial statements delivered to a Purchaser or holder of a Note pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer of the Parent:

 

(a)                                 Covenant Compliance — setting forth the
information from such financial statements that is required in order to
establish whether the Company was in compliance with the requirements of
Section 10.5 and each Additional Covenant during the quarterly or annual period
covered by the statements then being furnished, (including with respect

 

20

--------------------------------------------------------------------------------


 

to each such provision that involves mathematical calculations, the information
from such financial statements that is required to perform such calculations)
and detailed calculations of the maximum or minimum amount, ratio or percentage,
as the case may be, permissible under the terms of such Section or Additional
Covenant, and the calculation of the amount, ratio or percentage then in
existence (including, without limitation, calculations of the Unencumbered Pool
Values and a list of the Unencumbered Pool Properties).  In the event that the
Parent or any Subsidiary has made an election to measure any financial liability
using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 22.2) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election;

 

(b)                                 Event of Default — certifying that such
Senior Financial Officer has reviewed the relevant terms hereof and has made, or
caused to be made, under his or her supervision, a review of the transactions
and conditions of the Parent, the Company and each Subsidiary from the beginning
of the quarterly or annual period covered by the statements then being furnished
to the date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of the Parent, the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Parent, the Company or such Subsidiary shall have taken or
proposes to take with respect thereto; and

 

(c)                                  Material Credit Facility Subsidiary
Guarantors — certifying as to the name of each Subsidiary that is a guarantor in
respect of the Material Credit Facility as of the last day of the period covered
by such certificate.

 

Section 7.3.                                Visitation.  The Company shall
permit, and shall cause the Parent to permit, the representatives of each
Purchaser and each holder of a Note that is an Institutional Investor:

 

(a)                                 No Default — if no Default or Event of
Default then exists, at the expense of such Purchaser or holder and upon
reasonable prior notice to the Parent or the Company, as the case may be, but
only once for each Purchaser and holder during any fiscal year (in addition to
any visit with the independent public accountants described below), to visit the
principal executive office of the Parent or the Company, to discuss the affairs,
finances and accounts of the Parent, the Company and each Subsidiary with the
Parent’s or the Company’s officers, and (with the consent of the Parent or the
Company, as the case may be, which consent will not be unreasonably withheld)
its independent public accountants (it being understood and agreed that only one
such request for a discussion with its independent public accountants shall be
made per fiscal year by all Purchasers and holders of Notes and such discussion
shall be held on or around the end of the SAS 100 review period and that
representatives of the Parent or the Company shall be entitled to be present at
any such meeting), and (with the consent of the Parent or the

 

21

--------------------------------------------------------------------------------


 

Company, as the case may be, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Parent, the Company and each
Subsidiary, all at such reasonable times as may be reasonably requested in
writing; and

 

(b)                                 Default — if a Default or Event of Default
then exists, at the expense of the Company to visit and inspect any of the
offices or properties of the Parent, the Company or any Subsidiary, to examine
all their respective books of account, records, reports and other papers, to
make copies and extracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective officers and independent public
accountants (and by this provision the Company authorizes and has caused the
Parent to authorize said accountants to discuss the affairs, finances and
accounts of the Parent, the Company and each Subsidiary, provided that
representatives of the Parent or the Company shall be entitled to be present at
any such meeting), all at such times and as often as may be requested.

 

Section 7.4.                                Electronic Delivery.  Financial
statements, opinions of independent certified public accountants, other
information and Officer’s Certificates that are required to be delivered by the
Company pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed
to have been delivered if the Company satisfies or causes to be satisfied any of
the following requirements with respect thereto:

 

(a)                                 such financial statements satisfying the
requirements of Section 7.1(a) or (b) and related Officer’s Certificate
satisfying the requirements of Section 7.2 are delivered to each Purchaser and
each holder of a Note by e-mail;

 

(b)                                 the Parent shall have timely filed such
Form 10—Q or Form 10—K, satisfying the requirements of Section 7.1(a) or
Section 7.1(b), as the case may be, with the SEC on EDGAR and shall have made
such form and the related Officer’s Certificate satisfying the requirements of
Section 7.2 available on its home page on the internet, which is located at
http://www.kiterealty.com as of the Execution Date;

 

(c)                                  such financial statements satisfying the
requirements of Section 7.1(a) or Section 7.1(b) and related Officer’s
Certificate satisfying the requirements of Section 7.2 are timely posted by or
on behalf of the Parent on IntraLinks or on any other similar website to which
each Purchaser and each holder of Notes has free access; or

 

(d)                                 the Parent shall have filed any of the items
referred to in Section 7.1(c) with the SEC on EDGAR and shall have made such
items available on its home page on the internet or on IntraLinks or on any
other similar website to which each Purchaser and each holder of Notes has free
access;

 

provided however, that in the case of any of clauses (b), (c) or (d), the
Company shall have given each Purchaser and each holder of a Note prior written
notice, which may be by e-mail or in accordance with Section 18, of such posting
or filing in connection with each delivery, provided further, that upon request
of any Purchaser or holder to receive paper copies of such forms, financial
statements and Officer’s Certificates or to receive them by e-mail, the Company
will

 

22

--------------------------------------------------------------------------------


 

promptly e-mail them or deliver such paper copies, as the case may be, to such
Purchaser or holder.

 

SECTION 8.                                          PAYMENT AND PREPAYMENT OF
THE NOTES.

 

Section 8.1.                                      Maturity.  As provided
therein, the entire unpaid principal balance of each Note shall be due and
payable on the Maturity Date thereof.

 

Section 8.2.                                      Optional Prepayments with
Make-Whole Amount.

 

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in an amount not less
than 5% of the aggregate principal amount of the Notes then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid, and
the Make-Whole Amount, if any, determined for the prepayment date with respect
to such principal amount.  The Company will give each holder of Notes written
notice of each optional prepayment under this Section 8.2 not less than 10 days
and not more than 60 days prior to the date fixed for such prepayment unless the
Company and the Required Holders agree to another time period pursuant to
Section 17.  Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of the Notes to be prepaid on such date,
the principal amount of each Note held by such holder to be prepaid (determined
in accordance with Section 8.3), and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid, and shall be
accompanied by a certificate of a Senior Financial Officer of the Company as to
the estimated Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation.  Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of
one of its Senior Financial Officers specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

 

Section 8.3.                                      Allocation of Partial
Prepayments.

 

(a)                                 In the case of each partial prepayment of
the Notes pursuant to Section 8.2, the principal amount of the Notes to be
prepaid shall be allocated among all of the Notes (regardless of series) at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.

 

(b)                                 Any prepayments pursuant to Section 8.7 or
Section 8.8 shall be applied only to the Notes of the holders electing to
participate in such prepayment.

 

Section 8.4.                                      Maturity; Surrender, Etc.  In
the case of each prepayment of Notes pursuant to this Section 8, the principal
amount of each Note to be prepaid shall mature and become due and payable on the
date fixed for such prepayment, together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount, if any.  From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue.  Any Note
paid or prepaid in full shall be

 

23

--------------------------------------------------------------------------------


 

surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.

 

Section 8.5.                                      Purchase of Notes.  The
Company will not, and will not permit any Affiliate to, purchase, redeem, prepay
or otherwise acquire, directly or indirectly, any of the outstanding Notes
except (a) upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes or (b) pursuant to an offer to purchase
made by the Company or an Affiliate pro rata to the holders of all Notes at the
time outstanding upon the same terms and conditions.  Any such offer shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 10
Business Days.  If the holders of more than 50% of the principal amount then
outstanding of the Notes accept such offer, the Company shall promptly notify
the remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 10 Business Days from its receipt of
such notice to accept such offer.  The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to this Agreement and no Notes may be issued in substitution
or exchange for any such Notes.

 

Section 8.6.                                      Make-Whole Amount.

 

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the “Ask Yield(s)” reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such

 

24

--------------------------------------------------------------------------------


 

Settlement Date.  If there are no such U.S. Treasury securities Reported having
a maturity equal to such Remaining Average Life, then such implied yield to
maturity will be determined by (a) converting U.S. Treasury bill quotations to
bond equivalent yields in accordance with accepted financial practice and
(b) interpolating linearly between the yields Reported for the applicable most
recently issued actively traded on-the-run U.S. Treasury securities with the
maturities (1) closest to and greater than such Remaining Average Life and
(2) closest to and less than such Remaining Average Life.  The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.  If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (i) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (ii) the U.S. Treasury constant maturity so reported with the term closest
to and less than such Remaining Average Life.  The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (1) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (2) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has

 

25

--------------------------------------------------------------------------------


 

become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

Section 8.7.                                      Offer to Prepay Notes in the
Event of a Change in Control.

 

(a)                                 Notice of Change in Control.  The Company
will, not later than 10 Business Days after any Responsible Officer thereof has
knowledge of the occurrence of any Change in Control give written notice of such
Change in Control (a “Change in Control Notice”) to each holder of Notes.  Each
Change in Control Notice shall contain and constitute an offer by the Company to
prepay the Notes as described in Section 8.7(b) and shall be accompanied by the
certificate described in Section 8.7(f).

 

(b)                                 Offer to Prepay Notes.  The offer to prepay
Notes contemplated by Section 8.7(a) shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, Notes held by
each holder on a date specified in such offer (the “Change in Control Proposed
Prepayment Date”), which date shall be a Business Day not less than 30 days and
not more than 60 days after the date of such offer (or if the Change in Control
Proposed Prepayment Date shall not be specified in such offer, the Change in
Control Proposed Prepayment Date shall be the Business Day nearest to the 30th
day after the date of such offer).

 

(c)                                  Acceptance; Rejection.  A holder of Notes
may accept or reject the offer to prepay made pursuant to this Section 8.7 by
causing a notice of such acceptance or rejection to be delivered to the Company
at least five Business Days prior to the Change in Control Proposed Prepayment
Date.  A failure by a holder of Notes to so respond to an offer to prepay made
pursuant to this Section 8.7 shall be deemed to constitute a rejection of such
offer by such holder.

 

(d)                                 Prepayment.  Prepayment of the Notes to be
prepaid pursuant to this Section 8.7 shall be at 100% of the principal amount of
such Notes, together with accrued and unpaid interest on such Notes accrued to
the date of prepayment but without any Make-Whole Amount or premium.  The
prepayment shall be made on the Change in Control Proposed Prepayment Date,
except as provided by Section 8.7(e).

 

(e)                                  Deferral Pending Change in Control.  If the
Change in Control Notice is delivered prior to the occurrence of the Change in
Control, the obligation of the Company to prepay Notes pursuant to the offers
required by Section 8.7(b) and accepted in accordance with Section 8.7(c) is
subject to the occurrence of the Change in Control in respect of which such
offers and acceptances shall have been made.  In the event that such Change in
Control does not occur on the Change in Control Proposed Prepayment Date in
respect thereof, the prepayment shall be deferred until, and shall be made on
the date on which, such Change in Control occurs.  The Company shall keep each
holder of Notes reasonably and timely informed of (1) any such deferral of the
date of prepayment, (2) the date on which such Change in Control and the
prepayment are expected to occur and (3) any determination by the Parent that
efforts to effect such Change in Control have ceased or been abandoned (in which
case the offers and acceptances made pursuant to

 

26

--------------------------------------------------------------------------------


 

this Section 8.7 in respect of such Change in Control automatically shall be
deemed rescinded without penalty or other liability).

 

(f)                                   Officer’s Certificate.  Each offer to
prepay the Notes pursuant to this Section 8.7 shall be accompanied by a
certificate, executed by a Senior Financial Officer of the Company and dated the
date of such offer, specifying (1) the Change in Control Proposed Prepayment
Date, (2) that such offer is made pursuant to this Section 8.7 and that failure
by a holder to respond to such offer by the deadline established in
Section 8.7(c) shall result in such offer to such holder being deemed rejected,
(3) the principal amount of each Note offered to be prepaid, (4) the interest
that would be due on each Note offered to be prepaid, accrued to the Change in
Control Proposed Prepayment Date, (5) that the conditions of this Section 8.7
required to be fulfilled prior to the giving of the Change in Control Notice
have been fulfilled and (6) in reasonable detail, the general nature and date of
the Change in Control.

 

(h)                                 “Change in Control” means:

 

(1)                         any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a Person will be deemed to have “beneficial ownership” of all securities that
such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of the total voting power of the then outstanding voting stock of the
Parent; or

 

(2)                         during any period of 12 consecutive months ending
after the Execution Date, individuals who at the beginning of any such 12 month
period constituted the Board of Trustees of the Parent (together with any new
trustees whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the trustees
then still in office who were either trustees at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Trustees of the Parent then
in office.

 

Section 8.8.                                      Offer to Prepay Upon Removal
of Unencumbered Pool Property.

 

(a)                                 Notice and Offer.  In the event that there
shall occur any Default that affects only certain Unencumbered Pool Property
included in the calculation of the Unencumbered Pool Value where the Company has
elected, pursuant to the last paragraph of Section 11, to cure such Default by
removing such Unencumbered Pool Property for the calculation of Unencumbered
Pool Value and concurrently reduce its outstanding Indebtedness, the Company
shall, on the earlier of (1) the date it obtains knowledge of such Default and
(2) the date it receives notice of such Default from any holder of a Note, give
written notice of such event (a “Section 8.8 Prepayment Event”) to each holder
of Notes.  Such notice shall contain, and shall constitute, an irrevocable

 

27

--------------------------------------------------------------------------------


 

offer to prepay a Ratable Portion of the Notes held by such holder on the date
specified in such notice (the “Section 8.8 Prepayment Date”) which date shall be
the fifth Business Day after the date of the Section 8.8 Prepayment Event.

 

(b)                                 Acceptance and Payment.  A holder of Notes
may accept or reject the offer to prepay pursuant to this Section 8.8 by causing
a notice of such acceptance or rejection to be delivered to the Company at least
one Business Day prior to the Section 8.8 Prepayment Date.  A failure by a
holder of the Notes to respond to an offer to prepay made pursuant to this
Section 8.8 shall be deemed to constitute a rejection of such offer by such
holder.  If so accepted, such offered prepayment in respect of the Ratable
Portion of the Notes of each holder that has accepted such offer shall be due
and payable on the Section 8.8 Prepayment Date.  Such offered prepayment shall
be made at 100% of the aggregate Ratable Portion of the Notes of each holder
that has accepted such offer, together with interest on that portion of the
Notes then being prepaid accrued to the Section 8.8 Prepayment Date but without
any Make-Whole Amount or premium.

 

(c)                                  Officer’s Certificate.  Each offer to
prepay the Notes pursuant to this Section 8.8 shall be accompanied by a
certificate, executed by one of the Company’s Senior Financial Officers and
dated the date of such offer, specifying (1) the Section 8.8 Prepayment Date,
(2) that such offer is being made pursuant to this Section 8.8 and that the
failure by a holder to respond to such offer by the deadline established in
Section 8.8(b) shall result in such offer to such holder being deemed rejected,
(3) the Ratable Portion of each such Note offered to be prepaid, (4) the
interest that would be due on the Ratable Portion of each such Note offered to
be prepaid, accrued to the Section 8.8 Prepayment Date, (5) in reasonable
detail, a description of the Default giving rise to such offer of prepayment and
(6) certifying that immediately after the reduction of the Indebtedness
contemplated by the last paragraph of Section 11, no Default or Event of Default
shall then exist or occur as a result thereof.

 

Section 8.9.                                      Payments Due on Non-Business
Days.  Anything in this Agreement or the Notes to the contrary notwithstanding,
(a) subject to clause (b), any payment of interest on any Note that is due on a
date that is not a Business Day shall be made on the next succeeding Business
Day without including the additional days elapsed in the computation of the
interest payable on such next succeeding Business Day; and (b) any payment of
principal of or Make-Whole Amount on any Note (including principal due on the
Maturity Date of such Note) that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

 

SECTION 9.                                          AFFIRMATIVE COVENANTS.

 

From the Execution Date until the Closing and thereafter so long as any of the
Notes are outstanding, the Company covenants that:

 

Section 9.1.                                      Compliance with Laws.  Without
limiting Section 10.4, the Company will, and will cause the Parent and each
Subsidiary to, comply with all laws, ordinances or

 

28

--------------------------------------------------------------------------------


 

governmental rules or regulations to which each of them is subject, including,
without limitation, ERISA, Environmental Laws, the USA PATRIOT Act and the other
laws and regulations that are referred to in Section 5.16, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 9.2.                                Insurance.  The Company will, and
will cause the Parent and each Subsidiary to, maintain, with financially sound
and reputable insurers, insurance with respect to their respective properties
and businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated.

 

Section 9.3.                                Maintenance of Properties.  The
Company will, and will cause the Parent and each Subsidiary to, maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear and
casualty events), so that the business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.4.                                Payment of Taxes and Claims.  The
Company will, and will cause the Parent and each Subsidiary to, file all federal
and, to the Company’s knowledge, state and other material tax returns required
to be filed in any jurisdiction and to pay and discharge (a) all taxes shown to
be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent the same have become due and payable
and before they have become delinquent and (b) but not more than 30 days past
due, all lawful claims for which sums have become due and payable that, if
unpaid, could reasonably be expected to become a Lien on properties or assets of
the Parent, the Company or any Subsidiary that is not a Permitted Lien, provided
that neither Parent, the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (1) the amount, applicability or validity
thereof is contested by the Parent, the Company or such Subsidiary in good faith
by appropriate proceedings that operate to suspend any foreclosure, sale or
forfeiture, and the Parent, the Company or such Subsidiary has established
adequate reserves therefor in accordance with GAAP on its books or (2) the
non-filing of all such returns and the nonpayment of all such taxes,
assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 9.5.                                Corporate Existence, Etc.  Except as
otherwise permitted pursuant to Section 10.2, the Company will, and will cause
the Parent to, at all times preserve and keep its limited partnership or trust
existence in full force and effect.  Except as otherwise permitted pursuant to
Section 10.2, the Company will, and will cause the Parent to, at all times
preserve

 

29

--------------------------------------------------------------------------------


 

and keep in full force and effect the corporate or other existence of each
Subsidiary (unless, except in the case of the Company, merged into the Parent,
the Company or a Wholly-Owned Subsidiary) and all rights and franchises of the
Parent, the Company and each Subsidiary unless, in the good faith judgment of
the Parent or the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.

 

Section 9.6.                                            Books and Records.  The
Company will, and will cause the Parent and each Subsidiary to, maintain proper
books of record and account (a) in conformity with GAAP and (b) in all material
respects in conformity with all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Parent, the Company
or such Subsidiary, as the case may be.  The Parent, the Company and each
Subsidiary have devised a system of internal accounting controls sufficient to
provide reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause the Parent and each Subsidiary to, continue to maintain
such system.

 

Section 9.7.                                            REIT Status.  The
Company will cause the Parent to maintain its status as a REIT and to not revoke
its election to be treated as a REIT.

 

Section 9.8.                                            Exchange Listing.  The
Company will cause the Parent to maintain at least one class of common Equity
Interest of the Parent having trading privileges on the New York Stock Exchange
or the American Stock Exchange or which is the subject of price quotations in
the over the counter market as reported by the National Association of
Securities Dealers Automated Quotation System.

 

Section 9.9.                                            Subsidiary Guarantors.

 

(a)                                 The Company will, and will cause the Parent
to, cause each of its Subsidiaries that guarantees or otherwise becomes liable
at any time, whether as a borrower or an additional or co-borrower or otherwise,
for or in respect of any Indebtedness under the Material Credit Facility to
concurrently therewith:

 

(1)                         enter into a guaranty agreement substantially in the
form of Exhibit SG hereto (a “Subsidiary Guaranty”); and

 

(2)                         deliver the following to each holder of a Note:

 

(i)                                     an executed counterpart of such
Subsidiary Guaranty;

 

(ii)                                  to the extent required or otherwise
provided under the Material Credit Facility, a certificate signed by an
authorized responsible officer of such Subsidiary containing representations and
warranties on behalf of such Subsidiary to the same effect, mutatis mutandis, as
those contained in Sections 5.1, 5.2, 5.6, 5.7 and 5.19 (but with respect to
such Subsidiary and such Subsidiary Guaranty, rather than the Company);

 

30

--------------------------------------------------------------------------------


 

(iii)                               to the extent required or otherwise provided
under the Material Credit Facility, documents evidencing the due organization,
continuing existence and good standing of such Subsidiary and the due
authorization by all requisite action on the part of such Subsidiary of the
execution and delivery of such Subsidiary Guaranty and the performance by such
Subsidiary of its obligations thereunder; and

 

(iv)                              to the extent required or otherwise provided
under the Material Credit Facility, an opinion of counsel covering the
authorization, execution, delivery and/or enforceability of the Subsidiary
Guaranty.

 

(b)                                 The holders of Notes will discharge and
release any Subsidiary Guarantor from its Subsidiary Guaranty upon the written
request of the Company; provided that (1) such Subsidiary Guarantor shall have
been released and discharged (or will be released and discharged concurrently
with the release of such Subsidiary Guarantor under its Subsidiary Guaranty) as
a guarantor or additional or co-borrower under and in respect of Indebtedness
under the Material Credit Facility and the Company so certifies to the holders
of Notes in a certificate of one of its Responsible Officers, (2) at the time of
such release and discharge, the Company shall have delivered a certificate of
one of its Responsible Officers to the holders of Notes stating that no Default
or Event of Default has occurred and is continuing or will result from such
release and discharge, (3) such Subsidiary Guarantor shall have no obligations
then due and owing under its Subsidiary Guaranty and (4) if any fee or other
form of consideration is given to any party to the Material Credit Facility
directly relating to its release of such Subsidiary Guarantor thereunder, the
holders of Notes shall receive equivalent consideration (or another form of
consideration reasonably acceptable to the Required Holders).

 

Section 9.10.                                     Most Favored Lender
Provision.  If at any time the Material Credit Facility or any guaranty in
respect thereof shall include any Financial Covenant and such provision is not
contained in this Agreement (any such provision, together with any related
definitions (including, without limitation, any term defined therein with
reference to the application of GAAP, as identified in the Material Credit
Facility), an “Additional Covenant”), then the Company shall promptly, and in
any event within 10 Business Days thereof, provide a Most Favored Lender Notice
with respect to each such Additional Covenant; provided that a Most Favored
Lender Notice is not required to be given in the case of the Additional
Covenants incorporated herein on the Execution Date.  Thereupon, unless waived
in writing by the Required Holders within 10 days of the Purchasers and holders’
receipt of such notice, such Additional Covenant shall be deemed incorporated by
reference into this Agreement, mutatis mutandis, as if set forth fully herein,
effective (a) in the case of any Additional Covenant effective on the Execution
Date, as of the Execution Date, and (b) in the case of any Additional Covenant
effective after the Execution Date, as of the date when such Additional Covenant
became effective under the Material Credit Facility.  Any Additional Covenant
incorporated into this Agreement pursuant to this provision, (1) shall remain
unchanged herein notwithstanding any temporary waiver of such Additional
Covenant under the Material Credit Facility, (2) shall be deemed automatically
amended herein to reflect any subsequent amendments agreed and implemented in
relation to such Additional Covenant under the Material Credit Facility and (3)

 

31

--------------------------------------------------------------------------------


 

shall be deemed deleted from this Agreement at such time as such Additional
Covenant is deleted or otherwise removed from or is no longer in effect under or
pursuant to the Material Credit Facility; provided that no Additional Covenant
shall be so deemed automatically amended or deleted during any time that a
Default or Event of Default has occurred and is continuing.  In determining
whether a breach of any Financial Covenant incorporated by reference into this
Agreement pursuant to this Section 9.10 shall constitute an Event of Default,
the period of grace, if any, applicable to such Additional Covenant in the
Material Credit Facility shall apply.

 

It will not be a Default or an Event of Default if the Company fails to comply
with any provision of this Section 9 on or after the Execution Date and prior to
the Closing; provided that, if such a failure occurs, then any of the Purchasers
may elect not to purchase the Notes on the date of Closing that is specified in
Section 3.

 

SECTION 10.                                   NEGATIVE COVENANTS.

 

From the Execution Date until the Closing and thereafter so long as any of the
Notes are outstanding, the Company covenants that:

 

Section 10.1.                                     Transactions with Affiliates. 
The Company will not, and will not permit the Parent or any Subsidiary to,
permit to exist or enter into, any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate (other than a Wholly-Owned Subsidiary), except

 

(a)                                 transactions in the ordinary course of the
business of the Parent, the Company or any Subsidiary and upon fair and
reasonable terms which are no less favorable to the Parent, the Company or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate,

 

(b)                                 transactions permitted by Section 10.6 and
transactions permitted by Section 10.8, so long as such transaction under
Section 10.8 (other than a transaction under Section 10.8(f)) (1) is with a
Person that is not (i) an officer or director of the Parent or the Company or a
related Person to one of such officers or directors, or (ii) a Person (other
than the Parent) in which a director, officer, agent or employee (or a related
Person to one of such Persons) owns an Equity Interest, and

 

(c)                                  transactions reasonably necessary or
appropriate for the Parent to maintain its status as an REIT, including
transactions involving a Taxable REIT Subsidiary.

 

32

--------------------------------------------------------------------------------


 

Section 10.2.                                     Merger, Consolidation, Sales
of Assets and Other Arrangements.  The Company will not, and will not permit the
Parent or any Subsidiary to:  (1) enter into any transaction of merger or
consolidation; (2) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (3) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, any of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:

 

(a)                                 any of the actions described in the
immediately preceding clauses (1) through (3) may be taken with respect to any
Subsidiary that is not the Company, a Subsidiary Guarantor or a Borrowing Base
Subsidiary so long as immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence;

 

(b)                                 the Parent, the Company and any Subsidiary
may lease and sublease their respective assets, as lessor or sublessor (as the
case may be), in the ordinary course of their business;

 

(c)                                  any Subsidiary may merge or be consolidated
into or with the Company;

 

(d)                                 a Person (other than the Company) may merge
with and into the Parent, the Company or any Subsidiary Guarantor so long as
(1) the Parent, the Company or such Subsidiary Guarantor, as applicable, is the
survivor of such merger or, with respect to a merger with a Subsidiary
Guarantor, the surviving entity becomes a Subsidiary Guarantor immediately upon
the consummation thereof, (2) immediately prior to such merger, and immediately
thereafter and after giving effect thereto, (i) no Default or Event of Default
is or would be in existence and (ii) the representations and warranties made or
deemed made by the Parent, the Company and each Subsidiary Guarantor in this
Agreement, the Springing Parent Guaranty or its Subsidiary Guaranty, as
applicable, are and shall be true and correct in all material respects, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under this Agreement, the Springing Parent
Guaranty or any Subsidiary Guaranty, (3) such merger is completed as a result of
negotiations with the approval of the board of directors or similar body of such
Person and is not a so-called “hostile takeover”, and (4) the Company shall have
given each holder of a Note at least 30 days’ (or such shorter period as may be
agreed to by the Required Holders) prior written notice of any such merger
involving the Parent or the Company, such notice to include a certification as
to the matters described in the immediately preceding clause (2);

 

(e)                                  any two or more Subsidiaries may merge or
be consolidated, provided that if any of such Subsidiaries is (i) the Company,
the Company shall be the survivor or (ii) a Subsidiary Guarantor in a merger or
consolidation with a Subsidiary other than the Company, a Subsidiary Guarantor
shall be the survivor of such merger or the surviving entity shall become a
Subsidiary Guarantor immediately upon the consummation thereof unless such
Subsidiary Guarantor is concurrently being released as a Subsidiary

 

33

--------------------------------------------------------------------------------


 

Guarantor in accordance with Section 9.9(b) or is not required to be a
Subsidiary Guarantor in accordance with Section 9.9(a);

 

(f)                                   a Subsidiary (other than the Company) may
(1) merge or be consolidated with any other Person in a transaction in which
such other Person shall be the surviving entity, provided that if such
Subsidiary is a Subsidiary Guarantor, a Subsidiary Guarantor shall be the
survivor of such merger or the surviving entity shall become a Subsidiary
Guarantor immediately upon the consummation thereof unless such Subsidiary
Guarantor is concurrently being released as a Subsidiary Guarantor in accordance
with Section 9.9(b) or is not required to be a Subsidiary Guarantor in
accordance with Section 9.9(a), or if such Subsidiary is a Borrowing Base
Subsidiary, such Borrowing Base Subsidiary shall be the survivor of such merger
unless the Properties of such Subsidiary are, on a pro forma basis, not required
to satisfy the requirements of Section 10.5, (2) be liquidated or dissolved, or
(3) sell, lease or otherwise dispose of all or substantially all of its
Property, so long as, after giving effect to any such transaction, no Default or
Event of Default shall then exist.  In the event that a Subsidiary Guarantor
shall engage in a transaction permitted by this Section 10.2(f) (other than a
lease of all or substantially all of its assets), then such Subsidiary Guarantor
shall be released from liability under its Subsidiary Guaranty upon the
satisfaction of the terms of Section 9.9(b);

 

(g)                                  the Parent, the Company or any Subsidiary
may sell, transfer or dispose of worn-out, obsolete or surplus personal
property;

 

(h)                                 the Parent, the Company or any Subsidiary
may sell, transfer, contribute, master lease or otherwise dispose of any
Property in an arm’s length transaction (or, if the transaction involves an
Affiliate of the Company, if the transaction complies with Section 10.1),
including, without limitation, a disposition of Properties pursuant to a merger
or consolidation, provided that (1) the same would not result in any Default or
Event of Default and (2) immediately thereafter and after giving effect thereto,
the Company shall be in pro forma compliance with the covenants set forth in
Section 10.5;

 

(i)                                     the Parent, the Company and the
Subsidiary may exchange Property held by the Company or any Subsidiary for one
or more Properties of any Person; provided, that the Board of Trustees or
Capital Allocation Committee of the Company has determined in good faith that
the fair market value of the assets received by the Company or any such
Subsidiary are approximately equal to the fair market value of the assets
exchanged by the Company or such Subsidiary; and

 

(j)                                    the Parent, the Company and the
Subsidiaries may sell, contribute, transfer or dispose of assets among
themselves.

 

Section 10.3.                                     Line of Business.  The Company
will not, and will not permit the Parent or any Subsidiary to, engage in any
business other than the business of developing, constructing, acquiring, owning
and operating neighborhood and community shopping centers, together with other
business activities incidental thereto, and any line of business ancillary or
reasonably related thereto.

 

34

--------------------------------------------------------------------------------


 

Section 10.4.                     Terrorism Sanctions Regulations.  The Company
will not, and will not permit any Controlled Entity to, (a) become (including by
virtue of being owned or controlled by a Blocked Person), own or control a
Blocked Person or any Person that is the target of sanctions imposed by the
United Nations or by the European Union, or (b) directly or indirectly, have any
investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (1) would
cause any Purchaser or holder to be in violation of any law or regulation
applicable to such holder, or (2) is prohibited by or subject to sanctions under
any U.S. Economic Sanctions, or (c) engage, nor shall any Affiliate of either
engage, in any activity that could subject such Person or any holder to
sanctions under CISADA or any similar law or regulation with respect to Iran or
any other country that is subject to U.S. Economic Sanctions.

 

Section 10.5.                     Financial Covenants.

 

(a)                                 Maximum Leverage Ratio.  The Company will
not permit the Leverage Ratio to exceed 0.60 to 1.00 at any time, provided that
for the four consecutive fiscal quarters of the Parent following any Material
Acquisition of which the Company has given the Purchasers and holders of Notes
written notice of, the Leverage Ratio may exceed 0.60 to 1.00, but it may not
exceed 0.65 to 1.00; provided further that such adjustment for any Material
Acquisition may only occur twice during the term of this Agreement.

 

(b)                                 Minimum Fixed Charge Coverage Ratio.  The
Company will not permit the ratio of (1) Adjusted EBITDA for the two fiscal
quarters of the Parent most recently ended to (2) Fixed Charges for such period,
to be less than 1.50 to 1.00 at any time.

 

(c)                                  Secured Indebtedness.  The Company will not
permit the ratio of (1) Secured Indebtedness of the Parent, the Company and each
Subsidiary, determined on a consolidated basis, to (2) Total Asset Value to
exceed 0.45 to 1.00 at any time.  For purposes of this Section 10.5(c), Secured
Indebtedness shall include all Unsecured Indebtedness of Subsidiaries other than
the Company or any Subsidiary Guarantor.

 

(d)                                 Unsecured Leverage.  The Company will not
permit the ratio of (1) the aggregate Unsecured Indebtedness of the Parent, the
Company and each Subsidiary, determined on a consolidated basis, to
(2) Unencumbered Pool Value to exceed 0.60 to 1.00 at any time, provided that
for the four consecutive quarters following any Material Acquisition of which
the Company has given the Purchasers and holders of Notes written notice of,
such ratio may exceed 0.60 to 1.00, but it may not exceed 0.65 to 1.00; provided
further that such adjustment for any Material Acquisition may only occur twice
during the term of this Agreement.

 

Section 10.6.                     Restricted Payments.  The Company will not,
and will not permit the Parent or any Subsidiary to, declare or make any
Restricted Payment; provided, however, that the Parent and its Subsidiaries may
declare and make Restricted Payments so long as no Default or Event of Default
then exists or would result therefrom.

 

35

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Company and the Parent may declare or
make cash distributions to its shareholders for any fiscal year in an aggregate
amount not to exceed the minimum amount necessary for the Parent to maintain its
status as a REIT under the Code and any Subsidiary may make Restricted Payments
to the Company or any other Subsidiary of the Company.  If an Event of Default
specified in Section 11(a) or Section 11(b) or an Event of Default with respect
to the Parent or the Company under Section 11(g) or Section 11(h) shall exist,
or if as a result of the occurrence of any other Event of Default any of the
Notes have been accelerated pursuant to Section 12.1, the Company will not, and
will not permit the Parent or any Subsidiary to, make any Restricted Payments to
any Person other than to the Company or any other Subsidiary of the Company.

 

Section 10.7.                     Indebtedness.  The Company will not, and will
not permit the Parent or any Subsidiary to, incur, assume, or otherwise become
obligated in respect of any Indebtedness after the Execution Date if immediately
prior to the assumption, incurring or becoming obligated in respect thereof, or
immediately thereafter and after giving effect thereto, a Default or Event of
Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 10.5 or any Additional Covenant then in effect.  No Subsidiary Guarantor
may incur, assume or otherwise become obligated in respect of any Secured
Indebtedness.

 

Section 10.8.                     Investments Generally.  The Company will not,
and will not permit the Parent or any Subsidiary to, directly or indirectly,
acquire, make or purchase any Investment, or permit any Investment of such
Person to be outstanding on and after the Execution Date, other than the
following:

 

(a)                                 Investments in Subsidiaries in existence on
the Execution Date and disclosed on Schedule 5.4;

 

(b)                                 Investments to acquire Equity Interests of a
Subsidiary or any other Person who after giving effect to such acquisition would
be a Subsidiary, so long as in each case immediately prior to such Investment,
and after giving effect thereto, no Default or Event of Default is or would be
in existence;

 

(c)                                  Investments in neighborhood and community
shopping centers, together with other business activities incidental thereto;

 

(d)                                 Investments in Cash Equivalents;

 

(e)                                  intercompany Indebtedness among (1) the
Parent and the Company and (2) the Company and its Wholly-Owned Subsidiaries,
provided that such Indebtedness is permitted by the terms of Section 10.7;

 

(f)                                   loans and advances to employees for
moving, entertainment, travel and other similar expenses in the ordinary course
of business consistent with past practices;

 

36

--------------------------------------------------------------------------------


 

(g)                                  demand deposits, certificates of deposit,
bankers acceptances and domestic and eurodollar time deposits with any
commercial bank, trust company or national banking association incorporated
under the laws of the United States or any State thereof;

 

(h)                                 short-term direct obligations of the United
States of America or agencies thereof whose obligations are guaranteed by the
United States of America;

 

(i)                                     securities commonly known as “commercial
paper” issued by a corporation organized and existing under the laws of the
United States or any State thereof;

 

(j)                                    shares of “money market funds” registered
with the SEC under the Investment Company Act of 1940, as amended;

 

(k)                                 Properties and all direct or indirect
interests in Properties, now or hereafter owned, leased or held by the Parent,
the Company or any Subsidiary;

 

(l)                                     equity investments in any Person and
investments in mortgage and notes receivable reimbursement agreements (to the
extent obligations are payable under such reimbursement agreements), including
interest payments thereunder, of the Parent, the Company or any Subsidiary in a
Person;

 

(m)                             Derivative Contracts made in connection with any
Indebtedness;

 

(n)                                 provided no Default or Event of Default then
exists or would result therefrom, repurchases of any common shares or other
Equity Interests (or securities convertible into such interests) in the Parent;

 

(o)                                 redemptions for cash or common shares of the
Parent or units of limited partnership interest in the Company;

 

(p)                                 Capitalized Lease Obligations; and

 

(q)                                 any other Investment so long as immediately
prior to making such Investment, and immediately thereafter and after giving
effect thereto, (1) no Default or Event of Default is or would be in existence
and (2) the Company and the Parent are in compliance with Section 10.3.

 

Section 10.9.                                     Liens.  The Company will not,
and will not permit the Parent or any Subsidiary to, create, assume, or incur
any Lien upon (a) any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired (other than Permitted Liens)
if immediately prior to the creation, assumption or incurring of such Lien, or
immediately thereafter, a Default or Event of Default is or would be in
existence or (b) any Unencumbered Pool Property or any equity interest therein
(other than Permitted Liens (but not Liens of the type described in clauses
(f) and (g) of the definition of Permitted Liens or Permitted Environmental
Liens)).  In addition, the Company will not, and will not permit the Parent, the
Company or any

 

37

--------------------------------------------------------------------------------


 

Subsidiary to, secure any Indebtedness outstanding under or pursuant to the
Material Credit Facility unless and until the Notes (and any guaranty delivered
in connection therewith) shall concurrently be secured equally and ratably with
such Indebtedness (at all times as such Indebtedness shall be so secured)
pursuant to documentation reasonably acceptable to the Required Holders in
substance and in form, including, without limitation, an intercreditor agreement
and opinions of counsel to the Company, the Parent and/or any such Subsidiary,
as the case may be, from counsel that is reasonably acceptable to the Required
Holders.

 

Section 10.10.                              Modifications of Organizational
Documents.  The Company will not, and will not permit the Parent or any
Subsidiary to, amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) could reasonably be
expected to have a Material Adverse Effect, or (b) if such agreements or
documents relate to an Unencumbered Pool Property Controlled Subsidiary that
owns (or leases pursuant to a Ground Lease) an Unencumbered Controlled Pool
Property then included in the Unencumbered Pool, would cause such Unencumbered
Pool Property Controlled Subsidiary to no longer satisfy the requirements to be
one.

 

Section 10.11.                              Parent Ownership and Management of
the Company.  The Company will not permit the Parent to (a) own less than a 51%
legal and beneficial ownership interest in Company, (b) cease to be the sole
general partner of the Company or (c) cease to have the sole and exclusive power
to exercise all management and control over the Company.

 

It will not be a Default or an Event of Default if the Company fails to comply
with any provision of this Section 10 before or after giving effect to the
issuance of the Notes on a pro forma basis; provided that, if such a failure
occurs, then any of the Purchasers may elect not to purchase the Notes on the
date of Closing that is specified in Section 3.

 

Section 11.                                                           EVENTS OF
DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                                 the Company defaults in the payment of any
principal or Make-Whole Amount, if any, on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

 

(b)                                 the Company defaults in the payment of any
interest on any Note for more than five Business Days after the same becomes due
and payable; or

 

(c)                                  the Company defaults in the performance of
or compliance with any term contained in Section 7.1(d), Section 7.1(k),
Section 10 or any Additional Covenant (subject to the period of grace, if any,
applicable to such Additional Covenant in the Material Credit Facility); or

 

38

--------------------------------------------------------------------------------


 

(d)                                 the Company, the Parent or any Subsidiary
Guarantor defaults in the performance of or compliance with any term contained
herein (other than those referred to in Sections 11(a), (b) and (c)) or in the
Springing Parent Guaranty or in any Subsidiary Guaranty and such default is not
remedied within 30 days after the earlier of (1) a Responsible Officer obtaining
actual knowledge of such default and (2) the Company receiving written notice of
such default from any holder of a Note (any such written notice to be identified
as a “notice of default” and to refer specifically to this Section 11(d)); or

 

(e)                                  (1) any representation or warranty made in
writing by or on behalf of the Company or by any officer of the Company in this
Agreement or any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made, or (2) any representation or warranty made
in writing by or on behalf of the Parent or any Subsidiary Guarantor or by any
officer of the Parent or any Subsidiary Guarantor in the Springing Parent
Guaranty or in any Subsidiary Guaranty or any writing furnished in connection
herewith or with the Springing Parent Guaranty or any Subsidiary Guaranty proves
to have been false or incorrect in any material respect on the date as of which
made; or

 

(f)                                   (1) the Parent, the Company or any
Subsidiary is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or make-whole amount or interest on any
Indebtedness that is outstanding in an aggregate principal amount of at least
$40,000,000 (or $125,000,000 in the case of Non-Recourse Indebtedness) (herein,
“Material Indebtedness,” provided that for so long as the Company or the Parent
maintains an Investment Grade Rating, no Non-Recourse Indebtedness shall be
included in the definition of Material Indebtedness) beyond any period of grace
provided with respect thereto, or (2) the Parent, the Company or any Subsidiary
is in default in the performance of or compliance with any term of any evidence
of any Material Indebtedness or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Material Indebtedness has become, or has been
declared, due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (3) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Material Indebtedness to convert such Material
Indebtedness into equity interests or customary non-default prepayment
provisions associated with events such as asset sales, casualty events, debt
issuances, equity issuances or excess cash flow), the Parent, the Company or any
Subsidiary has become obligated to purchase or repay Material Indebtedness
before its regular maturity or before its regularly scheduled dates of payment;
provided that, if at any time the Material Credit Facility shall provide for
“cross-default” as opposed to “cross-acceleration” in respect of events of
default thereunder that are the same or substantially similar to those described
in clauses (2) or (3) above, clauses (2) and (3) above shall be deemed to have
been revised such that (i) the occurrence of any event described in such clause
and (ii) any Person then having the right to either declare such Material
Indebtedness due or to require the purchase or prepayment of such Material
Indebtedness, shall constitute an Event of Default under this Section 11(f); or

 

39

--------------------------------------------------------------------------------


 

(g)                                  the Parent, the Company, any Material
Subsidiary or any Borrowing Base Subsidiary (1) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (2) files,
or consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (3) makes an assignment for
the benefit of its creditors, (4) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (5) is adjudicated as
insolvent or to be liquidated, or (6) takes corporate or partnership action for
the purpose of any of the foregoing; or

 

(h)                                 a court or other Governmental Authority of
competent jurisdiction enters an order appointing, without consent by the
Parent, the Company, any Material Subsidiary or any Borrowing Base Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Parent, the Company, any Material Subsidiary or
any Borrowing Base Subsidiary, or any such petition shall be filed against the
Parent, the Company, any Material Subsidiary or any Borrowing Base Subsidiary,
and such petition shall not be dismissed within 60 days; or

 

(i)                                     a judgment or order for the payment of
money (including, without limitation, any final order enforcing a binding
arbitration decision) or for an injunction shall be entered against the Parent,
the Company or any Subsidiary by any court or other tribunal and (1) such
judgment or order shall continue for a period of 30 days without being paid,
stayed or dismissed through appropriate appellate proceedings and (2) either
(i) the amount of such judgment or order for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) (A) in the case of any judgment against
the Parent, the Company, any Subsidiary Guarantor or Borrowing Base Subsidiary
exceeds $40,000,000 (or, in case more than one such judgment against the Parent,
the Company, any Subsidiary Guarantor or Borrowing Base Subsidiary exists, all
such judgments, in the aggregate, entered during any calendar year exceed
$40,000,000) or (B) in the case of any judgment against any Subsidiary that is
not a Subsidiary Guarantor or Borrowing Base Subsidiary exceeds $40,000,000, (or
in case more than one such judgment against such Subsidiaries exists, all such
judgments in the aggregate entered during any calendar year exceed $40,000,000)
or (B) in the case of an injunction or other non-monetary judgment, such
judgment could reasonably be expected to have a Material Adverse Effect;

 

(j)                                    if (1) any Plan shall fail to satisfy the
minimum funding standards of ERISA or the Code for any plan year or part thereof
or a waiver of such standards or extension of any amortization period is sought
or granted under section 412 of the Code, (2) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA section

 

40

--------------------------------------------------------------------------------


 

4042 to terminate or appoint a trustee to administer any Plan or the PBGC shall
have notified the Company or any ERISA Affiliate that a Plan may become a
subject of any such proceedings, (3) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed an amount
that could reasonably be expected to have a Material Adverse Effect, (4) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (5) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, or (6) the Parent,
the Company or any Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of the Parent, the Company or any Subsidiary thereunder;
and any such event or events described in clauses (1) through (6) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.  As used in this Section 11(j),
the terms “employee benefit plan” and “employee welfare benefit plan” shall have
the respective meanings assigned to such terms in section 3 of ERISA;

 

(k)                                 the Springing Parent Guaranty or any
Subsidiary Guaranty shall cease to be in full force and effect (except as a
result of the express terms thereof), the Parent, any Subsidiary Guarantor or
any Person acting on behalf of the Parent or any Subsidiary Guarantor shall
contest in any manner the validity, binding nature or enforceability of the
Springing Parent Guaranty or any Subsidiary Guaranty, or the obligations of the
Parent or any Subsidiary Guarantor under the Springing Parent Guaranty or any
Subsidiary Guaranty are not or cease to be legal, valid, binding and enforceable
in accordance with the terms of the Springing Parent Guaranty or such Subsidiary
Guaranty other than pursuant to the terms of Section 9.9(b) or as a result of
the express terms thereof;

 

(l)                                     a warrant, writ of attachment, execution
or similar process shall be issued against any asset of the Parent, the Company
or any Subsidiary which exceeds, individually or together with all other such
warrants, writs, executions and processes $40,000,000 and such warrant, writ,
execution or process shall not be discharged, vacated, stayed or bonded for a
period of 30 days; or

 

(m)                             the occurrence of a “Liquidating Event” under
and as defined in the partnership agreement of the Company or any event occurs
that results in the dissolution of the Company.

 

In the event that there shall occur any Default that affects only certain
Unencumbered Pool Property included in the calculation of the Unencumbered Pool
Value, then the Company may elect to cure such Default (so long as no other
Default or Event of Default then exists or would result therefrom) by electing
to remove such Unencumbered Pool Property from the calculation of the
Unencumbered Pool Value and the covenant in Section 10.5(d) and any other
affected Additional Covenant and by reducing the outstanding Indebtedness by the
amount necessary to cause compliance with the covenant in Section 10.5(d) and
any other affected Additional Covenant, in which event such removal and
reduction shall be completed within five Business

 

41

--------------------------------------------------------------------------------


 

Days after the earlier of (i) the Company obtaining knowledge of such Default
and (ii) receipt of notice of such Default from any holder of a Note (any such
written notice to be identified as a “notice of default” and to refer
specifically to this Section 11).  If the Company has elected to reduce
outstanding Indebtedness in connection with the preceding sentence, the Company
shall offer to prepay each outstanding Note in accordance with Section 8.8 in a
principal amount which equals the Ratable Portion for such Note.

 

SECTION 12.                                   REMEDIES ON DEFAULT, ETC..

 

Section 12.1.                     Acceleration.

 

(a)                                 If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (1) of Section 11(g) or described in clause (6) of
Section 11(g) by virtue of the fact that such clause encompasses clause (1) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

(b)                                 If any other Event of Default has occurred
and is continuing, the Required Holders may at any time at their option, by
notice or notices to the Company, declare all the Notes then outstanding to be
immediately due and payable.

 

(c)                                  If any Event of Default described in
Section 11(a) or (b) has occurred and is continuing, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Company, declare all the
Notes held by it or them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (1) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate) and (2) the Make-Whole Amount, if any, determined in
respect of such principal amount (to the full extent permitted by applicable
law), shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived. 
The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of a Make-Whole Amount by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

 

Section 12.2.                     Other Remedies.  If any Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or the Springing Parent Guaranty or any Subsidiary
Guaranty, or for an injunction

 

42

--------------------------------------------------------------------------------


 

against a violation of any of the terms hereof or thereof, or in aid of the
exercise of any power granted hereby or thereby or by law or otherwise.

 

Section 12.3.                     Rescission.  At any time after any Notes have
been declared due and payable pursuant to Section 12.1(b) or (c), the Required
Holders, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the applicable Default Rate, (b) neither the Company
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes.  No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

 

Section 12.4.                     No Waivers or Election of Remedies, Expenses,
Etc.  No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement, the Springing Parent Guaranty, any
Subsidiary Guaranty or any Note upon any holder thereof shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.  Without
limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all reasonable and documented out-of-pocket costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable and documented attorneys’ fees,
expenses and disbursements.

 

SECTION 13.                                   REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES.

 

Section 13.1.                     Registration of Notes.  The Company shall keep
at its principal executive office a register for the registration and
registration of transfers of Notes.  The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register.  If any holder of one
or more Notes is a nominee, then (a) the name and address of the beneficial
owner of such Note or Notes shall also be registered in such register as an
owner and holder thereof and (b) at any such beneficial owner’s option, either
such beneficial owner or its nominee may execute any amendment, waiver or
consent pursuant to this Agreement.  Prior to due presentment for registration
of transfer, the Person(s) in whose name any Note(s) shall be registered shall
be deemed and treated as the owner and holder thereof for all purposes hereof,
and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

43

--------------------------------------------------------------------------------


 

Section 13.2.                     Transfer and Exchange of Notes.  Upon
surrender of any Note to the Company at the address and to the attention of the
designated officer (all as specified in Section 18(3)), for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within 10 Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes of the same series (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note.  Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Schedule 1(a), 1(b) or 1(c), as applicable.  Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes.  Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes of a series, one Note of such series may be in a denomination of less than
$100,000.  Any transferee, by its acceptance of a Note registered in its name
(or the name of its nominee), shall be deemed to have made the representation
set forth in Section 6.2.

 

Section 13.3.                     Replacement of Notes.  Upon receipt by the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(3)) of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

 

(a)                                 in the case of loss, theft or destruction,
of indemnity reasonably satisfactory to it (provided that if the holder of such
Note is, or is a nominee for, an original Purchaser or another holder of a Note
with a minimum net worth of at least $100,000,000 or a Qualified Institutional
Buyer, such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

 

(b)                                 in the case of mutilation, upon surrender
and cancellation thereof,

 

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

 

SECTION 14.                                   PAYMENTS ON NOTES.

 

Section 14.1.                     Place of Payment.  Subject to Section 14.2,
payments of principal, Make-Whole Amount, if any, and interest becoming due and
payable on the Notes shall be made in New York, New York at the principal office
of JPMorgan Chase Bank, N.A. in such jurisdiction.  The Company may at any time,
by notice to each holder of a Note, change the place of payment

 

44

--------------------------------------------------------------------------------


 

of the Notes so long as such place of payment shall be either the principal
office of the Company in such jurisdiction or the principal office of a bank or
trust company in such jurisdiction.

 

Section 14.2.                     Home Office Payment.  So long as any Purchaser
or its nominee shall be the holder of any Note, and notwithstanding anything
contained in Section 14.1 or in such Note to the contrary, the Company will pay
all sums becoming due on such Note for principal, Make-Whole Amount, if any,
interest and all other amounts becoming due hereunder by the method and at the
address specified for such purpose below such Purchaser’s name in Schedule B, or
by such other method or at such other address as such Purchaser shall have from
time to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1.  Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2.  The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

 

SECTION 15.                                   EXPENSES, ETC..

 

Section 15.1.                     Transaction Expenses.  Whether or not the
transactions contemplated hereby are consummated, the Company will pay all
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented attorneys’ fees of one special counsel for the Purchasers and
holders of Notes, as a whole and, if reasonably required by the Required
Holders, one local counsel in each applicable jurisdiction and/or one specialty
counsel in any applicable specialty) incurred by the Purchasers and each other
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement, the
Springing Parent Guaranty, any Subsidiary Guaranty or the Notes (whether or not
such amendment, waiver or consent becomes effective), including, without
limitation:  (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, the Springing Parent Guaranty, any Subsidiary Guaranty or the Notes
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Springing
Parent Guaranty, any Subsidiary Guaranty or the Notes, or by reason of being a
holder of any Note, (b) the costs and expenses, including the fees of one
financial advisor for the Purchasers and holders of the Notes, as a whole,
incurred in connection with the insolvency or bankruptcy of the Parent, the
Company or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated hereby, by the Notes, by the Springing Parent
Guaranty or by any Subsidiary Guaranty and (c) the costs and expenses incurred
in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed $5,600;

 

45

--------------------------------------------------------------------------------


 

provided that if there is a conflict of interest between any Purchaser or holder
of a Note and one or more other Purchasers and holders of Notes, the Company
will pay the reasonable and documented out-of-pocket costs and expenses of a
separate counsel and a separate financial advisor for each such conflicted
Purchaser or holder of a Note.  The Company will pay, and will save each
Purchaser and each other holder of a Note harmless from, (1) all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes) and (2) any and all wire transfer fees that any bank
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note.

 

Section 15.2.                     Survival.  The obligations of the Company
under this Section 15 will survive the payment or transfer of any Note, the
enforcement, amendment or waiver of any provision of this Agreement, the
Springing Parent Guaranty, any Subsidiary Guaranty or the Notes, and the
termination of this Agreement.

 

SECTION 16.                                   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement.  Subject to the preceding sentence, this Agreement, the Notes, the
Springing Parent Guaranty and any Subsidiary Guaranty embody the entire
agreement and understanding between each Purchaser and the Company and supersede
all prior agreements and understandings relating to the subject matter hereof.

 

SECTION 17.                                   AMENDMENT AND WAIVER.

 

Section 17.1.                                       Requirements.  This
Agreement and the Notes may be amended, and the observance of any term hereof or
of the Notes may be waived (either retroactively or prospectively), only with
the written consent of the Company and the Required Holders, except that:

 

(a)                                 no amendment or waiver of any of Sections 1,
2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used therein), will be
effective as to any Purchaser unless consented to by such Purchaser in writing,
and

 

(b)                                 no amendment or waiver may, without the
written consent of each Purchaser and the holder of each Note at the time
outstanding, (1) subject to Section 12 relating to acceleration or rescission,
change the amount or time of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of
(i) interest on the Notes or (ii) the Make-Whole Amount, (2) change the
percentage of the principal amount of the Notes the Purchaser and/or holders of
which are

 

46

--------------------------------------------------------------------------------


 

required to consent to any amendment or waiver or the principal amount of the
Notes that the Purchasers are to purchase pursuant to Section 2 upon the
satisfaction of the conditions to Closing that appear in Section 4, or (3) amend
any of Sections 8 (except as set forth in the second sentence of Section 8.2),
11(a), 11(b), 12, 17 or 20.

 

Section 17.2.                                       Solicitation of Holders of
Notes.

 

(a)                                 Solicitation.  The Company will provide each
Purchaser and each holder of a Note with sufficient information, sufficiently
far in advance of the date a decision is required, to enable such Purchaser or
holder to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof or of
the Notes or of the Springing Parent Guaranty or of any Subsidiary Guaranty. 
The Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to this Section 17 or the Springing Parent
Guaranty or any Subsidiary Guaranty to each Purchaser and each holder of a Note
promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite Purchasers or holders of
Notes.

 

(b)                                 Payment.  The Company will not directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any Purchaser or holder of a Note as
consideration for or as an inducement to the entering into by such Purchaser or
holder of any waiver or amendment of any of the terms and provisions hereof or
of the Springing Parent Guaranty or of any Subsidiary Guaranty or of any Note
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each Purchaser and each holder of a Note even if such Purchaser or
holder did not consent to such waiver or amendment.

 

(c)                                  Consent in Contemplation of Transfer.  Any
consent given pursuant to this Section 17 or the Springing Parent Guaranty or
any Subsidiary Guaranty by a holder of a Note that has transferred or has agreed
to transfer its Note to the Company or any Affiliate in connection with such
consent shall be void and of no force or effect except solely as to such holder,
and any amendments effected or waivers granted or to be effected or granted that
would not have been or would not be so effected or granted but for such consent
(and the consents of all other holders of Notes that were acquired under the
same or similar conditions) shall be void and of no force or effect except
solely as to such holder.

 

Section 17.3.                                       Binding Effect, Etc.  Any
amendment or waiver consented to as provided in this Section 17 or in the
Springing Parent Guaranty or in any Subsidiary Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon.  No course of dealing between the Company and

 

47

--------------------------------------------------------------------------------


 

any Purchaser or holder of a Note and no delay in exercising any rights
hereunder or under any Note or the Springing Parent Guaranty or any Subsidiary
Guaranty shall operate as a waiver of any rights of any Purchaser or holder of
such Note.

 

Section 17.4.                                       Notes Held by Company, Etc.
 Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Springing Parent Guaranty, any Subsidiary Guaranty or the Notes,
or have directed the taking of any action provided herein or in the Springing
Parent Guaranty, any Subsidiary Guaranty or the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any Affiliate shall be deemed not to be outstanding.

 

SECTION 18.                                   NOTICES.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid).  Any such notice must be sent:

 

(1)                         if to any Purchaser or its nominee, to such
Purchaser or nominee at the address specified for such communications in
Schedule B, or at such other address as such Purchaser or nominee shall have
specified to the Company in writing,

 

(2)                         if to any other holder of any Note, to such holder
at such address as such other holder shall have specified to the Company in
writing, or

 

(3)                         if to the Company, to the Company at its address set
forth at the beginning hereof to the attention of the Chief Financial Officer
with a copy to the General Counsel, or at such other address as the Company
shall have specified to the holder of each Note in writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

SECTION 19.                                   REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed,
(b) documents received by any Purchaser at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser or holder of Notes, may be
reproduced by such Purchaser or holder by any photographic, photostatic,
electronic, digital, or other similar process and such Purchaser or holder may
destroy any original document so reproduced.  The Company agrees and stipulates
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any

 

48

--------------------------------------------------------------------------------


 

judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser or
holder in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.  This Section 19 shall not prohibit the Company or any Purchaser or
other holder of Notes from contesting any such reproduction to the same extent
that it could contest the original, or from introducing evidence to demonstrate
the inaccuracy of any such reproduction.

 

SECTION 20.                                   CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Parent, the
Company or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature, provided
that such term does not include information that (a) was publicly known or
otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Parent, the Company
or any Subsidiary or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available.  Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (1) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (2) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (3) any other
holder of any Note, (4) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (5) any Person from which it offers
to purchase any security of the Parent or the Company (if such Person has agreed
in writing prior to its receipt of such Confidential Information to be bound by
this Section 20), (6) any federal or state regulatory authority having
jurisdiction over such Purchaser, (7) the NAIC or the SVO or, in each case, any
similar organization, or any nationally recognized rating agency that requires
access to information about such Purchaser’s investment portfolio, or (8) any
other Person to which such delivery or disclosure may be necessary or
appropriate (i) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (ii) in response to any subpoena or other legal
process, (iii) in connection with any litigation to which such Purchaser is a
party or (iv) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement, the Springing
Parent Guaranty or any Subsidiary Guaranty.  Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement.  On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this

 

49

--------------------------------------------------------------------------------


 

Agreement or its nominee), such holder will enter into an agreement with the
Company embodying this Section 20.

 

In the event that as a condition to receiving access to information relating to
the Parent, the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Company, this
Section 20 shall supersede any such other confidentiality undertaking.

 

SECTION 21.                                   SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6.  Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser.  In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

SECTION 22.                                   MISCELLANEOUS.

 

Section 22.1.                     Successors and Assigns.  All covenants and
other agreements contained in this Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns (including, without limitation, any subsequent holder of a Note) whether
so expressed or not.

 

Section 22.2.                     Accounting Terms.  All accounting terms used
herein which are not expressly defined in this Agreement have the meanings
respectively given to them in accordance with GAAP.  Except as otherwise
specifically provided herein, (a) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (b) all financial
statements shall be prepared in accordance with GAAP.  For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Parent or any Subsidiary to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 — Fair Value Option, International Accounting
Standard 39 — Financial Instruments: Recognition and Measurement or any similar

 

50

--------------------------------------------------------------------------------


 

accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.  Therefore, the amount of liabilities
shall be the historical cost basis, which generally is the contractual amount
owed adjusted for amortization or accretion of any premium or discount.  If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in this Agreement, the Springing Parent Guaranty or any
Subsidiary Guaranty, and either the Company or the Required Holders shall so
request, the Purchasers and holders of the Notes and the Company shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Holders); provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) the Company shall provide to the Purchasers and holders of Notes financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

Section 22.3.                     Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 22.4.                     Construction, Etc.  Each covenant contained
herein shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained herein, so that compliance with any
one covenant shall not (absent such an express contrary provision) be deemed to
excuse compliance with any other covenant.  Where any provision herein refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

 

Section 22.5.                     Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be an original but all of
which together shall constitute one instrument.  Each counterpart may consist of
a number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.

 

Section 22.6.                     Governing Law.  This Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.

 

Section 22.7.                     Jurisdiction and Process; Waiver of Jury
Trial.

 

(a)                                 The Company irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes.  To the fullest
extent permitted by applicable law, the Company irrevocably waives and agrees
not to assert, by way of motion, as a defense or otherwise, any claim

 

51

--------------------------------------------------------------------------------


 

that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

 

(b)                                 The Company consents to process being served
by or on behalf of any holder of Notes in any suit, action or proceeding of the
nature referred to in Section 22.7(a) by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its address specified in Section 18 or at
such other address of which such holder shall then have been notified pursuant
to said Section.  The Company agrees that such service upon receipt (1) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (2) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to it.  Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.

 

(c)                                  Nothing in this Section 22.7 shall affect
the right of any holder of a Note to serve process in any manner permitted by
law, or limit any right that the holders of any of the Notes may have to bring
proceedings against the Company in the courts of any appropriate jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

 

(d)                                 The parties hereto hereby waive trial by
jury in any action brought on or with respect to this Agreement, the Notes or
any other document executed in connection herewith or therewith.

 

Section 23.                                   Non-Recourse to Parent Guarantor
Except to the extent set forth in the Springing Parent Guaranty and subject to
the limitations described below, notwithstanding anything to the contrary set
forth in this Agreement or in the Notes, recourse for the obligations of the
Company under this Agreement and the Notes are non-recourse to the Parent
Guarantor as a result of its capacity as the general partner of the Company,
provided that the foregoing shall not limit any recourse to the Company and the
Subsidiary Guarantors, if any, and their respective assets, whether now owned or
hereafter acquired.  The holders of the Notes agree that the Parent Guarantor
shall not be liable for any of the obligations of the Company hereunder or under
the Notes as a result of its status as the general partner of the Company. 
Notwithstanding the foregoing, (a) if an Event of Default occurs, nothing in
this Section 23 shall in any way prevent or hinder any holder of a Note in the
pursuit or enforcement of any right, remedy, or judgment against the Company or
any of the Subsidiary Guarantors, if any, or any of their respective assets;
(b) nothing herein shall be deemed a waiver, release or impairment of the
obligations of the Company hereunder or under the Notes or any Lien securing
such obligations or affect the validity or enforceability hereof, of the Notes
or of any Subsidiary Guaranty; (c) the Parent Guarantor shall be fully liable to
the holders of the Notes to the same extent that Parent Guarantor would be
liable absent the foregoing provisions of this Section 23 for fraud or willful
misrepresentation by the Parent Guarantor (or by the Company or any Subsidiary
Guarantor to

 

52

--------------------------------------------------------------------------------


 

the extent relating to the compliance certificates, financial statements or
other reporting of or with respect to the Parent Guarantor under Section 7, or
to the extent that the Parent Guarantor was acting on behalf of the Company or
such Subsidiary Guarantor in its capacity as the general partner (as is the
case, without limitation, with respect to the Company and this Agreement and
representations and warranties made pursuant hereto or required hereunder) or
the indirect sole member or manager of such Subsidiary Guarantor) (to the full
extent of losses suffered by any holder of a Note by reason of such fraud or
willful misrepresentation); and (d) nothing in this Section 23 shall be deemed
to be a waiver of any right which any holder of a Note may have under §506(a),
506(b), 1111(b) or any other provision of the United States Bankruptcy Code,
Title 11, U.S.C.A. (as amended from time to time), or any successor thereto or
similar provisions under applicable state law to file a claim against the
Company or any Subsidiary Guarantor for the full amount of the obligations of
the Company hereunder and under the Notes.  Nothing herein shall waive, relieve,
reduce or impair any obligation of the Parent Guarantor under the Springing
Parent Guaranty.

 

*    *    *    *    *

 

53

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

 

Very truly yours,

 

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

 

By:

Kite Realty Group Trust,

 

 

 

its sole General Partner

 

 

 

 

 

  

 

 

By

/s/

 Daniel R. Sink

 

 

Name:

 Daniel R. Sink

 

 

Title:

 Executive Vice President and Chief
 Financial Officer

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

By:

/s/ David Quackenbush

 

 

Vice President

 

 

 

 

 

 

 

 

PICA HARTFORD LIFE & ANNUITY COMFORT TRUST

 

 

 

By:

The Prudential Insurance Company of America
(as Grantor)

 

 

 

 

By:

/s/ David Quackenbush

 

 

Vice President

 

 

 

 

 

 

FARMERS INSURANCE EXCHANGE

 

MID CENTURY INSURANCE COMPANY

 

ZURICH AMERICAN INSURANCE COMPANY

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY

 

 

 

 

By:

Prudential Private Placement Investors, L.P. (as
Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as
its General Partner)

 

 

 

 

By:

/s/ David Quackenbush

 

 

Vice President

 

 

 

 

 

 

 

THE GIBRALTAR LIFE INSURANCE CO., LTD.

 

 

 

 

By:

Prudential Investment Management Japan Co.,
Ltd. (as Investment Manager)

 

 

 

 

By:

Prudential Investment Management, Inc. (as
Sub-Adviser)

 

 

 

 

By:

/s/ David Quackenbush

 

 

Vice President

 

 

--------------------------------------------------------------------------------


 

PRUDENTIAL RETIREMENT GUARANTEED COST BUSINESS TRUST

 

 

 

 

By:

Prudential Investment Management, Inc. (as
Investment Manager)

 

 

 

 

By:

/s/ David Quackenbush

 

 

Vice President

 

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

KNIGHTS OF COLUMBUS

 

 

 

By:

/s/ Charles E. Maurer, Jr.

 

Name:

Charles E. Maurer, Jr.

 

Title:

Supreme Secretary

 

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

MTL INSURANCE COMPANY

COLORADO BANKERS LIFE INSURANCE COMPANY

CATHOLIC UNITED FINANCIAL

DEARBORN NATIONAL LIFE INSURANCE COMPANY

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

CATHOLIC FINANCIAL LIFE

NEW ERA LIFE INSURANCE COMPANY

UNITEDHEALTHCARE INSURANCE COMPANY

CATHOLIC LIFE INSURANCE

POLISH NATIONAL ALLIANCE OF THE U.S. OF N.A.

MINNESOTA LIFE INSURANCE COMPANY

 

By:

Advantus Capital Management, Inc.

 

 

 

 

By:

/s/ Lowell Bolken

 

Name:

Lowell Bolken

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

HARTFORD LIFE INSURANCE COMPANY

HARTFORD FIRE INSURANCE COMPANY

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

SEPARATE ACCOUNT B, A SEPARATE ACCOUNT OF
HARTFORD LIFE INSURANCE COMPANY

 

By:

Hartford Investment Management Company
Their Agent and Attorney-in-Fact

 

 

 

 

By:

/s/ John R. Knox

 

Name:

John R. Knox

 

Title:

Senior Vice President

 

 

 

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

 

 

 

 

By:

Hartford Investment Management Company
Its Agent and Attorney-in-Fact

 

 

 

 

By:

/s/ John R. Knox

 

Name:

John R. Knox

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

NATIONWIDE LIFE INSURANCE COMPANY

 

 

 

 

By:

/s/ Stephen M. Jordan

 

Name:

Stephen M. Jordan

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

GENWORTH LIFE AND ANNUITY INSURANCE COMPANY
GENWORTH LIFE INSURANCE COMPANY

 

 

 

 

By:

/s/ Anne M. Finucane

 

Name:

Anne M. Finucane

 

Title:

Investment Officer

 

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

 

 

 

By:

/s/ Gwendolyn S. Foster

 

Name:

Gwendolyn S. Foster

 

Title:

Senior Director

 

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

FORETHOUGHT LIFE INSURANCE COMPANY

 

 

 

By:

/s/ Deva Mishra

 

Name:

Deva Mishra

 

Title:

Head of Asset Allocation

 

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

RIVERSOURCE LIFE INSURANCE COMPANY

 

 

 

By:

/s/ Kirk M. Moore

 

Name:

Kirk M. Moore

 

Title:

Vice President — Investments

 

 

 

 

 

RIVERSOURCE LIFE INSURANCE CO. OF NEW YORK

 

 

 

By:

/s/ Kirk M. Moore

 

Name:

Kirk M. Moore

 

Title:

Vice President — Investments

 

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

PRINCIPAL LIFE INSURANCE COMPANY

 

 

 

By:

Principal Global Investors, LLC, a Delaware limited
liability company, its authorized signatory

 

 

 

 

By:

/s/ Anne R. Cook

 

Name:

Anne R. Cook

 

Title:

Counsel

 

 

 

By:

/s/ Adrienne L. McFarland

 

Name:

Adrienne L. McFarland

 

Title:

Counsel

 

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

THE OHIO NATIONAL LIFE INSURANCE COMPANY

 

 

 

By:

/s/ Annette M. Teders

 

Name:

Annette M. Teders

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

FIDELITY & GUARANTY LIFE INSURANCE COMPANY

 

 

 

By:

/s/ Thomas Cunningham

 

Name:

Thomas Cunningham

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

Additional Covenant” is defined in Section 9.10.

 

“Adjusted EBITDA” means, on any date of determination, (a) the EBITDA of the
Parent, the Company and all Subsidiaries for the period of two fiscal quarters
most recently ended determined on a consolidated basis, minus (b) Capital
Reserves for the period of two fiscal quarters most recently ended.

 

“Affiliate” means any Person (other than a Purchaser or holder of a Note): 
(a) directly or indirectly controlling, controlled by, or under common control
with, the Parent or the Company; (b) directly or indirectly owning or holding
15% or more of any Equity Interest in the Parent or the Company; or (c) 15% or
more of whose voting stock or other Equity Interest is directly or indirectly
owned or held by the Parent or the Company.  For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”) means the possession directly
or indirectly of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
by contract or otherwise.  The Affiliates of a Person shall include any officer
or director of such Person.  In no event shall any Purchaser or holder of a Note
be deemed to be an Affiliate of the Parent or the Company.  Unless the context
otherwise clearly requires, any reference to an “Affiliate” is a reference to an
Affiliate of the Parent.

 

“Agreement” means this Agreement, including all Exhibits and Schedules attached
to this Agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

 

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

 

“Blocked Person” is defined in Section 5.16(a).

 

“Borrowing Base Subsidiary” means a Wholly-Owned Subsidiary of the Company or an
Unencumbered Pool Property Controlled Subsidiary that directly owns or leases an
Unencumbered Pool Property.

 

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Indianapolis, Indiana or New York, New York are
required or authorized to be closed.

 

SCHEDULE A
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

“Called Principal” is defined in Section 8.6.

 

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.15 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365. 
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in
determinations of Capital Reserves.  If the term Capital Reserves is used
without reference to any specific Property, then the amount shall be determined
on an aggregate basis with respect to all Core Properties of the Company and its
Subsidiaries and a proportionate share of all Core Properties of all
Unconsolidated Affiliates.

 

“Capitalization Rate” means 7%.

 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

 

“Cash Equivalents” means:  (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least “A-2”
or the equivalent by S&P or at least “P-2” or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
“A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s, in each case with maturities of not more than one year from
the date acquired; and (e) investments in money market funds registered under
the Investment Company Act of 1940, as amended, which have net assets of at
least $500,000,000 and at least 85% of whose assets consist of securities and
other obligations of the type described in clauses (a) through (d) above.

 

“Change in Control” is defined in Section 8.7(g).

 

“Change in Control Notice” is defined in Section 8.7(a)

 

“Change in Control Proposed Prepayment Date” is defined in Section 8.7(b).

 

A-2

--------------------------------------------------------------------------------


 

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act, as amended from time to time.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Company” is defined in the Preamble.

 

“Confidential Information” is defined in Section 20.

 

“Construction-In-Process Property” means, as of any date, any Property that is a
Core Property or a Non-Core Property that is under development or is scheduled
to commence development within 12 months from such date until the earlier of
(a) the one year anniversary date of project completion with respect to such
Construction-In-Process Property or (b) the second fiscal quarter for which
financial results have been reported after such Construction-In-Process Property
achieves an Occupancy Rate of 85%.

 

“Construction-In-Process Value” means cash expenditures for land and
improvements (including indirect costs internally allocated and development
costs) determined in accordance with GAAP on all Construction-In-Process
Properties.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Core Property” means any Property which is (a) leased or intended to be leased
to tenants primarily for retail use or (b) a mixed use property, the majority of
the NOI from which is attributable to leases to tenants primarily for retail
use.

 

“Customary Non-Recourse Debt Guaranty” shall have the meaning set forth in the
definition of Indebtedness.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means, with respect to any Note, that per annum rate of interest
that is the greater of (a) 2.00% above the rate of interest stated in clause
(a) of the first paragraph of such Note or (b) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank, N.A. in New York, New York as its
“base” or “prime” rate.

 

A-3

--------------------------------------------------------------------------------


 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts.

 

“Disclosure Documents” is defined in Section 5.3.

 

“Discounted Value” is defined in Section 8.6.

 

“EBITDA” means, with respect to a Person for any period (without duplication): 
(a) net income (loss) of such Person for such period determined on a
consolidated basis (before minority interests), exclusive of the following (but
only to the extent included in determination of such net income (loss)): 
(1) depreciation and amortization expense; (2) Interest Expense; (3) income tax
expense; (4) extraordinary or non-recurring gains and losses, including, without
limitation, gains or losses associated with the sale of operating Properties and
charges associated with any write-off of development expenses; (5) other
non-cash items and impairment charges, including, without limitation, non-cash
losses or gains associated with (i) the grant of equity interests to employees,
officers and directors, (ii) hedging activities, (iii) impairment of goodwill
and (iv) one-time accounting adjustments; (6) charges (including any premiums or
make-whole amounts) associated with any prepayment, redemption or repurchase of
indebtedness or early retirement of preferred stock; and (7) costs in connection
with acquisitions, including non-capitalized costs incurred in connection with
acquisitions that fail to close; plus (b) such Person’s pro rata share of EBITDA
of its Unconsolidated Affiliates.  EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to Statement of Financial Accounting
Standards number 141.

 

A-4

--------------------------------------------------------------------------------


 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

“Eligible Unencumbered Pool Property” means a Core Property or a Non-Core
Property which satisfies all of the following requirements:  (a) such Property
is owned in fee simple, or leased under a Ground Lease, entirely by, the Company
or a Wholly-Owned Subsidiary or, if it is Unencumbered Controlled Pool Property,
an Unencumbered Pool Property Controlled Subsidiary which in each case is also a
Borrowing Base Subsidiary; (b) neither such Property, nor any interest of the
Company or any Subsidiary therein, is subject to any Lien (other than Permitted
Liens (but not Liens of the type described in clause (f) or (g) of the
definition of Permitted Liens or Permitted Environmental Liens)) or a Negative
Pledge; (c) if such Property is owned or leased by a Borrowing Base Subsidiary
(1) none of the Company’s direct or indirect ownership interest in such
Borrowing Base Subsidiary is subject to any Lien (other than Permitted Liens
(but not Liens of the type described in clause (f) or (g) of the definition of
Permitted Liens or Permitted Environmental Liens)) or to a Negative Pledge and
(2) the Company directly, or indirectly through a Subsidiary, has the right to
take the following actions without the need to obtain the consent of any
Person:  (i) to sell, transfer or otherwise dispose of such Property and (ii) to
create a Lien on such Property as security for Indebtedness of the Company or
such Borrowing Base Subsidiary, as applicable; provided, however, that the
requirements of clauses (b) and (c) shall not prohibit (A) a Negative Pledge or
limitation on sale in favor of an arm’s-length purchaser of a customary nature
relating to Property subject to a contract for sale so long as such Negative
Pledge or limitation on sale pertains solely to such Property being sold and
ceases to apply upon the closing of such sale or the termination of such
contract or (B) the negative pledge set forth in Section 10.5 of the Material
Credit Facility as in effect on the Execution Date or any other negative pledge
provision contained in any other document, instrument or agreement that is no
more restrictive than such negative pledge provision; (d) such Property is free
of all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; and (e) neither such
Borrowing Base Subsidiary nor any other Subsidiary of the Company directly or
indirectly owning an interest therein has created, incurred, acquired, assumed,
suffered to exist or is or becomes otherwise liable with respect to any
Indebtedness (whether as a borrower, co-borrower, guarantor or otherwise), other
than Unsecured Indebtedness of such other Subsidiary provided that, such
Subsidiary is then or concurrently therewith shall become, a Subsidiary
Guarantor.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National
Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

 

A-5

--------------------------------------------------------------------------------


 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Execution Date” is defined in Section 3.

 

“Financial Covenant” means any covenant (whether set forth as a covenant,
undertaking, event of default, restriction, prepayment event or other such
provision) that requires the Parent, the Company and/or any Subsidiary to:

 

(a)                                 maintain a specified level of net worth,
shareholders’ equity, total assets, unencumbered assets, cash flow, net income,
occupancy rate or lease term;

 

(b)                                 maintain any relationship of any component
of its capital structure to any other component thereof (including the
relationship of indebtedness, subsidiary indebtedness, senior indebtedness,
secured indebtedness, unsecured indebtedness, or subordinated indebtedness to
total capitalization, total assets, unencumbered assets or to net worth);

 

(c)                                  maintain any measure of its ability to
service its indebtedness (including, without limitation, exceeding any specified
ratio of revenues, cash flow, operating income or net income to indebtedness,
interest expense, rental expense, capital expenditures and/or scheduled payments
of indebtedness); or

 

(d)                                 restrict the amount or type of its
investments;

 

A-6

--------------------------------------------------------------------------------


 

but in all cases excluding any such covenant that amounts to a negative pledge
or a sale of assets limitation.

 

“Fixed Charges” means, on any date of determination, the sum of (a) Interest
Expense of the Parent, the Company and each Subsidiary determined on a
consolidated basis for the period of two fiscal quarters most recently ended,
(b) all regularly scheduled principal payments made with respect to Indebtedness
of the Parent, the Company and each Subsidiary during such period, other than
any balloon, bullet or similar principal payment which repays such Indebtedness
in full, and (c) all Preferred Dividends paid during such period.  Fixed Charges
shall include a proportionate share of items (a) and (b) of all Unconsolidated
Affiliates for such period.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person computed in accordance with GAAP,
calculated without regard to (1) gains (or losses) from debt restructuring and
sales of property during such period, and (2) charges for impairment of real
estate, plus (b) depreciation with respect to such Person’s real estate assets
and amortization (other than amortization of deferred financing costs) of such
Person for such period, plus (c) other non-cash items (other than amortization
of deferred financing costs), plus (d) costs in connection with acquisitions,
all after adjustment for unconsolidated partnerships and joint ventures, plus
(e) extraordinary and non-recurring gains and losses.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means

 

(a)                        the government of

 

(1)                         the United States of America or any state or other
political subdivision thereof, or

 

(2)                         any other jurisdiction in which the Parent, the
Company or any Subsidiary conducts all or any part of its business, or which
asserts jurisdiction over any properties of the Parent, the Company or any
Subsidiary, or

 

(b)                         any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political

 

A-7

--------------------------------------------------------------------------------


 

party, candidate for political office, official of any public international
organization or anyone else acting in an official capacity.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 25 years or more from the Execution Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Guaranty,” “Guaranteed,” “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (1) the
purchase of securities or obligations, (2) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (3) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (4) repayment
of amounts drawn down by beneficiaries of letters of credit, or (5) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean any Subsidiary
Guaranty entered into by a Subsidiary Guarantor and the Springing Parent
Guaranty upon the occurrence of a Springing Recourse Event.

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

A-8

--------------------------------------------------------------------------------


 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 8.7, 8.8, 12, 17.2 and 18 and any related definitions in this
Schedule B, “holder” shall mean the beneficial owner of such Note whose name and
address appears in such register.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (1) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (2) evidenced by bonds, debentures, notes or similar instruments, or
(3) constituting purchase money indebtedness, conditional sales contracts, title
retention debt instruments or other similar instruments, upon which interest
charges are customarily paid or that are issued or assumed as full or partial
payment for property or services rendered; (c) Capitalized Lease Obligations of
such Person; (d) all reimbursement obligations of such Person under any letters
of credit or acceptances (whether or not the same have been presented for
payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation (except for
obligations under a purchase agreement for real estate or a real estate
company), repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person, including liability of a general partner in
respect of liabilities of a partnership in which it is a general partner which
would constitute “Indebtedness” hereunder (except for guaranties of customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to recourse liability (a “Customary Nonrecourse Debt
Guaranty”) until a claim is made with respect thereto; provided that if the
Company reasonably believes that the liability with respect to such claim will
be less than the Indebtedness to which it relates, the Company may include such
lesser amount if and to the extent it is then permitted to do so under the
Material Credit Facility); (j) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (k) such Person’s pro rata
share of the Indebtedness of any Unconsolidated Affiliate of such Person. 
Indebtedness of any Person pursuant to clause (i) of this definition as a result
of such Person’s status as a general partner of a partnership shall be
calculated to give effect to any limitations on recourse to the general partner
in the documents evidencing such Indebtedness.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

A-9

--------------------------------------------------------------------------------


 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Interest Expense” means, with respect to any Person, on any date of
determination, without duplication, (a) total interest expense of such Person
excluding any non-cash interest expense incurred (in accordance with GAAP) for
the period of two fiscal quarters most recently ended, determined on a
consolidated basis for such period, plus (b) such Person’s pro rata share of
Interest Expense of Unconsolidated Affiliates for such period.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Investment Grade Rating” means a Credit Rating of “BBB-” or better by S&P or
“Baa3” or better by Moody’s.

 

“Leverage Ratio” means, as of any date, the ratio of (a) the then-current Total
Indebtedness to (b) the then-current Total Asset Value.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (1) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (2) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this

 

A-10

--------------------------------------------------------------------------------


 

Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.  Any requirement in documentation evidencing or governing
Unsecured Indebtedness that requires that such Unsecured Indebtedness be secured
on an “equal and ratable” basis to the extent that other Unsecured Indebtedness
is secured shall not constitute a Lien or a Negative Pledge, but there shall be
a Lien to the extent any such security is granted.

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which the Notes with the latest Maturity Date
are scheduled to be due and payable in full.

 

“Marketable Securities” means Investments in capital stock or debt securities
issued by any Person (other than the Company, the Parent, or an Unconsolidated
Affiliate) which are publicly traded on a national exchange, excluding Cash
Equivalents.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Parent and its
Subsidiaries or the Company and its Subsidiaries, in each case, taken as a
whole.

 

“Material Acquisition” means (a) a single acquisition by the Company or any of
its Subsidiaries of properties or assets for a gross purchase price equal to or
in excess of 10% of Total Asset Value (determined without giving effect to such
acquisition) or (b) one or more acquisitions by the Company or any of its
Subsidiaries of properties or assets in any two consecutive fiscal quarters for
an aggregate gross purchase price equal to or in excess of 10% of Total Asset
Value (determined without giving effect to such acquisitions).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Parent and
its Subsidiaries or the Company and its Subsidiaries, in each case, taken as a
whole, (b) the ability of the Parent, the Company and the Subsidiary Guarantors,
taken as a whole, to perform their obligations under this Agreement, the Notes,
the Springing Parent Guaranty (after the occurrence of a Springing Recourse
Event) and any Subsidiary Guaranty or (c) the validity or enforceability of this
Agreement, the Notes, the Springing Parent Guaranty or any Subsidiary Guaranty.

 

“Material Credit Facility” means the Fourth Amended and Restated Credit
Agreement dated as of July 1, 2014 by and among the Company, as Borrower,
Keybank National

 

A-11

--------------------------------------------------------------------------------


 

Association, as Administrative Agent, and the other banks party thereto,
including (a) any renewals, extensions, amendments, supplements, restatements,
replacements (including, without limitation, by one or more bilateral credit
agreements with the Company and/or the Parent) or refinancing thereof and
(b) any successor agreement thereto whether such successor bank credit agreement
is entered into concurrently with the termination of the existing bank credit
agreement or at any time thereafter if no new bank credit agreement is
concurrently then entered into.

 

“Material Indebtedness” is defined in Section 11(f).

 

“Material Subsidiary” means any Subsidiary of the Parent or the Company to which
5% or more of Total Asset Value is attributable.

 

“Maturity Date” is defined in the first paragraph of each Note.

 

“Memorandum” is defined in Section 5.3.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Note Receivable” means a promissory note secured by a Mortgage of
which the Parent, the Company or any Subsidiary is the holder and retains the
rights of collection of all payments thereunder.

 

“Most Favored Lender Notice” means, in respect of any Additional Covenant, a
written notice from the Company giving notice of such Additional Covenant,
including therein a verbatim statement of such Additional Covenant, together
with any definitions incorporated therein.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than this Agreement, the Springing
Parent Guaranty or any Subsidiary Guaranty) which prohibits or purports to
prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets (a) in order to be included in a pool of unencumbered assets to comply
with financial covenant ratios with respect to Unsecured Indebtedness or
(b) upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that in each case

 

A-12

--------------------------------------------------------------------------------


 

do not generally prohibit the encumbrance of its assets, or the encumbrance of
specific assets, shall not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods):  (a) rents and other revenues received in the
ordinary course from such Property (excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid (excluding interest) related
to the ownership, operation or maintenance of such Property, including but not
limited to, an appropriate accrual for property taxes and insurance, assessments
and the like, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Company or any Subsidiary and any
property management fees) minus (c) the Capital Reserves for such Property as of
the end of such period minus (d) an imputed management fee in the amount of 3.0%
of the gross revenues for such Property for such period.  Net Operating Income
of a Person shall include such Person’s pro rata share of Net Operating Income
of its Unconsolidated Affiliates.  Net Operating Income shall be adjusted to
remove any impact from straight line rent leveling adjustments required under
GAAP and amortization of intangibles pursuant to Statement of Financial
Accounting Standards number 141.  For purposes of determining the Unencumbered
Pool Value, the Company’s or a Borrowing Base Subsidiary’s share of the Net
Operating Income from such Property shall be utilized instead of the Net
Operating Income from such Property.

 

“Non-Core Property” means any Property which is (a) not operated as a retail
property or (b) a mixed use property that does not have the majority of the NOI
from which is attributable to leases to tenants primarily for retail use.

 

“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions, such as for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy, and other
customary exceptions to recourse liability of a similar nature until a claim is
made with respect thereto; provided that if the Company reasonably believes that
the liability with respect to such claim will be less than the Indebtedness to
which it relates, the Company may include such lesser amount if and to the
extent it is then permitted to do so under the Material Credit Facility) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

 

“Notes” is defined in Section 1.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for 30 or more days
to (b) the aggregate net rentable square footage of such Property.  For purposes
of the definition of “Occupancy Rate,” a

 

A-13

--------------------------------------------------------------------------------


 

tenant shall be deemed to actually occupy a Property notwithstanding a temporary
cessation of operations for renovation, repairs or other temporary reason.

 

“OFAC” is defined in Section 5.16(a).

 

“OFAC Listed Person” is defined in Section 5.16(a).

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Company, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Parent
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of the Parent’s report on
Form 10-Q or Form 10-K (or their equivalents) which the Parent is required to
file with the SEC.  As used in this definition, the term “SEC Off-Balance Sheet
Rules” means the Disclosure in Management’s Discussion and Analysis About Off
Balance Sheet Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg.
5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and 249).

 

“Officer’s Certificate” means, with respect to any Person, a certificate of a
Senior Financial Officer or of any other officer of such Person or such Person’s
general partner, manager or member whose responsibilities extend to the subject
matter of such certificate.

 

“Parent” means Kite Realty Group Trust, a real estate investment trust formed
under the laws of the State of Maryland.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Permitted Environmental Liens” means any Lien arising out of or related to any
Environmental Laws (a) which is being contested in good faith by appropriate
proceedings which operate to suspend the enforcement thereof and for which
adequate reserves have been established in accordance with GAAP, (b) which has
been bonded-off in a reasonable manner, or (c) consisting of restrictions on the
use of real property, which restrictions do not materially detract from the
value, financeability or marketability of such property or impair the intended
use thereof in the business of the Parent, the Company or any Subsidiary.

 

“Permitted Liens” means, as to any asset or property of a Person:  (a) Liens
securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws (other than Permitted
Environmental Liens)) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 9.4; (b) Liens consisting of deposits or pledges
made, in the ordinary course of

 

A-14

--------------------------------------------------------------------------------


 

business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar applicable laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens securing the Notes; (f) Liens in favor of the Parent,
the Company or a Subsidiary Guarantor securing obligations owing by a Subsidiary
to the Parent, the Company or another Subsidiary Guarantor; and (g) Liens in
existence as of the Execution Date and set forth on Schedule 5.10(b).

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Company, any Subsidiary or any
Unconsolidated Affiliate of the Parent and which is located in a contiguous
state of the United States of America or the District of Columbia.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“PTE” is defined in Section 6.2(a).

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such

 

A-15

--------------------------------------------------------------------------------


 

Note as the result of a transfer thereof pursuant to Section 13.2 shall cease to
be included within the meaning of “Purchaser” of such Note for the purposes of
this Agreement upon such transfer.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Ratable Portion” for any Note means an amount equal to the product of (a) the
amount of outstanding Indebtedness required to be prepaid pursuant to the first
sentence of the last paragraph of Section 11 multiplied by (b) a fraction, the
numerator of which is the aggregate outstanding principal amount of such Note
and the denominator of which is the aggregate outstanding principal amount of
all Indebtedness receiving any repayment or prepayment (or offer thereof)
pursuant to the last paragraph of Section 11.

 

“Rating Agency” means S&P or Moody’s.

 

“Recourse Indebtedness” means all Indebtedness of the Parent, the Company or any
Subsidiary which does not constitute Non-Recourse Indebtedness, determined on a
consolidated basis.

 

“Reinvestment Yield” is defined in Section 8.6.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” as defined in Section 856 of the Code.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Remaining Average Life” is defined in Section 8.6.

 

“Remaining Scheduled Payments” is defined in Section 8.6.

 

“Renovation Property” means any Property which is a Core Property or a Non-Core
Property where more than 10% of the net rentable square footage of such Property
is vacant due to renovations being made at such Property.

 

“Required Holders” means at any time (a) prior to the Closing, the Purchasers
and (b) on or after the Closing, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Parent, the Company or any Affiliate).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company or the Parent with responsibility for the administration of the
relevant portion of this Agreement.

 

A-16

--------------------------------------------------------------------------------


 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Company or any
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Company or any Subsidiary now or hereafter outstanding; and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of the Parent,
the Company or any Subsidiary now or hereafter outstanding; provided that clause
(b) shall also apply to the Parent at any time when such actions taken by the
Parent are treated as “restricted payments” under the Material Credit Facility.

 

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

 

“Section 8.8 Prepayment Date” is defined in Section 8.8.

 

“Section 8.8 Prepayment Event” is defined in Section 8.8.

 

“Secured Indebtedness” means any Indebtedness of a Person that is secured by a
Lien on a Property or on any ownership interests in any other Person or on any
other assets (provided that the portion of such Indebtedness included in
“Secured Indebtedness” shall not exceed the sum of the aggregate value of the
assets securing such Indebtedness at the time such Indebtedness was incurred,
plus the aggregate value of any improvements to such assets, plus the value of
any additional assets provided to secure such Indebtedness).  Notwithstanding
the foregoing, Secured Indebtedness shall exclude Indebtedness that (a) is
secured solely by ownership interests in another Person that owns a Property
which is encumbered by a mortgage securing Indebtedness and (b) is Recourse
Indebtedness; provided that this sentence shall not apply at any time when the
same or a substantively similar exclusion no longer appears in the definition of
“Secured Indebtedness” in the Material Credit Facility.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Senior Financial Officer” means, with respect to any Person, the chief
financial officer, principal accounting officer, treasurer or comptroller of
such Person or such Person’s general partner.

 

“Series A Notes” is defined in Section 1.

 

“Series B Notes” is defined in Section 1.

 

“Series C Notes” is defined in Section 1.

 

“Settlement Date” is defined in Section 8.6.

 

A-17

--------------------------------------------------------------------------------


 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“Source” is defined in Section 6.2.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Springing Parent Guaranty” is defined in Section 2.2.

 

“Springing Recourse Event” has the meaning set forth in the Springing Parent
Guaranty.

 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.  For the avoidance of
doubt, each Unencumbered Pool Property Controlled Subsidiary shall be deemed to
be a Subsidiary of the Company.  Unless the context otherwise clearly requires,
any reference to a “Subsidiary” is a reference to a Subsidiary of the Parent.

 

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.

 

“Subsidiary Guaranty” is defined in Section 9.9(a).

 

“Substitute Purchaser” is defined in Section 21.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

“Taxable REIT Subsidiary” has the meaning given that term in Section 856(1) of
the Code.

 

“Total Asset Value” means, on any date of determination, the sum of all of the
following of the Company and its Subsidiaries on a consolidated basis determined
in accordance with

 

A-18

--------------------------------------------------------------------------------


 

GAAP applied on a consistent basis:  (a) cash and Cash Equivalents, plus
(b) with respect to each Property that is a Core Property or a Non-Core Property
then owned by the Company or any Subsidiary (but excluding (x) Properties
acquired by the Company or any Subsidiary during the immediately preceding four
fiscal quarter periods of the Company for which financial results have been
reported, (y) Construction-In-Process Properties and (z) Unimproved Land), the
quotient of (1) the product of (i) Net Operating Income attributable to such
Property for the fiscal two quarters most recently ended for which financial
results have been reported, times (ii) 2, divided by (2) the Capitalization
Rate, plus (c) the GAAP book value of Properties that are Core Properties or
Non-Core Properties then owned which were acquired during the four fiscal
quarters most recently ended for which financial results have been reported,
plus (d) the aggregate Construction-In-Process Value of each
Construction-In-Process Property then owned, plus (e) the GAAP book value of
those portions of Renovation Properties which are then vacant and under
renovation, Unimproved Land, Mortgage Note Receivables and other promissory
notes then owned, plus (f) Marketable Securities.  The Company’s pro rata share
of assets held by Unconsolidated Affiliates will be included in Total Asset
Value calculations consistent with the above described treatment for wholly
owned assets.

 

“Total Indebtedness” means all Indebtedness of the Parent, the Company and all
Subsidiaries determined on a consolidated basis.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Controlled Pool Property” means the Properties that are owned (or
ground leased under a Ground Lease) by an Unencumbered Pool Property Controlled
Subsidiary.

 

“Unencumbered Pool” means, as of any date of determination, (a) each Eligible
Unencumbered Pool Property as of such date, plus (b) any Property approved by
the Required Holders in writing for inclusion in the Unencumbered Pool as of
such date, minus (c) any Eligible Unencumbered Pool Property or portion thereof
that is otherwise excluded from the “unencumbered pool” under the Material
Credit Facility as of such date.

 

“Unencumbered Pool Property” means a Property then included in the Unencumbered
Pool.  An Unencumbered Controlled Pool Property may be an Unencumbered Pool
Property subject to the terms hereof.

 

“Unencumbered Pool Property Controlled Subsidiary” means each of Inland
Diversified Las Vegas Craig, L.L.C. and Inland Diversified North Las Vegas
Losee, L.L.C., provided that such Persons shall only qualify as an Unencumbered
Pool Property Controlled Subsidiary if at all times (a) the Company or a
Wholly-Owned Subsidiary of the Company is the managing member of the sole
members of such Person (the “Upper Tier Venture”), (b) the Company or a
Wholly-Owned Subsidiary of the Company owns at least a majority of the economic
interest in such Person and the Upper Tier Venture, (c) the Company or a Wholly-

 

A-19

--------------------------------------------------------------------------------


 

Owned Subsidiary of the Company controls all operational, financing, sale and
investment decisions related to such Unencumbered Controlled Pool Property (or
the remedy for selling the applicable Property prior to December 27, 2018
without the consent of the holders of the balance of the interests in the Upper
Tier Venture would be to allow such holders to require the redemption of their
interest), (d) the Unencumbered Pool Property Controlled Subsidiary and the
Upper Tier Venture have the power and authority without any limit to cause the
Unencumbered Pool Property Controlled Subsidiary to be a Subsidiary Guarantor
and to grant a Lien to secure the Notes, and (e) there is no contractual
provision or agreement with the holder of the balance of the interests in the
Upper Tier Venture and/or Unencumbered Pool Property Controlled Subsidiary that
provides such holder with the right (1) to change or replace management of such
Unencumbered Pool Property Controlled Subsidiary or Upper Tier Venture, (2) to
obtain additional consent or approval rights, or (3) to acquire the direct or
indirect interest of the Company in such Unencumbered Pool Property Controlled
Subsidiary or Upper Tier Venture, upon non-payment of any distributions to it or
other default by the Company or other Wholly-Owned Subsidiary of the Company.

 

“Unencumbered Pool Value” means, as of any date of determination, (a) (1) the
annualized aggregate NOI attributable to then-current Unencumbered Pool
Properties included in the Unencumbered Pool for the period of two fiscal
quarters most recently ended for which financial results of the Parent have been
reported (excluding 100% of the NOI attributable to any such Properties which
constitute, as of such date, either Construction-In-Process Properties or
Non-Core Properties, or which are not owned by the Company or a Wholly-Owned
Subsidiary of the Company or an Unencumbered Pool Property Controlled Subsidiary
for at least the four immediately preceding full fiscal quarters for which
financial results of the Company have been reported (or which are no longer
owned by the Company or a Wholly-Owned Subsidiary of the Company or an
Unencumbered Pool Property Controlled Subsidiary as of such date)) divided by
(2) the Capitalization Rate, plus (b) the value, at cost, of all Unencumbered
Pool Properties included in the Unencumbered Pool acquired by the Company or a
Wholly-Owned Subsidiary of the Company or an Unencumbered Pool Property
Controlled Subsidiary during the four immediately preceding full fiscal quarters
for which financial results of the Company have been reported, plus (c) the
value, at cost, of any Unencumbered Pool Properties included in the Unencumbered
Pool that are either Non-Core Properties or Construction-In-Process Properties
and of those portions of the Eligible Unencumbered Pool Properties which are
also Renovation Properties which are then vacant and under renovation, provided,
however, in no event shall the amount added under clause (c) herein on account
of Non-Core Properties, Construction-In-Process Properties and such portions of
Renovation Properties constitute more than 15% of the total Unencumbered Pool
Value or shall the total amount of Unencumbered Pool Value attributable to
Unencumbered Pool Properties leased by the Company and the Borrowing Base
Subsidiaries under Ground Leases constitute more than 15% of the total
Unencumbered Pool Value, and provided further that if any Renovation Property is
an Unencumbered Controlled Pool Property, the cost attributable to such Property
shall be adjusted in a reasonable manner to account for the minority interest in
such Property.

 

“Unimproved Land” means, on any date of determination, land on which no
development (other than improvements that are not material and are temporary in
nature) has occurred and for which no development is scheduled in the following
12 months.

 

A-20

--------------------------------------------------------------------------------


 

“Unsecured Indebtedness” means with respect to any Person, all Indebtedness of
such person for borrowed money (which for the purposes hereof shall include all
actual or potential reimbursement obligations with respect to letters of credit
(whether or not the same have been presented for payment)) that does not
constitute Secured Indebtedness.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“U.S. Economic Sanctions” is defined in Section 5.16(a).

 

“Wholly-Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Wholly-Owned
Subsidiaries of such Person or by such Person and one or more other Wholly-Owned
Subsidiaries of such Person.

 

A-21

--------------------------------------------------------------------------------


 

FORM OF SERIES A NOTE

 

KITE REALTY GROUP, L.P.

 

4.23% SERIES A SENIOR NOTE DUE SEPTEMBER 10, 2023

 

No. AR-

, 20     

 

 

$

PPN 49803# AA0

 

FOR VALUE RECEIVED, the undersigned, KITE REALTY GROUP, L.P. (herein called the
“Company”), a limited partnership organized and existing under the laws of the
State of Delaware, hereby promises to pay to             , or registered
assigns, the principal sum of                       DOLLARS (or so much thereof
as shall not have been prepaid) on September 10, 2023 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 4.23% per annum from the date
hereof, payable semiannually, on the tenth day of March and September in each
year, commencing with the March 10 or September 10 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (1) on any overdue
payment of interest and (2) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.23% or (ii) 2.00%
over the rate of interest publicly announced by JPMorgan Chase Bank, N.A. from
time to time in New York, New York, as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 28, 2015 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in
Section 6.2 of the Note Purchase Agreement.  Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in

 

SCHEDULE 1(a)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

By:

Kite Realty Group Trust,

 

 

its sole General Partner

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

S-1(a)-2

--------------------------------------------------------------------------------


 

FORM OF SERIES B NOTE

 

KITE REALTY GROUP, L.P.

 

4.47% SERIES B SENIOR NOTE DUE SEPTEMBER 10, 2025

 

No. BR-

, 20     

 

 

$

PPN 49803# AB8

 

FOR VALUE RECEIVED, the undersigned, KITE REALTY GROUP, L.P. (herein called the
“Company”), a limited partnership organized and existing under the laws of the
State of Delaware, hereby promises to pay to             , or registered
assigns, the principal sum of                       DOLLARS (or so much thereof
as shall not have been prepaid) on September 10, 2025 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 4.47% per annum from the date
hereof, payable semiannually, on the tenth day of March and September in each
year, commencing with the March 10 or September 10 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (1) on any overdue
payment of interest and (2) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.47% or (ii) 2.00%
over the rate of interest publicly announced by JPMorgan Chase Bank, N.A. from
time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 28, 2015 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in
Section 6.2 of the Note Purchase Agreement.  Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in

 

SCHEDULE 1(b)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

By:

Kite Realty Group Trust,

 

 

its sole General Partner

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

S-1(b)-2

--------------------------------------------------------------------------------


 

FORM OF SERIES C NOTE

 

KITE REALTY GROUP, L.P.

 

4.57% SERIES C SENIOR NOTE DUE SEPTEMBER 10, 2027

 

No. CR-

, 20     

 

 

$

PPN 49803# AC6

 

FOR VALUE RECEIVED, the undersigned, KITE REALTY GROUP, L.P. (herein called the
“Company”), a limited partnership organized and existing under the laws of the
State of Delaware, hereby promises to pay to             , or registered
assigns, the principal sum of                       DOLLARS (or so much thereof
as shall not have been prepaid) on September 10, 2027 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 4.57% per annum from the date
hereof, payable semiannually, on the tenth day of March and September in each
year, commencing with the March 10 or September 10 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (1) on any overdue
payment of interest and (2) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.57% or (ii) 2.00%
over the rate of interest publicly announced by JPMorgan Chase Bank, N.A. from
time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 28, 2015 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in
Section 6.2 of the Note Purchase Agreement.  Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in

 

SCHEDULE 1(c)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

KITE REALTY GROUP, L.P.

 

 

 

 

By:

Kite Realty Group Trust,

 

 

its sole General Partner

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

S-1(c)-2

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL
FOR THE PARENT AND THE COMPANY

 

The closing opinion of Hogan Lovells US LLP, counsel for the Parent and the
Company, which is called for by Section 4.4(a) of the Agreement, shall be dated
the Closing Date and addressed to each Purchaser, shall be satisfactory in scope
and form to each Purchaser and shall be to the effect that:

 

(a)                                 (i)                                     The
Company is validly existing as a limited partnership and in good standing as of
the date of the Company Good Standing Certificate under the laws of the State of
Delaware.  The Company has the limited partnership power to own and operate its
current properties and to transact the business in which it is currently engaged
as described in the Annual Report.

 

(ii)                                  The Company is authorized to transact
business as of the date of the Company Foreign Qualification Certificate in the
State of Indiana.

 

(b)                                 (i)                                     The
Parent is validly existing as a real estate investment trust and in good
standing as of the date of the Parent Good Standing Certificate under the laws
of the State of Maryland.  The Parent has the real estate investment trust power
to own and operate its current properties and to transact the business in which
it is currently engaged as described in the Annual Report.

 

(ii)                                  The Parent is authorized to transact
business as of the date of the Parent Foreign Qualification Certificate in the
State of Indiana.

 

(c)                                  (i)                                     The
Company has the partnership power to execute, deliver and perform the Note
Documents to which it is a party.  The execution, delivery and performance by
the Company of the Note Documents to which it is a party have been duly
authorized by all necessary partnership action of the Company.

 

(ii)                                  The Parent has the real estate investment
trust power to act as the sole general partner of the Company and, in such
capacity, to execute and deliver, in the name and on behalf of the Company, each
of the Note Documents to which the Company is a party.  The execution and
delivery by the Parent, in the name and on behalf of the Company, of the Note
Documents to which the Company is a party have been duly authorized by all
necessary real estate investment trust action of the Parent.

 

(d)                                 The Parent has the real estate investment
trust power to execute, deliver and perform the Springing Guaranty.  The
execution, delivery and performance by the Parent of the Springing Guaranty have
been duly authorized by all necessary real estate investment trust action of the
Parent.

 

SCHEDULE 4.4(a)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

(e)                                  Each of the Note Documents to which either
Covered Party is a party has been duly executed and delivered by or on behalf of
each Covered Party.

 

(f)                                   Each of the Note Documents constitutes a
valid and binding obligation of each Covered Party that is a party thereto,
enforceable against such Covered Party in accordance with its terms.

 

(g)                                  The execution and delivery by the Company
of the Note Documents to which it is a party and the consummation of the
transactions contemplated thereby by the Company, do not (i) violate the DRULPA,
the Company Limited Partnership Certificate or the Company Limited Partnership
Agreement, (ii) violate any provision of Applicable Federal Law or any provision
of Applicable State Law or (iii) breach or constitute a default under the Note
Party Contracts or result in the creation of any lien upon any of the properties
of the Company pursuant to the Note Party Contracts (except that we express no
opinion with respect to any matters that would require a mathematical
calculation or a financial or accounting determination).

 

(h)                                 The execution delivery by the Parent of the
Springing Guaranty and the consummation by the Parent of the transactions
contemplated thereby do not (i) violate the Maryland REIT Law, the Parent
Charter or the Parent Bylaws, (ii) violate any provision of Applicable Federal
Law or any provision of Applicable State Law or (iii) breach or constitute a
default under the Note Party Contracts or result in the creation of any lien
upon any of the properties of the Parent pursuant to the Note Party Contracts
(except that we express no opinion with respect to any matters that would
require a mathematical calculation or a financial or accounting determination).

 

(i)                                     No approval or consent of, or
registration or filing with, any federal governmental agency, the Delaware
Secretary of State or the MSDAT is required to be obtained or made by any
Covered Party under the DRUPLA, the Maryland REIT Law, Applicable Federal Law or
Applicable State Law in connection with the execution and delivery by each
Covered Party of the Note Documents to which it is a party and the consummation
by each Covered Party of the transactions contemplated thereby.

 

(j)                                    The issuance and sale of the Notes, and
the use of proceeds thereof, each in accordance with the terms of the Agreement,
do not violate Section 7 of the Exchange Act or the Margin Regulations.

 

(k)                                 No Covered Party is an “investment company”
within the meaning of the Investment Company Act.

 

(l)                                     Based upon and assuming the accuracy of
the representations and warranties, and assuming compliance with the covenants
and agreements, of the Company and the Purchasers contained in the Agreement,
and of the Parent contained in the Springing Guaranty, the offer, sale and
delivery of the Notes by the Company or the execution and delivery of the
Springing

 

S-4.4(a)-2

--------------------------------------------------------------------------------


 

Guaranty to the Purchasers in accordance with the arrangements relating to
offers, sales and deliveries of the Notes and the Springing Guaranty
contemplated by the Agreement and the Memorandum are not required to be
registered under the Securities Act and neither the Agreement nor an indenture
is required to be qualified under the Trust Indenture Act; it being understood
that no opinion is expressed herein as to any reoffer or resale of a Note
subsequent to such initial offer, sale and delivery thereof by the Company to
the Purchasers.

 

The opinion of Hogan Lovells US LLP shall cover such other matters relating to
the sale of the Notes as any Purchaser may reasonably request and shall provide
that (i) subsequent holders of the Notes may rely upon such opinion and
(ii) such opinion may be provided to Governmental Authorities including, without
limitation, the National Association of Insurance Commissioners.  With respect
to matters of fact on which such opinion is based, such counsel shall be
entitled to rely on appropriate certificates of public officials and officers of
the Parent and the Company.

 

S-4.4(a)-3

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL
FOR THE PURCHASERS

 

The closing opinion of Schiff Hardin LLP, special counsel to the Purchasers,
called for by Section 4.4(b) of the Agreement, shall be dated the date of the
Closing and addressed to the Purchasers, shall be satisfactory in form and
substance to the Purchasers and shall be to the effect that:

 

1.                                      The Company is a limited partnership in
good standing under the laws of the State of Delaware.

 

2.                                      The Parent is a real estate investment
trust in good standing under the laws of the State of Maryland.

 

3.                                      The Agreement and the Notes being
delivered on the date hereof constitute the legal, valid and binding contracts
of the Company enforceable against the Company in accordance with their
respective terms.

 

4.                                      The Springing Parent Guaranty
constitutes the legal, valid and binding contract of the Parent enforceable
against the Parent in accordance with its terms.

 

5.                                      The issuance, sale and delivery of the
Notes being delivered on the date hereof under the circumstances contemplated by
this Agreement do not, under existing law, require the registration of such
Notes under the Securities Act or the qualification of an indenture under the
Trust Indenture Act of 1939.

 

The opinion of Schiff Hardin LLP shall also state that the opinion of Hogan
Lovells US LLP is satisfactory in scope and form to Schiff Hardin LLP and that,
in its opinion, the Purchasers are justified in relying thereon.

 

The opinion of Schiff Hardin LLP is limited to the laws of the State of New York
and the federal laws of the United States.

 

SCHEDULE 4.4(b)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

DISCLOSURE MATERIALS

 

Investor Presentation dated June 2015

 

SCHEDULE 5.3

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SUBSIDIARIES OF THE PARENT AND
OWNERSHIP OF SUBSIDIARY STOCK

 

Part I: Subsidiaries

 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

KRG Parkside I, LLC

 

Indiana

 

Wholly owned by Kite Realty Group, L.P.

 

N

KRG Parkside II, LLC

 

Indiana

 

Wholly owned by Kite Realty Group, L.P.

 

N

KRG/Atlantic Delray Beach, LLC

 

Florida

 

Joint venture between KRG Delray Beach, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and Atlantic TMD, LLC (an unrelated third party). KRG Delray
Beach, LLC owns 50% of the Equity Interests and Atlantic TMD, LLC owns the
remaining 50%.

 

N

50th & 12th, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

Brentwood Property Owners’ Association, Inc.

 

Florida

 

Owners’ Association for Tarpon Bay Plaza, Naples, FL; consolidated for GAAP
purposes

 

N

Bulwark, LLC

 

Delaware

 

Wholly owned subsidiary of Splendido Real Estate, LLC

 

N

Delray Marketplace Master Association, Inc.

 

Florida

 

Owners’ Association for Delray Marketplace, Delray Beach, FL; consolidated for
GAAP purposes

 

N

Eagle Plaza II, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

Eddy Street Commons at Notre Dame Master Association, Inc.

 

Indiana

 

Owners’ Association for Eddy Street Commons, South Bend, IN; consolidated for
GAAP purposes

 

N

Estero Town Commons Property Owners Association, Inc.

 

Florida

 

Owners’ Association for Estero Town Commons, Estero, FL; consolidated for GAAP
purposes

 

N

Kite Acworth Management, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

 

SCHEDULE 5.4

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

Kite Kokomo Management, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

Kite McCarty State, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

Kite New Jersey, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

Kite Pen, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

Kite Realty Advisors, LLC d/b/a KMI Realty Advisors

 

Indiana

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

N

Kite Realty Construction, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

N

Kite Realty Development, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

N

Kite Realty Eddy Street Garage, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

N

Kite Realty FS Hotel Operators, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

N

Kite Realty Group, L.P.

 

Delaware

 

General partner is Kite Realty Group Trust. As of June 30, 3014, Kite Realty
Group Trust owned approximately 97.8% of the common partnership units. The
remaining common partnership units are owned by a number of limited partners.

 

N

Kite Realty Holding, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

Kite Realty Washington Parking, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

N

Kite Realty/White LS Hotel Operators, LLC

 

Indiana

 

Kite Realty Holding, LLC owns 50% interest and White ND LS, LLC owns 50%
interest

 

N

Kite San Antonio, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

 

S-5.4-2

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

KRG Beacon Hill, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Branson Hills IV, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Branson Hills K-II, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Branson Hills, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Branson Hills T-III, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Capital, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Cedar Hill Village, LP

 

Indiana

 

KRG Texas, LLC is General Partner and Kite Realty Group, L.P. is limited partner

 

N

KRG Chapel Hill Shopping Center, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG CHP Management, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Construction, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Conyers Heritage, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Cool Creek Management, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Corner Associates, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Courthouse Shadows I, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Daytona Management II, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

 

S-5.4-3

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

KRG Daytona Management, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Daytona Outlot Management, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Dayville Killingly Member II, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Dayville Killingly Member, LLC

 

Delaware

 

KRG Dayville Killingly Member II, LLC holds 54.93% interest and Dayville Unit
Investors, LLC (a non-related third party) holds 45.07% interest.

 

N

KRG Delray Beach, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Development, LLC d/b/a Kite Development

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Eddy Street Apartments, LLC

 

Indiana

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

 

N

KRG Eddy Street Commons at Notre Dame Declarant, LLC

 

Indiana

 

Wholly owned subsidiary of KRG Eddy Street Land, LLC

 

N

KRG Eddy Street Commons, LLC

 

Indiana

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

 

N

KRG Eddy Street Land Management, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Eddy Street Office, LLC

 

Indiana

 

KRG Eddy Street Land, LLC owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

 

N

KRG Fishers Station II, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Geist Management, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Hamilton Crossing Management, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Harvest Square, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

 

S-5.4-4

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

KRG Jacksonville Julington Creek II, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Kokomo Project Company, LLC

 

Indiana

 

Kite Kokomo, LLC owns 99% interest and Kite Kokomo Management, LLC owns 1%
interest

 

N

KRG Livingston Center, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Management, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Market Street Village I, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Market Street Village II, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Marysville, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Naperville Management, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Neenah Fox Point, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG New Hill Place II, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Norman University IV, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Oak and Ford Zionsville, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Ocean Isle Beach Landing, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Oldsmar Management, LLC

 

Delaware

 

KRG/PRP Oldsmar, LLC owns 100% interest

 

N

KRG Oldsmar Project Company, LLC

 

Delaware

 

KRG/PRP Oldsmar, LLC owns 99% interest and KRG Oldsmar Management, LLC owns 1%
interest

 

N

 

S-5.4-5

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

KRG Oldsmar, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Pan Am Plaza, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Plaza Volente Management, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Pleasant Prairie Ridge, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Portofino Project Company, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG PR Ventures, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Shops at Moore Member, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Stevens Point Pinecrest, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Sunland Management, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Temple Terrace Member, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Territory Member, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Territory, LLC

 

Delaware

 

KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest.

 

N

KRG Texas, LLC

 

Indiana

 

Wholly owned subsidiary of KRG Capital, LLC

 

N

KRG Traders Management, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

 

S-5.4-6

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

KRG Washington Management, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Waxahachie Crossing GP, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Waxahachie Crossing LP, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Whitehall Pike Management, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG White Plains City Center Member II, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG White Plains City Center Member, LLC

 

Delaware

 

Wholly owned subsidiary of KRG White Plains City Center Member II, LLC

 

N

KRG White Plains Garage, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG/KP Northwest 20, LLC

 

Indiana

 

Joint venture owned 80% by Kite Realty Development, LLC and 20% by Scott Pitcher
(an unrelated third party)

 

N

KRG/PRISA II Parkside, LLC

 

Delaware

 

Wholly owned by KRG PR Ventures, LLC (a wholly owned subsidiary of Kite Realty
Group, L.P.)

 

N

KRG/WLM Marysville, LLC

 

Indiana

 

Joint venture between KRG Marysville, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and WLM Marysville, LLC (an unrelated third party). KRG
Marysville, LLC owns 50% interest and WLM Marysville, LLC owns the remaining
interests.

 

N

Meridian South Insurance, LLC

 

Tennessee

 

Wholly owned subsidiary of Kite Realty Advisors, LLC

 

N

Meridian South Tax Advisors, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

MS Insurance Protected Cell Series 2014-15

 

Tennessee

 

Wholly owned subsidiary of Meridian South Insurance, LLC

 

N

Preston Commons, LLP

 

Indiana

 

99% owed by Kite Realty Group, L.P. and 1% owned by KRG Texas, LLC

 

N

 

S-5.4-7

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

Splendido Real Estate, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

Tradition Commercial Association, Inc.

 

Florida

 

Owners’ Association for The Landings at Tradition, Port St. Lucie, Florida;
consolidated for GAAP purposes

 

N

White Plains City Center Condo Association, Inc.

 

New York

 

Owners’ Association for White Plains City Center Condominium, New York;
consolidated for GAAP purposes

 

N

KRG Athens Eastside, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Hot Springs Fairgrounds, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Jacksonville Richlands, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Omaha Whispering Ridge, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Prattville Legends, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Shreveport Regal Court, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

Dayville Property Development, LLC

 

Connecticut

 

Wholly owned subsidiary of KRG Dayville Killingly Member, LLC

 

N

Fishers Station Development Company

 

Indiana

 

KRG Fishers Station II, LLC (a wholly owned subsidiary of Kite Realty Group,
L.P.) is the managing partner and holds a 25% interest. Sunblest Farms, Inc. (a
non-related third party) holds a 75% interest and receives a capped cash flow
distribution.

 

N

Kite Washington, LLC

 

Indiana

 

Kite Realty Group, L.P. owes 99% interest and KRG Washington Management, LLC
owns 1% interest

 

N

KRG Fishers Station, LLC

 

Indiana

 

Wholly owned subsidiary of KRG Capital, LLC

 

N

KRG White Plains City Center, LLC

 

Delaware

 

Wholly owned subsidiary of White Plains City Center Member, LLC

 

N

116 & Olio, LLC

 

Indiana

 

Wholly owned subsidiary of KRG Geist Management, LLC

 

N

 

S-5.4-8

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

International Speedway Square, Ltd.

 

Florida

 

General Partner is KRG Daytona Management II, LLC and Kite Realty Group, L.P. is
the limited partner

 

N

Kite Acworth, LLC

 

Indiana

 

Kite Realty Group, L.P. owns of 99% interest and KRG Acworth Management, LLC
owns 1% interest

 

N

Kite Kokomo, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

Kite West 86th Street, LLC

 

Indiana

 

Kite Realty Group, L.P. owns 99% interest and KRG Traders Management, LLC owns
1% interest

 

N

KRG Ashwaubenon Bay Park, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Bayonne Urban Renewal, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Bradenton Centre Point, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Charlotte Northcrest, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Charlotte Perimeter Woods, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Eddy Street Land, LLC

 

Indiana

 

Kite Realty Group, L.P. owns 99% interest and KRG Eddy Street Land Management,
LLC owns 1% interest

 

N

KRG Evans Mullins, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Fort Myers Colonial Square, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Fort Myers Village Walk, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Fort Wayne Lima, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Fort Wayne Lima Outlot, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

 

S-5.4-9

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

KRG Hamilton Crossing, LLC

 

Indiana

 

Kite Realty Group, L.P. owns 99% interest and KRG Hamilton Crossing Management,
LLC owns 1% interest

 

N

KRG Henderson Eastgate, LLC

 

Delaware

 

Wholly owned subsidiary of KRG Territory, LLC

 

N

KRG Jacksonville Julington Creek, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG ISS, LLC

 

Indiana

 

Kite Realty Group, L.P. owns 99% interest and KRG Daytona Outlot Management, LLC
owns 1% interest

 

N

KRG Kissimmee Pleasant Hill, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Lake City Commons, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Lake Mary, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Las Vegas Centennial Center, LLC

 

Delaware

 

Wholly owned subsidiary of KRG Territory, LLC (which is a joint venture in which
KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest)

 

N

KRG Las Vegas Centennial Gateway, LLC

 

Delaware

 

Wholly owned subsidiary of KRG Territory, LLC which is a joint venture in which
KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest)

 

N

KRG Las Vegas Eastern Beltway, LLC

 

Delaware

 

Wholly owned subsidiary of KRG Territory, LLC which is a joint venture in which
KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest)

 

N

KRG Merrimack Village, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

 

S-5.4-10

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

KRG Miramar Square, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Naperville, LLC

 

Indiana

 

Kite Realty Group, L.P. owns 99% interest and KRG Naperville Management, LLC
owns 1% interest

 

N

KRG Newburgh Bell Oaks, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Norman University, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Norman University III, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Oklahoma City Silver Springs, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Orange City Saxon, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Palm Coast Landing, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Panola I, LLC

 

Delaware

 

Wholly owned subsidiary of KRG Capital, LLC

 

N

KRG Pine Ridge, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Rampart, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Riverchase, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Shops at Moore, LLC

 

Delaware

 

Wholly owned subsidiary of KRG Shops at Moore Member, LLC

 

N

KRG Sunland, LP

 

Indiana

 

KRG Sunland Management, LLC is General Partner and Kite Realty Group, L.P. is
limited partner

 

N

KRG Tucson Corner, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

 

S-5.4-11

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

KRG Vero, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Waxahachie Crossing Limited Partnership

 

Illinois

 

KRG Waxahachie Crossing LP, LLC owns 99.5% interest and KRG Waxahachie Crossing
GP, LLC owns 0.5% interest

 

N

KRG/PRP Oldsmar, LLC

 

Florida

 

Wholly owned subsidiary of KRG Oldsmar, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.)

 

N

Westfield One, LLC

 

Indiana

 

Kite Realty Group, L.P. owns 99% interest and KRG Cool Creek Management, LLC
owns 1% interest

 

N

Whitehall Pike, LLC

 

Indiana

 

Kite Realty Group, L.P. owns 99% interest and KRG Whitehall Pike Management, LLC
owns 1% interest

 

N

KRG Draper Peaks, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Draper Peaks Outlot, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Centre, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

82 & Otty, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

Brentwood Land Partners, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

Corner Associates, LP

 

Indiana

 

KRG Corner Associates, LLC is General Partner and Kite Realty Group, L.P. is
limited partner

 

Y

Glendale Centre, L.L.C

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

Kite Eagle Creek, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

Kite Greyhound III, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

Kite Greyhound, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

 

S-5.4-12

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

Kite King’s Lake, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

Kite Realty Eddy Street Land, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

Y

Kite Realty New Hill Place, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Development, LLC

 

Y

Kite Washington Parking, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

Kite West 86th Street II, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG 951 & 41, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Aiken Hitchcock, LLC

 

Delaware

 

Wholly owned subsidiary of Bulwark, LLC

 

Y

KRG Alcoa TN, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Alcoa Hamilton, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Beechwood, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Belle Isle, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Bolton Plaza, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Bridgewater, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Burnt Store, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Castleton Crossing, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

 

S-5.4-13

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

KRG Cedar Hill Plaza, LP

 

Delaware

 

KRG CHP Management is General Partner and Kite Realty Group, L.P. is limited
partner

 

Y

KRG Clay, LLC

 

Indiana

 

Wholly-owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG College I, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG College, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Colleyville Downs, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Cool Creek Outlots, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Cool Springs, LLC

 

Indiana

 

Wholly owned subsidiary of KRG Pembroke Pines, LLC

 

Y

KRG Courthouse Shadows, LLC

 

Delaware

 

Wholly owned subsidiary of KRG Courthouse Shadows I, LLC

 

Y

KRG Cove Center, LLC

 

Indiana

 

Wholly-owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Dallas Wheatland, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Draper Crossing, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Eagle Creek III, LLC

 

Indiana

 

Wholly owned subsidiary of KRG Capital, LLC

 

Y

KRG Eagle Creek IV, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Eastgate Pavilion, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Eastwood, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

 

S-5.4-14

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

KRG Eddy Street FS Hotel, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Estero, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Evans Mullins Outlots, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Four Corner Square, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Fox Lake Crossing, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Frisco Westside, LLC

 

Delaware

 

Wholly owned subsidiary of Bulwark, LLC

 

Y

KRG Gainesville, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Goldsboro Memorial, LLC

 

Delaware

 

Wholly owned subsidiary of Bulwark, LLC

 

Y

KRG Hunter’s Creek, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Jacksonville Deerwood Lake, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Indian River, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG ISS LH OUTLOT, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Kingwood Commons, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Lake City Commons II, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Lake St. Louis Hawk Ridge, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

 

S-5.4-15

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

KRG Lakewood, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Lithia, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Market Street Village, LP

 

Indiana

 

KRG Market Street Village I, LLC is General Partner and KRG Market Street
Village II, LLC is limited partner

 

Y

KRG New Hill Place, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Norman University II, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Northdale, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Oleander, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Panola II, LLC

 

Indiana

 

Wholly owned subsidiary of KRG Capital, LLC

 

Y

KRG Pembroke Pines, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Pipeline Pointe, LP

 

Indiana

 

KRG Texas, LLC is General Partner and Kite Realty Group, L.P. is limited partner

 

Y

KRG Plaza Green, LLC

 

Indiana

 

Kite McCarty State, LLC, owns 50% interest and Preston Commons, LLP, owns 50%
interest.

 

Y

KRG Plaza Volente, LP

 

Indiana

 

KRG Plaza Volente Management, LLC is General Partner and Kite Realty Group, L.P.
is limited partner

 

Y

KRG Port St. Lucie Landing, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Port St. Lucie Square, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Portofino, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

 

S-5.4-16

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

KRG Rivers Edge II, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Rivers Edge, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG San Antonio, LP

 

Indiana

 

Kite San Antonio, LLC is General Partner and Kite Realty Group, L.P. is limited
partner

 

Y

KRG Shops at Moore II, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG South Elgin Commons, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG St. Cloud 13th, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Sunland II, LP

 

Indiana

 

KRG Texas, LLC is General Partner and Kite Realty Group, L.P. is limited partner

 

Y

KRG Temple Terrace, LLC

 

Delaware

 

Wholly owned subsidiary of KRG Temple Terrace Member, LLC

 

Y

KRG Toringdon Market, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Trussville I, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Trussville II, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Virginia Beach Landstown, LLC

 

Delaware

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Waterford Lakes, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

KRG Woodruff Greenville, LLC

 

Indiana

 

Kite McCarty State, LLC, owns 50% interest and Kite Pen, LLC, owns 50% interest.

 

Y

KRG/I-65 Partners Beacon Hill, LLC

 

Indiana

 

Wholly owned subsidiary of KRG Beacon Hill, LLC (wholly owned subsidiary of Kite
Realty Group, L.P.)

 

Y

 

S-5.4-17

--------------------------------------------------------------------------------


 

Entity Name

 

State of
Formation

 

Ownership Structure

 

Borrowing Base
Subsidiary

Noblesville Partners, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

Y

Kite Realty Peakway at 55, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Holding, LLC

 

N

KRG Fox Lake Crossing II, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Greencastle, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

KRG Peakway at 55, LLC

 

Indiana

 

Wholly owned subsidiary of Kite Realty Group, L.P.

 

N

Cornelius Adair, LLC

 

Indiana

 

Wholly owned subsidiary of KRG/KP Northwest 20, LLC (which is a joint venture
owned 80% by Kite Realty Development, LLC and 20% by Scott Pitcher (an unrelated
third party)

 

N

KRG Las Vegas Craig, LLC

 

Delaware

 

Wholly owned subsidiary of KRG Territory, LLC which is a joint venture in which
KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest)

 

N

KRG North Las Vegas Losee, LLC

 

Delaware

 

Wholly owned subsidiary of KRG Territory, LLC which is a joint venture in which
KRG Territory Member, LLC holds 78.21% interest and Centennial Centre, LLC,
Eastern Beltway, Ltd., Retail Development Partners, LLC, and Centennial Gateway,
LLC (non-related third parties) hold a 21.79% interest)

 

N

KRG/CP Pan Am Plaza, LLC

 

Indiana

 

Joint venture between KRG Pan Am Plaza, LLC (a wholly owned subsidiary of Kite
Realty Group, L.P.) and CP Pan Am Plaza, LLC (Coastal Partners). KRG Pan Am
Plaza, LLC owns a 85% interest and CP Pan Am Plaza, LLC owns the remaining
interest.

 

N

 

Part II: Unconsolidated Affiliates

 

·                  Keller TX Retail DST, a Delaware statutory trust

 

S-5.4-18

--------------------------------------------------------------------------------


 

Part III: Directors and Senior Officers of Parent and the Company

 

1.              Board of Trustees of Parent

a.              John A. Kite

b.              William E. Bindley

c.               Victor J. Coleman

d.              Lee A. Daniels

e.               Gerald W. Grupe

f.                Christie B. Kelly

g.               David R. O’Reilly

h.              Barton R. Peterson

i.                  Charles H. Wurtzebach

2.              Senior Officers of Parent

a.              John A. Kite - Chairman and Chief Executive Officer

b.              Thomas K. McGowan - President and Chief Operating Officer

c.               Daniel R. Sink - Executive Vice President, Chief Financial
Officer

d.              Scott E. Murray - Executive Vice President, General Counsel,
Secretary

e.               Thomas R. Olinger - Senior Vice President, Chief Accounting
Officer

f.                Wade Achenbach - Senior Vice President Capital Markets and
Treasurer

g.               Stacey D. Teeters - Assistant Secretary

3.              Directors of the Company

a.              None

4.              Senior Officers of the Company

 

S-5.4-19

--------------------------------------------------------------------------------


 

a.              None

 

Part IV: Agreements Restricting Borrowing Base Subsidiary Distributions

 

Reference is made to the agreements in respect of indebtedness identified on
Schedule 5.15.

 

S-5.4-20

--------------------------------------------------------------------------------


 

FINANCIAL STATEMENTS

 

Audited financial statements included in Parent’s Form 10-K for the fiscal years
ended December 31, 2011 through 2014

 

Unaudited financial statements included in Parent’s Form 10-Q for the fiscal
quarters ended March 31, 2015 and June 30, 2015

 

SCHEDULE 5.5
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

REAL PROPERTY; EXISTING LIENS

 

Part 1: Real Property

 

Property

 

City

 

State

 

% Owned

 

Encumbrances
as of June 30,
2015

 

Unencumbered
Pool Property

 

Operating Retail Properties

 

 

 

 

 

 

 

 

 

 

 

12th Street Plaza

 

Vero Beach

 

FL

 

100

%

5,000,000 

 

N

 

54th & College

 

Indianapolis

 

IN

 

100

%

—

 

Y

 

Bayonne Crossing

 

Bayonne

 

NJ

 

100

%

45,000,000

 

N

 

Bayport Commons

 

Oldsmar

 

FL

 

60

%

12,442,683

 

N

 

Beacon Hill

 

Crown Point

 

IN

 

50

%

—

 

Y

 

Beechwood Promenade

 

Athens

 

GA

 

100

%

—

 

Y

 

Bell Oaks Centre

 

Newburgh

 

IN

 

100

%

6,547,500

 

N

 

Belle Isle

 

Oklahoma City

 

OK

 

100

%

—

 

Y

 

Bolton Plaza

 

Jacksonville

 

FL

 

100

%

—

 

Y

 

Boulevard Crossing

 

Kokomo

 

IN

 

100

%

12,940,427

 

N

 

Bridgewater Marketplace

 

Indianapolis

 

IN

 

100

%

—

 

Y

 

Burlington Coat Factory

 

 

 

 

 

100

%

 

 

 

 

 

 

San Antonio

 

TX

 

(excluding land)

 

—

 

Y

 

Burnt Store Promenade

 

Punta Gorda

 

FL

 

100

%

—

 

Y

 

Cannery Corner

 

Las Vegas

 

NV

 

78

%

—

 

N

 

Castleton Crossing

 

Indianapolis

 

IN

 

100

%

—

 

Y

 

Centennial Center

 

Las Vegas

 

NV

 

78

%

70,455,000

 

N

 

Centennial Gateway

 

Las Vegas

 

NV

 

78

%

29,975,000

 

N

 

Centre Point Commons

 

Bradenton

 

FL

 

100

%

14,410,000

 

N

 

City Center at White Plains

 

White Plains

 

NY

 

67

%

90,000,000

 

N

 

Clay Marketplace

 

Birmingham

 

AL

 

100

%

—

 

Y

 

Cobblestone Plaza

 

Ft. Lauderdale

 

FL

 

100

%

—

 

Y

 

Colleyville Downs

 

Colleyville

 

TX

 

100

%

—

 

Y

 

Colonial Square

 

Fort Myers

 

FL

 

100

%

18,140,000

 

N

 

Cool Creek Commons

 

Indianapolis

 

IN

 

100

%

16,478,916

 

N

 

Cool Creek Commons Outlots

 

Indianapolis

 

IN

 

100

%

—

 

Y

 

Cornelius Gateway

 

Portland

 

OR

 

80

%

—

 

N

 

Cove Center

 

Stuart

 

FL

 

100

%

—

 

Y

 

Crossing at Killingly Commons

 

Killingly

 

CT

 

55

%

33,000,000

 

N

 

 

SCHEDULE 5.10(b)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

Property

 

City

 

State

 

% Owned

 

Encumbrances
as of June 30,
2015

 

Unencumbered
Pool Property

 

Delray Marketplace

 

Delray Beach

 

FL

 

50

%

56,832,513

 

N

 

Depauw University Bookstore and Café

 

Greencastle

 

IN

 

100

%

—

 

N

 

Draper Crossing

 

Draper

 

UT

 

100

%

—

 

Y

 

Draper Peaks

 

Draper

 

UT

 

100

%

—

 

Y

 

Eastern Beltway Center

 

Las Vegas

 

NV

 

78

%

34,100,000

 

N

 

Eastgate

 

Las Vegas

 

NV

 

78

%

14,410,000

 

N

 

Eastgate Pavilion

 

Cincinnati

 

OH

 

100

%

—

 

Y

 

Eddy Street Commons

 

South Bend

 

IN

 

100

%

24,174,356

 

N

 

Estero Town Commons

 

Naples

 

FL

 

100

%

—

 

Y

 

Fishers Station

 

Indianapolis

 

IN

 

100

%

7,312,280

 

N

 

Four Corner Square

 

Maple Valley

 

WA

 

100

%

—

 

Y

 

Fox Lake Crossing

 

Chicago

 

IL

 

100

%

—

 

Y

 

Geist Pavilion

 

Indianapolis

 

IN

 

100

%

10,635,772

 

N

 

Glendale Town Center

 

Indianapolis

 

IN

 

100

%

—

 

Y

 

Greyhound Commons

 

Indianapolis

 

IN

 

100

%

—

 

Y

 

Hamilton Crossing - Phases II & III

 

Alcoa

 

TN

 

100

%

—

 

Y

 

Hitchcock Plaza

 

Aiken

 

SC

 

100

%

—

 

Y

 

Holly Springs Towne Center

 

Raleigh

 

NC

 

100

%

—

 

Y

 

Hunter’s Creek Promenade

 

Orlando

 

FL

 

100

%

—

 

Y

 

Indian River Square

 

Vero Beach

 

FL

 

100

%

—

 

Y

 

International Speedway Square

 

Daytona

 

FL

 

100

%

19,850,878

 

N

 

International Speedway Outlot (Longhorn)

 

Daytona

 

FL

 

100

%

—

 

Y

 

King’s Lake Square

 

Naples

 

FL

 

100

%

—

 

Y

 

Kingwood Commons

 

Houston

 

TX

 

100

%

—

 

Y

 

Lake City Commons

 

Lake City

 

FL

 

100

%

5,200,000

 

N

 

Lake City Commons - Phase II

 

Lake City

 

FL

 

100

%

—

 

Y

 

Lake Mary Plaza

 

Lake Mary

 

FL

 

100

%

5,080,000

 

N

 

Lakewood Promenade

 

Jacksonville

 

FL

 

100

%

—

 

Y

 

Landstown Commons

 

Virginia Beach

 

VA

 

100

%

—

 

Y

 

Lima Marketplace

 

Fort Wayne

 

IN

 

100

%

8,383,000

 

N

 

Lithia Crossing

 

Tampa

 

FL

 

100

%

—

 

Y

 

Lowe’s Plaza

 

Las Vegas

 

NV

 

78

%

—

 

N

 

 

S-5.10(b)-2

--------------------------------------------------------------------------------


 

Property

 

City

 

State

 

% Owned

 

Encumbrances
as of June 30,
2015

 

Unencumbered
Pool Property

 

Market Street Village

 

Hurst

 

TX

 

100

%

—

 

Y

 

Memorial Commons

 

Goldsboro

 

NC

 

100

%

—

 

Y

 

Merrimack Village Center

 

Merrimack

 

NH

 

100

%

5,445,000

 

N

 

Miramar Square

 

Miramar

 

FL

 

100

%

31,625,000

 

N

 

Mullins Crossing

 

Evans

 

GA

 

100

%

20,695,684

 

N

 

Mullins Crossing Outlots

 

Evans

 

GA

 

100

%

—

 

Y

 

Naperville Marketplace

 

Chicago

 

IL

 

100

%

9,100,930

 

N

 

Northcrest Shopping Center

 

Charlotte

 

NC

 

100

%

15,780,000

 

N

 

Northdale Promenade

 

Tampa

 

FL

 

100

%

—

 

Y

 

Oleander Place

 

Wilmington

 

NC

 

100

%

—

 

Y

 

Palm Coast Landing

 

Palm Coast

 

FL

 

100

%

22,550,000

 

N

 

Parkside Town Commons — Phase I

 

Raleigh

 

NC

 

100

%

18,558,430

 

N

 

Perimeter Woods

 

Charlotte

 

NC

 

100

%

33,330,000

 

N

 

Pine Ridge Crossing

 

Naples

 

FL

 

100

%

16,759,633

 

N

 

Pipeline Pointe

 

Hurst

 

TX

 

100

%

—

 

Y

 

Plaza at Cedar Hill

 

Dallas

 

TX

 

100

%

—

 

Y

 

Plaza Volente

 

Austin

 

TX

 

100

%

—

 

Y

 

Pleasant Hill Commons

 

Kissimmee

 

FL

 

100

%

6,800,000

 

N

 

Portofino Shopping Center

 

Houston

 

TX

 

100

%

—

 

Y

 

Publix at Acworth

 

Atlanta

 

GA

 

100

%

6,730,887

 

N

 

Publix at St. Cloud

 

St Cloud

 

FL

 

100

%

—

 

Y

 

Publix at Woodruff

 

Greenville

 

SC

 

100

%

—

 

Y

 

Rampart Commons

 

Las Vegas

 

NV

 

100

%

12,113,704

 

N

 

Rangeline Crossing

 

Carmel

 

IN

 

100

%

—

 

Y

 

Riverchase Plaza

 

Naples

 

FL

 

100

%

10,055,780

 

N

 

Rivers Edge

 

Indianapolis

 

IN

 

100

%

—

 

Y

 

Saxon Crossing

 

Orange City

 

FL

 

100

%

11,400,000

 

N

 

Shoppes at Plaza Green

 

Greenville

 

SC

 

100

%

—

 

Y

 

Shops at Eagle Creek

 

Naples

 

FL

 

100

%

—

 

Y

 

Shops of Eastwood

 

Orlando

 

FL

 

100

%

—

 

Y

 

Shops at Julington Creek

 

Jacksonville

 

FL

 

100

%

4,785,000

 

N

 

Shops at Moore

 

Moore

 

OK

 

100

%

21,300,000

 

N

 

Silver Springs Pointe

 

Oklahoma City

 

OK

 

100

%

8,800,000

 

N

 

 

S-5.10(b)-3

--------------------------------------------------------------------------------


 

Property

 

City

 

State

 

% Owned

 

Encumbrances
as of June 30,
2015

 

Unencumbered
Pool Property

 

South Elgin Commons

 

South Elgin

 

IL

 

100

%

—

 

Y

 

Stoney Creek Commons

 

Indianapolis

 

IN

 

100

%

—

 

Y

 

Sunland Towne Centre (except KRG Sunland II, LP parcel)

 

El Paso

 

TX

 

100

%

23,784,867

 

N

 

Sunland Towne Centre (except KRG Sunland, LP parcel)

 

El Paso

 

TX

 

100

%

 

 

Y

 

Tarpon Bay Plaza

 

Naples

 

FL

 

100

%

—

 

Y

 

Temple Terrace

 

Temple Terrace

 

FL

 

100

%

—

 

Y

 

The Centre at Panola

 

Atlanta

 

GA

 

100

%

2,409,256

 

N

 

The Centre at Panola II

 

Lithonia

 

GA

 

100

%

—

 

Y

 

The Corner, Indianapolis

 

Indianapolis

 

IN

 

100

%

—

 

Y

 

The Corner, Tucson

 

Tucson

 

AZ

 

100

%

14,750,000

 

N

 

The Landing at Tradition

 

Port St Lucie

 

FL

 

100

%

—

 

Y

 

The Shops at Otty

 

 

 

 

 

100

%

 

 

 

 

 

 

Portland

 

OR

 

(excluding land)

 

—

 

Y

 

Toringdon Market

 

Charlotte

 

NC

 

100

%

—

 

Y

 

Traders Point

 

Indianapolis

 

IN

 

100

%

43,144,704

 

N

 

Traders Point II

 

Indianapolis

 

IN

 

100

%

—

 

Y

 

Tradition Village Center

 

Port St Lucie

 

FL

 

100

%

—

 

Y

 

Tradition Village Office

 

Port St Lucie

 

FL

 

100

%

—

 

Y

 

Trussville Promenade

 

Birmingham

 

AL

 

100

%

—

 

Y

 

University Town Center — Phase I and II

 

Norman

 

OK

 

100

%

29,190,000

 

N

 

University Town Center Phase II (Area 6)

 

Norman

 

OK

 

100

%

—

 

Y

 

Village at Bay Park

 

Ashwaubenon

 

WI

 

100

%

9,183,298

 

N

 

Village Walk

 

Fort Myers

 

FL

 

100

%

6,860,000

 

N

 

Waterford Lakes Village

 

Orlando

 

FL

 

100

%

—

 

Y

 

Waxahachie Crossing

 

Waxahachie

 

TX

 

100

%

7,750,000

 

N

 

Westside Market

 

Frisco

 

TX

 

100

%

—

 

Y

 

Wheatland Towne Crossing

 

Wheatland

 

TX

 

100

%

—

 

Y

 

Whitehall Pike

 

Bloomington

 

IN

 

100

%

5,998,698

 

N

 

Chapel Hill Shopping Center

 

Chapel Hill

 

NC

 

100

%

$

18,276,827

 

N

 

Operating Commercial Properties

 

 

 

 

 

 

 

 

 

 

 

 

 

S-5.10(b)-4

--------------------------------------------------------------------------------


 

Property

 

City

 

State

 

% Owned

 

Encumbrances
as of June 30,
2015

 

Unencumbered
Pool Property

 

Thirty South Meridian

 

Indianapolis

 

IN

 

100

%

18,305,100

 

N

 

Union Station Parking Garage

 

Indianapolis

 

IN

 

100

%

—

 

Y

 

Developments/Redevelopment Properties

 

 

 

 

 

 

 

 

 

 

 

Cool Springs Market

 

Franklin

 

TN

 

100

%

—

 

Y

 

Courthouse Shadows

 

Naples

 

FL

 

100

%

—

 

Y

 

Gainesville Plaza

 

Gainesville

 

FL

 

100

%

—

 

Y

 

Hamilton Crossing

 

Indianapolis

 

IN

 

100

%

12,371,562

 

N

 

Holly Springs Towne Center — Phase II

 

Raleigh

 

NC

 

100

%

—

 

Y

 

Parkside Town Commons- Phase II

 

Raleigh

 

NC

 

100

%

56,823,924

 

N

 

Tamiami Crossing

 

Naples

 

FL

 

100

%

—

 

Y

 

Other

 

 

 

 

 

 

 

 

 

 

 

Deerwood Lake

 

Jacksonville

 

FL

 

100

%

—

 

Y

 

Draper Peaks Outlot

 

Draper

 

UT

 

100

%

—

 

Y

 

Eagle Creek IV

 

Naples

 

FL

 

100

%

—

 

Y

 

Fox Lake Crossing II

 

Chicago

 

IL

 

100

%

—

 

N

 

Pan Am Plaza

 

Indianapolis

 

IN

 

100

%

—

 

N

 

Parkside Town Commons - Phase III

 

Raleigh

 

NC

 

100

%

—

 

N

 

 

Part II: Existing Liens

 

Please refer to Schedule 5.15 hereof, under the column heading “Secured,” for a
list of Indebtedness secured by Liens.

 

S-5.10(b)-5

--------------------------------------------------------------------------------


 

EXISTING INDEBTEDNESS

 

Indebtedness as of June 30, 2015

 

Borrower(s)

 

Unsecured

 

Secured

 

Guarantor(s)

 

Agent/Lender

 

Other

Kite Realty Group, LP

 

400,000,000

 

—

 

Parent (springing guaranty)

 

Keybank National Association (Agent)

 

Term Loan

Kite Realty Group, LP

 

166,600,000 (and $10,608,806 in letter of credit exposure)

 

—

 

Parent (springing guaranty)

 

Keybank National Association (Agent)

 

Revolving Line of Credit

116th & Olio, LLC

 

—

 

10,635,772

 

Company

 

CMBS

 

Geist Pavilion

Kite Acworth, LLC

 

—

 

6,730,887(1)

 

Company

 

CMBS

 

Publix at Acworth

KRG/Atlantic Delray Beach, LLC

 

—

 

56,832,513

 

Company

 

Bank of America

 

Delray Marketplace

KRG Eddy Street Land, LLC

 

—

 

24,174,356

 

Company

 

CMBS

 

Eddy Street Commons

Fishers Station Development Company

 

—

 

3,223,884

 

Company

 

Old National Bank

 

Fishers Station

KRG Hamilton Crossing, LLC

 

—

 

12,371,562(2)

 

Company

 

CMBS

 

Hamilton Crossing

International Speedway Square, Ltd.

 

—

 

19,850,878

 

Company

 

CMBS

 

International Speedway Square

Kite Kokomo, LLC

 

—

 

12,940,427(3)

 

Company

 

CMBS

 

Boulevard Crossing

KRG Naperville, LLC

 

—

 

9,100,930(4)

 

Company

 

CMBS

 

Naperville Marketplace

 

--------------------------------------------------------------------------------

(1) This loan is part of a loan in which four properties are pooled together
(the “Four Property Pool Loan”).

(2) This loan is part of the Four Property Pool Loan.

(3) This loan is part of the Four Property Pool Loan.

(4) This loan is part of the Four Property Pool Loan.

 

SCHEDULE 5.15
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

Borrower(s)

 

Unsecured

 

Secured

 

Guarantor(s)

 

Agent/Lender

 

Other

Kite West 86th Street, LLC

 

—

 

43,144,704

 

Company

 

CMBS

 

Traders Point

Kite Washington, LLC

 

—

 

18,305,100

 

Company

 

CMBS

 

Thirty South

KRG Fishers Station, LLC

 

—

 

4,088,396

 

Company

 

Old National Bank

 

Marsh at Fishers Station

KRG/PRP Oldsmar, LLC

 

—

 

12,442,683

 

Company

 

CMBS

 

Bayport Commons

KRG Panola I, LLC

 

—

 

2,409,256

 

Company

 

CMBS

 

The Centre at Panola I

KRG Pine Ridge, LLC

 

—

 

16,759,633

 

Company

 

CMBS

 

Pine Ridge Crossing

KRG Riverchase, LLC

 

—

 

10,055,780

 

Company

 

CMBS

 

Riverchase Plaza

KRG Sunland, LP

 

—

 

23,784,867

 

Company

 

CMBS

 

Sunland Towne Center

Westfield One, LLC

 

—

 

16,478,916

 

Company

 

CMBS

 

Cool Creek Commons

Whitehall Pike, LLC

 

—

 

5,998,698

 

Company

 

CMBS

 

Whitehall Pike

KRG Vero, LLC

 

—

 

5,000,000

 

Company and Parent

 

CMBS

 

12th Street Plaza

Kite Realty Group, LP

 

—

 

18,558,430

 

KRG Parkside I, LLC, KRG Parkside II, LLC and Parent (springing guaranty)

 

Huntington Bank (Admin Agent)

 

Parkside Town Commons (Phase I)

Kite Realty Group, LP

 

—

 

56,823,924

 

KRG Parkside I, LLC, KRG

 

Huntington Bank (Admin Agent)

 

Parkside Town Commons (Phase

 

S-5.15-2

--------------------------------------------------------------------------------


 

Borrower(s)

 

Unsecured

 

Secured

 

Guarantor(s)

 

Agent/Lender

 

Other

 

 

 

 

 

 

Parkside II, LLC and Parent (springing guaranty)

 

 

 

II)

KRG Rampart, LLC

 

—

 

12,113,704

 

Company

 

Nationwide Life Insurance Company

 

Rampart Commons

KRG Merrimack Village, LLC

 

—

 

5,445,000

 

Company

 

CMBS

 

Merrimack Village Center

KRG Kissimmee Pleasant Hill, LLC

 

—

 

6,800,000

 

Company

 

John Hancock Life Ins.

 

Pleasant Hill Commons

KRG Lake City Commons, LLC

 

—

 

5,200,000

 

Company and Parent

 

CMBS

 

Lake City Commons

KRG Waxahachie Crossing Limited Partnership

 

—

 

7,750,000

 

Company and Parent

 

CMBS

 

Waxahachie Crossing

KRG Newburgh Bell Oaks, LLC

 

—

 

6,547,500

 

Company and Parent

 

CMBS

 

Bell Oaks

KRG Fort Myers Colonial Square, LLC

 

—

 

18,140,000

 

Company and Parent

 

CMBS

 

Colonial Square

KRG Fort Myers Village Walk, LLC

 

—

 

6,860,000

 

Company and Parent

 

CMBS

 

Shops at Village Walk

KRG Oklahoma City Silver Springs, LLC

 

—

 

8,800,000

 

Company and Parent

 

CMBS

 

Silver Springs Pointe

KRG Fort Wayne Lima, LLC

 

—

 

8,383,000

 

Company and Parent

 

CMBS

 

Lima Marketplace

KRG Ashwaubenon Bay Park, LLC

 

—

 

9,183,298

 

Company and Parent

 

CMBS

 

Village at Bay Park

KRG Charlotte Northcrest, LLC

 

—

 

15,780,000

 

Company and Parent

 

CMBS

 

Northcrest Shopping Center

KRG Norman University, LLC

 

—

 

18,690,000

 

Company and Parent

 

CMBS

 

University Town Center

KRG Norman University II, LLC

 

—

 

10,500,000

 

Company and Parent

 

CMBS

 

University Town Center Phase II

KRG Lake Mary, LLC

 

—

 

 

 

Company and

 

CMBS

 

Lake Mary

 

S-5.15-3

--------------------------------------------------------------------------------


 

Borrower(s)

 

Unsecured

 

Secured

 

Guarantor(s)

 

Agent/Lender

 

Other

 

 

 

 

5,080,000

 

Parent

 

 

 

Walgreens

KRG Charlotte Perimeter Woods, LLC

 

—

 

33,330,000

 

Company

 

Jackson National Life Insurance

 

Perimeter Woods

KRG Evans Mullins, LLC

 

—

 

20,695,684

 

Company

 

CMBS

 

Mullins Crossing

KRG Palm Coast Landing, LLC

 

—

 

22,550,000

 

Company

 

CMBS

 

Palm Coast Landing

Dayville Property Development, LLC

 

—

 

33,000,000

 

Company

 

Huntington Bank

 

Crossing at Killingly Commons

KRG Bayonne Urban Renewal, LLC

 

—

 

45,000,000

 

Company

 

CMBS

 

Bayonne Crossing

KRG Shops at Moore, LLC

 

—

 

21,300,000

 

Company

 

CMBS

 

Shops at Moore

KRG Jacksonville Julington Creek, LLC

 

—

 

4,785,000

 

Company and Parent

 

CMBS

 

Shops at Julington Creek

KRG Orange City Saxon, LLC

 

—

 

11,400,000

 

Company

 

CMBS

 

Saxon Crossing

KRG White Plains City Center, LLC

 

—

 

90,000,000

 

Company

 

Bank of America

 

City Center

KRG Miramar Square, LLC

 

—

 

31,625,000

 

Company

 

CMBS

 

Miramar Square

KRG Bradenton Centre Point, LLC

 

—

 

14,410,000

 

Company

 

CMBS

 

Centre Point Commons

KRG Tucson Corner, LLC

 

—

 

14,750,000

 

Company and Parent

 

CMBS

 

The Corner

KRG Las Vegas Centennial Center, LLC

 

—

 

70,455,000

 

Company

 

CMBS

 

Centennial Center

KRG Las Vegas Centennial Gateway, LLC and KRG Henderson Eastgate, LLC

 

—

 

44,385,000

 

Company and Parent

 

CMBS

 

Centennial Gateway & Eastgate

KRG Las Vegas Eastern Beltway, LLC

 

—

 

34,100,000

 

Company and Parent

 

CMBS

 

Eastern Beltway

 

Material Changes Since 6/30/15 (excluding scheduled payments of principal):

 

S-5.15-4

--------------------------------------------------------------------------------


 

1.              $18,276,827 in debt was assumed in connection with the Chapel
Hill Shopping Center acquisition.

2.              An additional $33,000,000 has been drawn on the revolving line
of credit.

3.              An additional $152,519 has been drawn with respect to the
Parkside Town Commons property.

4.              A payment of $4,748,500 has been made with respect to the Four
Property Pool Loan.

 

S-5.15-5

--------------------------------------------------------------------------------


 

INFORMATION RELATING TO PURCHASERS

 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

 

A

 

$

5,140,000

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

Provided to Company under separate cover

 

(2)

 

All notices relating solely to scheduled principal and interest payments to:

 

The Prudential Insurance Company of America

c/o Prudential Investment Management, Inc.

Prudential Tower; 655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention:  PIM Private Accounting Processing Team

Pim.Private.Accounting.Processing.Team@prudential.com

 

(3)

 

E-mail address for Electronic Delivery: david.quackenbush@prudential.com

 

(4)

 

Address for all communications and notices:

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue; Suite 5600

Chicago, IL 60601

Attention:  Managing Director, Corporate Finance

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

SCHEDULE B

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

PICA HARTFORD LIFE & ANNUITY COMFORT TRUST

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

 

A

 

$

3,860,000

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

Provided to Company under separate cover

 

(2)

 

All notices relating solely to scheduled principal and interest payments to:

 

PICA Hartford Life & Annuity Comfort Trust

c/o Prudential Investment Management, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention:  PIM Private Accounting Processing Team

Pim.Private.Accounting.Processing.Team@prudential.com

 

(3)

 

E-mail address for Electronic Delivery: david.quackenbush@prudential.com

 

(4)

 

Address for all communications and notices:

 

PICA Hartford Life & Annuity Comfort Trust

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

Attention:  Managing Director, Corporate Finance

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-2

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

FARMERS INSURANCE EXCHANGE

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

 

A

 

$

6,300,000

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

Provided to Company under separate cover

 

(2)

 

All notices relating solely to scheduled principal and interest payments and
written confirmations of wire transfers to:

 

Farmers

4680 Wilshire Blvd.

Los Angeles, CA 90010

Attention:  Treasury

Treasury:

Treasury Manager

323-932-3450

usw.treasury.farmers@farmersinsurance.com

 

(3)

 

E-mail address for Electronic Delivery: david.quackenbush@prudential.com

 

(4)

 

Address for all communications and notices:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

Attention:  Managing Director, Corporate Finance

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-3

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

MID CENTURY INSURANCE COMPANY

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

 

A

 

$

2,700,000

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

Provided to Company under separate cover

 

(2)

 

All notices relating solely to scheduled principal and interest payments and
written confirmations of wire transfers to:

 

Farmers

4680 Wilshire Blvd.

Los Angeles, CA 90010

Attention:  Treasury

Treasury:

Treasury Manager

323-932-3450

usw.treasury.farmers@farmersinsurance.com

 

(3)

 

E-mail address for Electronic Delivery: david.quackenbush@prudential.com

 

(4)

 

All other communications:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

Attention:  Managing Director, Corporate Finance

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-4

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

 

B

 

$

11,175,000

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

Provided to Company under separate cover

 

(2)

 

All notices relating solely to scheduled principal and interest payments to:

 

The Prudential Insurance Company of America

c/o Prudential Investment Management, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention:  PIM Private Accounting Processing Team

Pim.Private.Accounting.Processing.Team@prudential.com

 

(3)

 

E-mail address for Electronic Delivery: david.qucakenbush@prudential.com

 

(4)

 

Address for all communications and notices:

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

Attention:  Managing Director, Corporate Finance

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-5

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

THE GIBRALTAR LIFE INSURANCE CO., LTD.

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

 

B

 

$

23,000,000

 

 

 

(1)

All principal, interest and Make-Whole Amount payments on account of Notes held
by such purchaser shall be made by wire transfer of immediately available funds
for credit to:

 

Provided to Company under separate cover

 

(2)

 

All payments, other than principal, interest or Make-Whole Amount, on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:

 

JPMorgan Chase Bank

New York, NY

ABA No. 021-000-021

Account No. 304199036

Account Name:  Prudential International Insurance Service Co.

 

(3)

 

All notices relating solely to scheduled principal and interest payments to:

 

The Gibraltar Life Insurance Co., Ltd.

2-13-10, Nagata-cho

Chiyoda-ku, Tokyo 100-8953, Japan

Attention:                                         Osamu Egi, Team Leader of
Investment

Administration Team

E-mail:                                                       
osamu.egi@gib-life.co.jp

 

and e-mail copy to:

 

Attention:                                         Tetsuya Sawazaki, Manager of
Investment

Administration Team

E-mail:                                                       
tetsuya.sawazaki@gib-life.co.jp

 

(4)

 

E-mail address for Electronic Delivery: david.quackenbush@prudential.com

 

(5)

 

Address for all communications and notices:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

Two Prudential Plaza

 

B-6

--------------------------------------------------------------------------------


 

 

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

Attention:  Managing Director, Corporate Finance

 

(6)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

 

 

(7)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-7

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

PRUDENTIAL RETIREMENT GUARANTEED COST BUSINESS TRUST

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

 

B

 

$

1,000,000

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

Provided to Company under separate cover

 

(2)

 

All notices relating solely to scheduled principal and interest payments to:

 

Prudential Retirement Guaranteed Cost Business Trust

c/o Prudential Investment Management, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention:  PIM Private Accounting Processing Team

Email: Pim.Private.Accounting.Processing.Team@prudential.com

 

(3)

 

E-mail address for Electronic Delivery: david.quackenbush@prudential.com

 

(4)

 

All other communications:

 

Prudential Retirement Guaranteed Cost Business Trust

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

Attention:  Managing Director, Corporate Finance

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-8

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

ZURICH AMERICAN INSURANCE COMPANY

c/o Prudential Capital Group
Two Prudential Plaza
180 N. Stetson Avenue
Suite 5600
Chicago, IL 60601

 

B

 

$

7,695,000

 

 

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

Zurich North America

Attn:  Treasury T1-19

1400 American Lane

Schaumburg, IL 60196-1056

Contact:  Mary Fran Callahan, Vice President-Treasurer

Telephone:  (847) 605-6447

Facsimile:   (847) 605-7895

E-mail:  mary.callahan@zurichna.com

 

(3)

 

E-mail address for Electronic Delivery: david.quackenbush@prudential.com

 

(4)

 

Address for all communications and notices:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

Attention:  Managing Director, Corporate Finance

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: Hare & Co., LLC

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-9

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY

c/o Prudential Capital Group
Two Prudential Plaza
180 N. Stetson Avenue
Suite 5600
Chicago, IL 60601

 

B

 

$

5,130,000

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

Provided to Company under separate cover

 

(2)

 

All notices relating solely to scheduled principal and interest payments and
written confirmations of wire transfers to:

 

investment.accounting@farmersinsurance.com

Farmers Insurance Company

Attention:  Investment Accounting Team

4680 Wilshire Blvd., 4th Floor

Los Angeles, CA 90010

 

and

 

investments.operations@farmersinsurance.com

Farmers New World Life Insurance Company

Attention:  Investment Operations Team

3003 77th Avenue Southeast, 5th Floor

Mercer Island, WA 98040-2837

 

(3)

 

E-mail address for Electronic Delivery: david.quackenbush@prudential.com

 

(4)

 

All other communications:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

Attention:  Managing Director, Corporate Finance

 

(5)

 

Delivery of the Notes:

 

B-10

--------------------------------------------------------------------------------


 

 

 

(6)

Provided to Company under separate cover

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-11

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

KNIGHTS OF COLUMBUS

One Columbus Plaza

New Haven, CT 06510-3326

Attn:  Investment Accounting Department, 14th Floor

 

C

 

$

39,000,000

 

 

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

Knights of Columbus

Sarah Capozzo

Attn:  Investment Department, 19th Floor

One Columbus Plaza, New Haven, CT 06510-3326 USA

Phone 203-752-4127, Fax 203-752-4117

Email: Investments@kofc.org and sarah.capozzo@kofc.org

 

(3)

 

E-mail address for Electronic Delivery: Investments@kofc.org and
sarah.capozzo@kofc.org

 

(4)

 

All other communications:

 

Knights of Columbus

Sarah Capozzo

Attn:  Investment Department, 19th Floor

One Columbus Plaza, New Haven, CT 06510-3326 USA

Phone 203-752-4127, Fax 203-752-4117

Email: Investments@kofc.org and sarah.capozzo@kofc.org

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-12

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

MTL INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

C

 

$

1,925,000

 

 

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

privateplacements@advantuscapital.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@advantuscapital.com

 

(4)

 

All other communications:

 

MTL Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: ELL & Co.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-13

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

COLORADO BANKERS LIFE INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

C

 

$

725,000

 

 

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

privateplacements@advantuscapital.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@advantuscapital.com

 

(4)

 

All other communications:

 

Colorado Bankers Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: ELL & Co.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-14

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

CATHOLIC UNITED FINANCIAL

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

C

 

$

475,000

 

 

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

privateplacements@advantuscapital.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@advantuscapital.com

 

(4)

 

All other communications:

 

Catholic United Financial

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: Wells Fargo Bank N.A. FBO
Catholic United Financial

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-15

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

DEARBORN NATIONAL LIFE INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

C

 

$

1,925,000

 

 

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

privateplacements@advantuscapital.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@advantuscapital.com

 

(4)

 

All other communications:

 

Dearborn National Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: ELL & Co.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-16

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

DEARBORN NATIONAL LIFE INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

C

 

$

1,925,000

 

 

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

privateplacements@advantuscapital.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@advantuscapital.com

 

(4)

 

All other communications:

 

Dearborn National Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: ELL & Co.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-17

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

DEARBORN NATIONAL LIFE INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

C

 

$

1,925,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

privateplacements@advantuscapital.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@advantuscapital.com

 

(4)

 

All other communications:

 

Dearborn National Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: ELL & Co.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-18

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

DEARBORN NATIONAL LIFE INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

C

 

$

1,925,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

privateplacements@advantuscapital.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@advantuscapital.com

 

(4)

 

All other communications:

 

Dearborn National Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: ELL & Co.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-19

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

C

 

$

1,925,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

privateplacements@advantuscapital.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@advantuscapital.com

 

(4)

 

All other communications:

 

Blue Cross and Blue Shield of Florida, Inc.

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: MAC & CO., LLC

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-20

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

CATHOLIC FINANCIAL LIFE

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

A

 

$

2,000,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

privateplacements@advantuscapital.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@advantuscapital.com

 

(4)

 

All other communications:

 

Catholic Financial Life

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: US Bank FBO Catholic Financial
Life

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-21

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

NEW ERA LIFE INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

C

 

$

475,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

privateplacements@advantuscapital.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@advantuscapital.com

 

(4)

 

All other communications:

 

New Era Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: Band & Co.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-22

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

UNITEDHEALTHCARE INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

C

 

$

1,925,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

privateplacements@advantuscapital.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@advantuscapital.com

 

(4)

 

All other communications:

 

UnitedHealthcare Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: ELL & Co.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-23

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

CATHOLIC LIFE INSURANCE

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

C

 

$

1,925,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

privateplacements@advantuscapital.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@advantuscapital.com

 

(4)

 

All other communications:

 

Catholic Life Insurance

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: Waterthrush & Co.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-24

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

POLISH NATIONAL ALLIANCE OF THE U.S. OF N.A.

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

C

 

$

1,925,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

privateplacements@advantuscapital.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@advantuscapital.com

 

(4)

 

All other communications:

 

Polish National Alliance of the U.S. of N.A.

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: Hare & Co., LLC

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-25

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

MINNESOTA LIFE INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

C

 

$

10,000,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

privateplacements@advantuscapital.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@advantuscapital.com

 

(4)

 

All other communications:

 

Minnesota Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-26

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

HARTFORD LIFE INSURANCE COMPANY

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

 

A

 

$

4,500,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

Hartford Investment Management Company

c/o Investment Operations

 

Regular Mailing Address:

P.O. Box 1744

Hartford, CT  06144-1744

 

Overnight Mailing Address:

One Hartford Plaza - NP-A

Hartford, Connecticut 06155

Telefacsimile: (860)297-8875/8876

 

(3)

 

E-mail address for Electronic Delivery: ken.day@himco.com  and
PrivatePlacements.Himco@Himco.com, subject to confirming copy of notice being
sent same day by recognized international commercial delivery service (charges
prepaid)

to the below addresses.

 

(4)

 

All other communications:

 

Regular Mailing Address:

Hartford Investment Management Company

c/o Investment Department-Private Placements

P.O. Box 1744

Hartford, CT  06144-1744

 

Overnight Mailing Address:

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile: (860)297-8884

 

 

(5)

Delivery of the Notes:

 

B-27

--------------------------------------------------------------------------------


 

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-28

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

HARTFORD FIRE INSURANCE COMPANY

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

 

A

 

$

$

5,000,000

3,000,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

Hartford Investment Management Company

c/o Investment Operations

 

Regular Mailing Address:

P.O. Box 1744

Hartford, CT  06144-1744

 

Overnight Mailing Address:

One Hartford Plaza - NP-A

Hartford, Connecticut 06155

Telefacsimile: (860)297-8875/8876

 

(3)

 

E-mail address for Electronic Delivery: ken.day@himco.com  and
PrivatePlacements.Himco@Himco.com, subject to confirming copy of notice being
sent same day by recognized international commercial delivery service (charges
prepaid)

to the below addresses.

 

(4)

 

All other communications:

 

Regular Mailing Address:

Hartford Investment Management Company

c/o Investment Department-Private Placements

P.O. Box 1744

Hartford, CT  06144-1744

 

Overnight Mailing Address:

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile: (860)297-8884

 

 

(5)

Delivery of the Notes:

 

B-29

--------------------------------------------------------------------------------


 

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-30

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

 

A

 

$

2,500,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

Hartford Investment Management Company

c/o Investment Operations

 

Regular Mailing Address:

P.O. Box 1744

Hartford, CT  06144-1744

 

Overnight Mailing Address:

One Hartford Plaza - NP-A

Hartford, Connecticut 06155

Telefacsimile: (860)297-8875/8876

 

(3)

 

E-mail address for Electronic Delivery: ken.day@himco.com  and
PrivatePlacements.Himco@Himco.com, subject to confirming copy of notice being
sent same day by recognized international commercial delivery service (charges
prepaid)

to the below addresses.

 

(4)

 

All other communications:

 

Regular Mailing Address:

Hartford Investment Management Company

c/o Investment Department-Private Placements

P.O. Box 1744

Hartford, CT  06144-1744

 

Overnight Mailing Address:

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile: (860)297-8884

 

 

(5)

Delivery of the Notes:

 

 

B-31

--------------------------------------------------------------------------------


 

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-32

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

 

C

 

$

$

5,000,000

2,000,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

Farm Bureau Life Insurance Company of Michigan

7373 West Saginaw Highway

Lansing, MI 48917

Attention: Travis M. Lower

Telephone No.:(517) 679-4713

Facsimile No.:(517) 323-6554

E-mail Address:  tlower@fbinsmi.com

 

(3)

 

E-mail address for Electronic Delivery: ken.day@himco.com  and
PrivatePlacements.Himco@Himco.com, subject to confirming copy of notice being
sent same day by recognized international commercial delivery service (charges
prepaid)

to the below addresses.

 

(4)

 

All other communications:

 

Regular Mailing Address:

Hartford Investment Management Company

c/o Investment Department-Private Placements

P.O. Box 1744

Hartford, CT  06144-1744

 

Overnight Mailing Address:

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile: (860)297-8884

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

B-33

--------------------------------------------------------------------------------


 

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-34

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

SEPARATE ACCOUNT B, A SEPARATE ACCOUNT OF HARTFORD LIFE INSURANCE COMPANY

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

 

A

 

$

3,000,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

Hartford Investment Management Company

c/o Investment Operations

 

Regular Mailing Address:

P.O. Box 1744

Hartford, CT  06144-1744

 

Overnight Mailing Address:

One Hartford Plaza - NP-A

Hartford, Connecticut 06155

Telefacsimile: (860)297-8875/8876

 

(3)

 

E-mail address for Electronic Delivery: ken.day@himco.com  and
PrivatePlacements.Himco@Himco.com, subject to confirming copy of notice being
sent same day by recognized international commercial delivery service (charges
prepaid)

to the below addresses.

 

(4)

 

All other communications:

 

Regular Mailing Address:

Hartford Investment Management Company

c/o Investment Department-Private Placements

P.O. Box 1744

Hartford, CT  06144-1744

 

Overnight Mailing Address:

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile: (860)297-8884

 

 

(5)

Delivery of the Notes:

 

 

B-35

--------------------------------------------------------------------------------


 

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-36

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

NATIONWIDE LIFE INSURANCE COMPANY

One Nationwide Plaza (1-05-801)

Columbus, OH 43215-2220

 

A

 

$

18,000,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

Nationwide Life Insurance Company

c/o The Bank of New York Mellon

Attn: P&I Department

P.O. Box 392003

Pittsburgh PA 15251

 

With a copy to:

 

Nationwide Life Insurance Company

Nationwide Investments - Investment Operations

One Nationwide Plaza (1-05-401)

Columbus, OH 43215-2220

 

(3)

 

E-mail address for Electronic Delivery: ooinwpp@nationwide.com

 

(4)

 

All other communications:

 

Nationwide Life Insurance Company

Nationwide Investments — Private Placements

One Nationwide Plaza (1-05-801)

Columbus, OH 43215-2220

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-37

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

GENWORTH LIFE AND ANNUITY INSURANCE COMPANY

3001 Summer Street

Stamford, CT 06905

 

B

 

$

5,000,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments and written confirmations of such wire transfers:

 

The Depository Trust Co

Income Collection Department

P.O. Box 19266

Newark, NJ 07195

Attn:                   Income Collection Department

Ref:     GLAIC  LNYSPDA  Account 364781 CUSIP/PPN & Security Description

P&I Contact:     Purisima Teylan - (718) 315-3035

 

With a copy to:

Email:    GNW.privateplacements@genworth.com

Genworth Financial, Inc.

Account: Genworth Life and Annuity Insurance Company

3001 Summer Street, 4th Floor

Stamford, CT 06905

Attn: Private Placements

Telephone No: (203)708-3300

Fax No: (203)708-3308

 

(3)

 

E-mail address for Electronic Delivery: GNWInvestmentsOperations@genworth.com

 

(4)

 

All other communications:

 

Genworth Financial, Inc.

Account: Genworth Life and Annuity Insurance Company

3001 Summer Street, 4th Floor

Stamford, CT 06905

Attn: Private Placements

Telephone No: (203)708-3300

Fax No: (203)708-3308

 

(5)

 

Delivery of the Notes:

 

B-38

--------------------------------------------------------------------------------


 

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: HARE & CO., LLC

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-39

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

GENWORTH LIFE AND ANNUITY INSURANCE COMPANY

3001 Summer Street

Stamford, CT 06905

 

B

 

$

5,000,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments and written confirmations of such wire transfers:

 

The Depository Trust Co

Income Collection Department

P.O. Box 19266

Newark, NJ 07195

Attn:                       Income Collection Department

Ref:     GLAICL   NYSPDA Account 364781 CUSIP/PPN & Security Description

P&I Contact:        Purisima Teylan - (718) 315-3035

 

With a copy to:

Email:    GNW.privateplacements@genworth.com

Genworth Financial, Inc.

Account: Genworth Life and Annuity Insurance Company

3001 Summer Street, 4th Floor

Stamford, CT 06905

Attn: Private Placements

Telephone No: (203)708-3300

Fax No: (203)708-3308

 

(3)

 

E-mail address for Electronic Delivery: GNWInvestmentsOperations@genworth.com

 

(4)

 

All other communications:

 

Genworth Financial, Inc.

Account: Genworth Life and Annuity Insurance Company

3001 Summer Street, 4th Floor

Stamford, CT 06905

Attn: Private Placements

Telephone No: (203)708-3300

Fax No: (203)708-3308

 

(5)

 

Delivery of the Notes:

 

B-40

--------------------------------------------------------------------------------


 

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: HARE & CO., LLC

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-41

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

GENWORTH LIFE INSURANCE COMPANY

3001 Summer Street

Stamford, CT 06905

 

A

 

$

7,000,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments and written confirmations of such wire transfers:

 

The Bank of New York

Income Collection Department

P.O. Box 19266

Newark, NJ 07195

Attn:                    Income Collection Department

Ref:                        GLIC , Account 127459 CUSIP/PPN & Security
Description

P&I Contact: Purisima Teylan - (718) 315-3035

 

With a copy to:

Email:    GNW.privateplacements@genworth.com

Genworth Financial, Inc.

Account: Genworth Life Insurance Company

3001 Summer Street, 4th Floor

Stamford, CT 06905

Attn: Private Placements

Telephone No: (203)708-3300

Fax No: (203)708-3308

 

(3)

 

E-mail address for Electronic Delivery: GNW.privateplacements@genworth.com

 

(4)

 

All other communications:

 

Genworth Financial, Inc.

Account: Genworth Life Insurance Company

3001 Summer Street, 4th Floor

Stamford, CT 06905

Attn: Private Placements

Telephone No: (203)708-3300

Fax No: (203)708-3308

 

(5)

 

Delivery of the Notes:

 

 

 

Provided to Company under separate cover

 

B-42

--------------------------------------------------------------------------------


 

(6)

Name of Nominee in which Notes are to be issued: HARE & CO., LLC

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-43

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

7 Hanover Square

New York, NY 10004-2616

 

A

 

B

 

$

 

$

8,000,000

 

7,000,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

E-mail address for Electronic Delivery: gwen.foster@glic.com

 

(3)

 

All communications:

 

The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn:  Gwendolyn S. Foster

Investment Department 9-A

FAX #  (212) 919-2658

 

(4)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(5)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-44

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

FORETHOUGHT LIFE INSURANCE COMPANY

300 North Meridian Street, Suite 1800

Indianapolis, IN 46204

 

A

 

B

 

$

 

$

3,000,000

 

10,000,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

middleoffice@gafg.com and rohit.sethi@gafg.com

 

(3)

 

E-mail address for Electronic Delivery: middleoffice@gafg.com and
rohit.sethi@gafg.com

 

(4)

 

All other communications:

 

middleoffice@gafg.com and rohit.sethi@gafg.com

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number:  Provided to Company under separate cover

 

B-45

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

RIVERSOURCE LIFE INSURANCE COMPANY (945)

707 2nd Ave. S.

Minneapolis, MN  55402

 

A

 

$

8,000,000

 

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

RiverSource Life Insurance Company

JPMorgan Chase Bank, N.A.

Physical.abs.income@jpmorgan.com

 

A duplicate copy for all unscheduled payments of interest and/or principal to:

Columbia Management Investment Advisers, LLC

Attention:  Fixed Income Investment Dept — Private Placements

707 2nd Ave. S.

Minneapolis, MN  55402

Telephone:    612-671-2400

Facsimile:     612-671-2180

 

(3)

 

E-mail address for Electronic Delivery: chris.h.patton@columbiathreadneedle.com

 

(4)

 

All other communications:

 

Columbia Management Investment Advisers, LLC

Attention:  Fixed Income Investment Department — Private Placements

707 2nd Ave. S.

Minneapolis, MN  55402

Telephone:  612-671-2400

Facsimile:   612-671-2180

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: Cudd & Co.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-46

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

RIVERSOURCE LIFE INSURANCE CO. OF NEW YORK (905)

707 2nd Ave. S.

Minneapolis, MN  55402

 

A

 

$

2,000,000

 

 

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

RiverSource Life Insurance Co. of New York

JPMorgan Chase Bank, N.A.

Physical.abs.income@jpmorgan.com

 

A duplicate copy for all unscheduled payments of interest and/or principal to:

Columbia Management Investment Advisers, LLC

Attention:  Fixed Income Investment Dept — Private Placements

707 2nd Ave. S.

Minneapolis, MN  55402

Telephone:    612-671-2400

Facsimile:     612-671-2180

 

(3)

 

E-mail address for Electronic Delivery: chris.h.patton@columbiathreadneedle.com

 

(4)

 

All other communications:

 

Columbia Management Investment Advisers, LLC

Attention:  Fixed Income Investment Department — Private Placements

707 2nd Ave. S.

Minneapolis, MN  55402

Telephone:  612-671-2400

Facsimile:   612-671-2180

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: Cudd & Co.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-47

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

PRINCIPAL LIFE INSURANCE COMPANY

711 High Street, G-26

Des Moines, IA 50392-0800

 

A

 

$

$

4,000,000

1,000,000

 

 

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

Principal Global Investors, LLC

Attn:  Investment Accounting Fixed Income Securities

711 High Street

Des Moines, Iowa 50392-0960

 

(3)

 

E-mail address for Electronic Delivery:
Privateplacements2@exchange.principal.com

 

(4)

 

All other communications:

 

Principal Global Investors, LLC

ATTN:  Fixed Income Private Placements

711 High Street, G-26

Des Moines, IA 50392-0800

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-48

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

PRINCIPAL LIFE INSURANCE COMPANY

711 High Street, G-26

Des Moines, IA 50392-0800

 

A

 

$

2,000,000

 

 

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

Principal Global Investors, LLC

Attn:  Investment Accounting Fixed Income Securities

711 High Street

Des Moines, Iowa 50392-0960

 

(3)

 

E-mail address for Electronic Delivery:
Privateplacements2@exchange.principal.com

 

(4)

 

All other communications:

 

Principal Global Investors, LLC

ATTN:  Fixed Income Private Placements

711 High Street, G-26

Des Moines, IA 50392-0800

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-49

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

THE OHIO NATIONAL LIFE INSURANCE COMPANY

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

 

B

 

$

5,000,000

 

 

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

THE OHIO NATIONAL LIFE INSURANCE COMPANY

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

With a copy to: privateplacements@ohionational.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@ohionational.com

 

(4)

 

All other communications:

 

THE OHIO NATIONAL LIFE INSURANCE COMPANY

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-50

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

SERIES

 

PRINCIPAL AMOUNT OF
NOTES TO BE PURCHASED

 

 

 

 

 

 

 

 

 

FIDELITY & GUARANTY LIFE INSURANCE COMPANY

1001 Fleet Street

6th Floor

Baltimore, MD 21202

 

A

 

$

4,000,000

 

 

 

(1)

All payments by wire or intrabank transfer of immediately available funds to:

 

Provided to Company under separate cover

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

Fidelity & Guaranty Life Insurance Company

Attention: Treasury

1001 Fleet Street

6th Floor

Baltimore, MD 21202

Tel: 410-895-0100

Email: privateplacements@fglife.com

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@fglife.com

 

(4)

 

All other communications:

 

Fidelity & Guaranty Life Insurance Company

Attention: Treasury

1001 Fleet Street

6th Floor

Baltimore, MD 21202

 

With a copy of notices regarding Defaults or Events of Default to the same,
Attention: General Counsel.

 

(5)

 

Delivery of the Notes:

 

Provided to Company under separate cover

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: Provided to Company under separate cover

 

B-51

--------------------------------------------------------------------------------


 

FORM OF SUBSIDIARY GUARANTY

 

(See Attached)

 

EXHIBIT SG

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

FORM OF SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY (this “Subsidiary Guaranty”) dated as of             ,
20  , executed and delivered on a joint and several basis by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors”) in favor of each
Purchaser (as hereafter defined) and each other holder of Notes (as hereafter
defined) (individually, a “Noteholder” and collectively, the “Noteholders”).

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have their respective defined meanings given them in the Note Agreement (as
hereafter defined);

 

WHEREAS each Subsidiary Guarantor is a direct or indirect Subsidiary of Kite
Realty Group, L.P., a Delaware limited partnership (the “Company”), and Kite
Realty Group Trust, a Maryland real estate investment trust (the “Parent”);

 

WHEREAS, pursuant to that certain Note Purchase Agreement (as amended, restated
or otherwise modified from time to time, the “Note Agreement”), dated as of
August 28, 2015, by and among the Company and each of the Purchasers listed in
Schedule B attached thereto (the “Purchasers”), the Company has issued and sold
to the Purchasers $95,000,000 aggregate principal amount of its 4.23% Series A
Senior Notes due September 10, 2023 (the “Series A Notes”), $80,000,000
aggregate principal amount of its 4.47% Series B Senior Notes due
September 10, 2025 (the “Series B Notes”) and $75,000,000 aggregate principal
amount of its 4.57% Series C Senior Notes due September 10, 2027 (the “Series C
Notes”; the Series A Notes, the Series B Notes and the Series C Notes, as
amended, restated or otherwise modified from time to time pursuant to Section 17
of the Note Agreement and including any such notes issued in substitution
therefor pursuant to Section 13 of the Note Agreement, the “Notes”);

 

WHEREAS, the Parent, has entered into that certain Springing Parent Guaranty (as
amended, restated or otherwise modified from time to time, the “Springing Parent
Guaranty”), dated as of September 10, 2015, in favor of the Noteholders pursuant
to which the Parent has agreed upon, and only upon, the occurrence of a
Springing Recourse Event to guarantee the Guarantied Obligations (as defined in
the Springing Parent Guaranty);

 

WHEREAS, in order to induce the Purchasers to purchase the Notes, the Company
agreed to cause each Subsidiary that guarantees or otherwise becomes liable at
any time, whether as a borrower or an additional borrower or otherwise for or in
respect of Indebtedness under the Material Credit Facility to enter into this
Subsidiary Guaranty pursuant to Section 9.9(a)(1) of the Note Agreement;

 

WHEREAS, the Company, the Parent and the Subsidiary Guarantors, though separate
legal entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests for the Subsidiary Guarantor(s) to enter into this
Subsidiary Guaranty; and

 

--------------------------------------------------------------------------------


 

WHEREAS, each Subsidiary Guarantor acknowledges that it has received and/or will
receive direct and indirect benefits from the sale and purchase of the Notes
under the Note Agreement and, accordingly, each Subsidiary Guarantor is willing
to guarantee the Company’s obligations to the Noteholders on the terms and
conditions contained herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Subsidiary Guarantor, each Subsidiary
Guarantor agrees as follows:

 

Section 1.  Guaranty.  Each Subsidiary Guarantor hereby absolutely, irrevocably
and unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness and obligations owing by the Company to each Noteholder under or in
connection with the Note Agreement and the Notes, including without limitation,
the payment of all principal of, Make-Whole Amount (as defined in the Note
Agreement), if any, and interest on, the Notes (including, without limitation,
any interest on any overdue principal, Make-Whole Amount, if any, interest
accruing after the commencement of any bankruptcy or similar proceeding, and any
additional interest that would accrue but for the commencement of such
proceeding and, to the extent permitted by applicable law, on any overdue
interest), and all fees, charges, attorneys’ fees and other amounts payable to
any Noteholder thereunder or in connection therewith; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; and (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Noteholders in the
enforcement of any of the foregoing or any obligation of any Subsidiary
Guarantor hereunder.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Subsidiary Guaranty
is a guaranty of payment, and not of collection, and a debt of each Subsidiary
Guarantor for its own account.  Accordingly, no Noteholder will be obligated or
required before enforcing this Subsidiary Guaranty against any Subsidiary
Guarantor:  (a) to pursue any right or remedy it may have against the Company,
the Parent, any other Subsidiary Guarantor or any other Person or commence any
suit or other proceeding against the Company, the Parent, any other Subsidiary
Guarantor or any other Person in any court or other tribunal; (b) to make any
claim in a liquidation or bankruptcy of the Company, the Parent, any other
Subsidiary Guarantor or any other Person; or (c) to make demand of the Company,
the Parent, any other Subsidiary Guarantor or any other Person or to enforce or
seek to enforce or realize upon any collateral security held by any Noteholder
or for the benefit of any Noteholder which may secure any of the Guarantied
Obligations.

 

Section 3.  Guaranty Absolute.  Each Subsidiary Guarantor guarantees that the
Guarantied Obligations will be paid strictly in accordance with the terms of the
documents evidencing the same, regardless of any applicable law now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of any
Noteholder with respect thereto.  The liability of each Subsidiary Guarantor
under this Subsidiary Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or

 

SG-2

--------------------------------------------------------------------------------


 

otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Subsidiary Guarantor
consents thereto or has notice thereof):

 

(a)                                 (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Note Agreement, the Notes, the
Springing Parent Guaranty, any other Subsidiary Guaranty or any other document
or instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Note Agreement, the Notes,
the Springing Parent Guaranty, any other Subsidiary Guaranty, or any other
documents, instruments or agreements relating to the Guarantied Obligations or
any other instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

 

(b)                                 any lack of validity or enforceability of
the Note Agreement, the Notes, the Springing Parent Guaranty, any other
Subsidiary Guaranty, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

 

(c)                                  any furnishing to any Noteholder (or to any
other Person for the benefit of any Noteholder) of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to the Guarantied Obligations, or any subordination of the
payment of the Guarantied Obligations to the payment of any other liability of
the Company, the Parent or any other Subsidiary Guarantor;

 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Subsidiary Guarantor, the Company, the Parent, any other
Subsidiary Guarantor or any other Person, or any action taken with respect to
this Subsidiary Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

 

(f)                                   any act or failure to act by the Company
or any other Person which may adversely affect such Subsidiary Guarantor’s
subrogation rights, if any, against the Company, the Parent or any other
Subsidiary Guarantor to recover payments made under this Subsidiary Guaranty;

 

(g)                                  any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Guarantied Obligations;

 

SG-3

--------------------------------------------------------------------------------


 

(h)                                 any application of sums paid by the Company,
the Parent, any other Subsidiary Guarantor or any other Person with respect to
the liabilities of the Company to any Noteholder, regardless of what liabilities
of the Company remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Company or in the exercise thereof; or

 

(j)                                    any other circumstance which might
otherwise constitute a defense available to, or a discharge of, such Subsidiary
Guarantor hereunder (other than indefeasible payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Noteholders may,
at any time and from time to time, without the consent of, or notice to, any
Subsidiary Guarantor, and without discharging any Subsidiary Guarantor from its
obligations hereunder, take any and all actions described in Section 3 and may
otherwise:  (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Note Agreement or the Notes; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Guarantied Obligations; (d) release the Company, the Parent, any other
Subsidiary Guarantor or any other Person liable in any manner for the payment or
collection of the Guarantied Obligations; (e) exercise, or refrain from
exercising, any rights against the Company, the Parent, any other Subsidiary
Guarantor or any other Person; and (f) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the Noteholders
shall elect.

 

Section 5.  Representations and Warranties.  Each Subsidiary Guarantor hereby
makes to the Noteholders all of the representations and warranties made by the
Company with respect to or in any way relating to such Subsidiary Guarantor in
the Note Agreement, as if the same were set forth herein in full.

 

Section 6.  Covenants.  Each Subsidiary Guarantor will comply with all covenants
which the Company is to cause such Subsidiary Guarantor to comply with under the
terms of the Note Agreement.

 

Section 7.  Waiver.  Each Subsidiary Guarantor, to the fullest extent permitted
by applicable law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Subsidiary Guarantor or which otherwise might
operate to discharge such Subsidiary Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Notes.  If any Noteholder is prevented under
applicable law or otherwise from demanding or accelerating payment of any of the
Guarantied Obligations by reason of any automatic stay or otherwise, the
Noteholders will be entitled to receive from the Subsidiary Guarantors, upon
demand therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

SG-4

--------------------------------------------------------------------------------


 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
any Noteholder for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guarantied Obligations, and such Noteholder
repays all or part of said amount by reason of (a) any judgment, decree or order
of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by such Noteholder with any
such claimant (including the Company or a trustee in bankruptcy for the
Company), then and in such event each Subsidiary Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Note Agreement,
the Springing Parent Guaranty, any other Subsidiary Guaranty, or any other
instrument evidencing any liability of the Company, and such Subsidiary
Guarantor shall be and remain liable to such Noteholder for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to such Noteholder.

 

Section 10.  Subrogation.  Upon the making by any Subsidiary Guarantor of any
payment hereunder for the account of the Company, such Subsidiary Guarantor will
be subrogated to the rights of the payee against the Company; provided, however,
that such Subsidiary Guarantor will not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Subsidiary Guarantor may have against the Company
arising by reason of any payment or performance by such Subsidiary Guarantor
pursuant to this Subsidiary Guaranty, unless and until all of the Guarantied
Obligations have been indefeasibly paid and performed in full.  If any amount
shall be paid to any Subsidiary Guarantor on account of or in respect of such
subrogation rights or other claims or causes of action, such Subsidiary
Guarantor will hold such amount in trust for the benefit of the Noteholders and
will forthwith pay such amount to the Noteholders to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Note Agreement or to be held by any Noteholder or by any
other Person for the benefit of the Noteholders as collateral security for any
Guarantied Obligations existing.

 

Section 11.  Subordination.  Each Subsidiary Guarantor hereby expressly
covenants and agrees for the benefit of the Noteholders that all obligations and
liabilities of the Company to such Subsidiary Guarantor of whatever description,
including without limitation, all intercompany receivables of such Subsidiary
Guarantor from the Company (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, then no Subsidiary Guarantor will accept any
direct or indirect payment (in cash, property or securities, by setoff or
otherwise) from the Company on account of or in any manner in respect of any
Junior Claim until all of the Guarantied Obligations have been indefeasibly paid
in full.

 

Section 12.  Avoidance Provisions.  It is the intent of each Subsidiary
Guarantor and the Noteholders that in any Proceeding, such Subsidiary
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such
Subsidiary Guarantor hereunder (or any other obligations of such Subsidiary
Guarantor to the Noteholders) to be avoidable or unenforceable against such
Subsidiary Guarantor in such Proceeding as a result of applicable law, including
without limitation, (a) Section 548 of the Bankruptcy Code of 1978, as amended
(the “Bankruptcy Code”) and (b) any state fraudulent transfer or fraudulent
conveyance act or statute applied in such

 

SG-5

--------------------------------------------------------------------------------


 

Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The applicable laws under which the possible avoidance or
unenforceability of the obligations of such Subsidiary Guarantor hereunder (or
any other obligations of such Subsidiary Guarantor to the Noteholders) shall be
determined in any such Proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of any Subsidiary
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Subsidiary
Guarantor will be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of such
Subsidiary Guarantor hereunder (or any other obligations of such Subsidiary
Guarantor to the Noteholders) to be subject to avoidance under the Avoidance
Provisions.  This Section is intended solely to preserve the rights of the
Noteholders hereunder to the maximum extent that would not cause the obligations
of any Subsidiary Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Subsidiary Guarantor or any other Person shall have
any right or claim under this Section as against the Noteholders that would not
otherwise be available to such Person under the Avoidance Provisions.

 

Section 13.  Information.  Each Subsidiary Guarantor assumes all responsibility
for being and keeping itself informed of the financial condition of the Company,
the Parent and the other Subsidiary Guarantors, and of all other circumstances
bearing upon the risk of nonpayment of any of the Guarantied Obligations and the
nature, scope and extent of the risks that such Subsidiary Guarantor assumes and
incurs hereunder, and agrees that none of the Noteholders will have any duty
whatsoever to advise any Subsidiary Guarantor of information regarding such
circumstances or risks.

 

Section 14.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 15.  WAIVER OF JURY TRIAL.

 

(a)                                 EACH SUBSIDIARY GUARANTOR IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, OVER ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY, THE NOTE
AGREEMENT OR THE NOTES.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
SUBSIDIARY GUARANTOR IRREVOCABLY WAIVES AND AGREES NOT TO ASSERT, BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT IT IS NOT SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

SG-6

--------------------------------------------------------------------------------


 

(b)                                 EACH SUBSIDIARY GUARANTOR CONSENTS TO
PROCESS BEING SERVED BY OR ON BEHALF OF ANY NOTEHOLDER IN ANY SUIT, ACTION OR
PROCEEDING OF THE NATURE REFERRED TO IN SECTION 15(a) BY MAILING A COPY THEREOF
BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO IT AT ITS ADDRESS SPECIFIED IN
SECTION 22 OR AT SUCH OTHER ADDRESS OF WHICH SUCH NOTEHOLDER SHALL THEN HAVE
BEEN NOTIFIED PURSUANT TO SAID SECTION.  EACH SUBSIDIARY GUARANTOR AGREES THAT
SUCH SERVICE UPON RECEIPT (1) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE
OF PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING AND (2) SHALL, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BE TAKEN AND HELD TO BE VALID
PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT.  NOTICES HEREUNDER SHALL BE
CONCLUSIVELY PRESUMED RECEIVED AS EVIDENCED BY A DELIVERY RECEIPT FURNISHED BY
THE UNITED STATES POSTAL SERVICE OR ANY REPUTABLE COMMERCIAL DELIVERY SERVICE.

 

(c)                                  NOTHING IN THIS SECTION 13 SHALL AFFECT THE
RIGHT OF ANY NOTEHOLDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW, OR
LIMIT ANY RIGHT THAT ANY NOTEHOLDER MAY HAVE TO BRING PROCEEDINGS AGAINST ANY
SUBSIDIARY GUARANTOR IN THE COURTS OF ANY APPROPRIATE JURISDICTION OR TO ENFORCE
IN ANY LAWFUL MANNER A JUDGMENT OBTAINED IN ONE JURISDICTION IN ANY OTHER
JURISDICTION.

 

(d)                                 EACH SUBSIDIARY GUARANTOR HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS SUBSIDIARY
GUARANTY, THE NOTE AGREEMENT, THE NOTES, ANY OTHER SUBSIDIARY GUARANTY OR ANY
OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

 

Section 16.  Waiver of Remedies.  No delay or failure on the part of any
Noteholder in the exercise of any right or remedy it may have against any
Subsidiary Guarantor hereunder or otherwise shall operate as a waiver thereof,
and no single or partial exercise by any Noteholder of any such right or remedy
shall preclude any other or further exercise thereof or the exercise of any
other such right or remedy.

 

Section 17.  Termination.  This Subsidiary Guaranty shall remain in full force
and effect against each Subsidiary Guarantor until either (a) the payment in
full of the Guarantied Obligations, other than any obligations not then due and
owing that survive the payment in full of the Notes or (b) such Subsidiary
Guarantor is released and discharged herefrom in accordance with
Section 9.9(b) of the Note Agreement.

 

Section 18.  Successors and Assigns.  Each reference herein to the Noteholders
shall be deemed to include such Person’s respective successors and assigns
(including, but not limited to, any holder of the Guarantied Obligations) in
whose favor the provisions of this Subsidiary

 

SG-7

--------------------------------------------------------------------------------


 

Guaranty also shall inure, and each reference herein to any Subsidiary Guarantor
shall be deemed to include such Subsidiary Guarantor’s successors and assigns,
upon whom this Subsidiary Guaranty also shall be binding.  The Noteholders may,
in accordance with the applicable provisions of the Note Agreement, assign,
transfer or sell any Guarantied Obligation to any Person without the consent of,
or notice to, any Subsidiary Guarantor and without releasing, discharging or
modifying any Subsidiary Guarantor’s obligations hereunder.  Subject to
Section 20 of the Note Agreement, each Subsidiary Guarantor hereby consents to
the delivery by any Noteholder to any assignee or transferee (or any prospective
assignee or transferee) of any financial or other information regarding the
Company or any Subsidiary Guarantor.  No Subsidiary Guarantor may assign or
transfer its obligations hereunder to any Person without the prior written
consent of each Noteholder and any such assignment or other transfer to which
all of the Noteholders have not so consented shall be null and void.

 

Section 19.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE SUBSIDIARY
GUARANTORS HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH
SUBSIDIARY GUARANTOR CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE
“GUARANTIED OBLIGATIONS” AND ALL OF THE OBLIGATIONS AND LIABILITIES OF EACH OF
THE OTHER SUBSIDIARY GUARANTORS HEREUNDER.

 

Section 20.  Amendments.  This Subsidiary Guaranty may be amended, and the
observance of any term hereof may be waived (either retroactively or
prospectively), only with the written consent of each Subsidiary Guarantor and
the Required Holders, provided that without the consent of all of the
Noteholders, no amendment or waiver can reduce the scope of the obligations
included in the definition of “Guaranteed Obligations” or amend or waive this
Section 20.

 

Section 21.  Payments.  All payments to be made by any Subsidiary Guarantor
pursuant to this Subsidiary Guaranty shall be made in Dollars, in immediately
available funds to the Noteholders pursuant to Section 14.2 of the Note
Agreement, not later than 2:00 p.m. on the date of demand therefor.

 

Section 22.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to any Subsidiary Guarantor at its address set forth below
its signature hereto, (b) to any Noteholder at its respective address for
notices provided for in the Note Agreement, or (c) as to each such party at such
other address as such party shall designate in a written notice to the other
parties.  Each such notice, request or other communication shall be effective
(i) if mailed, when received; (ii) if telecopied, when transmitted; or (iii) if
hand delivered, when delivered; provided, however, that any notice of a change
of address for notices shall not be effective until received.

 

Section 23.  Severability.  In case any provision of this Subsidiary Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Section 24.  Headings.  Section headings used in this Subsidiary Guaranty are
for convenience only and shall not affect the construction of this Subsidiary
Guaranty.

 

SG-8

--------------------------------------------------------------------------------


 

Section 25.  Limitation of Liability.  No Noteholder, nor any affiliate,
officer, director, employee, attorney, or agent of any Noteholder, shall have
any liability with respect to, and each Subsidiary Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Subsidiary Guarantor in connection with, arising out of, or in any way related
to, this Subsidiary Guaranty, the Note Agreement, the Notes, the Springing
Parent Guaranty or any other Subsidiary Guaranty, or any of the transactions
contemplated by this Subsidiary Guaranty, the Note Agreement, the Notes, the
Springing Parent Guaranty or any other Subsidiary Guarantor.  Each Subsidiary
Guarantor hereby waives, releases, and agrees not to sue any Noteholder or any
Noteholder’s affiliates, officers, directors, employees, attorneys, or agents
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Subsidiary Guaranty, the Note Agreement, the
Notes, the Springing Parent Guaranty or any other Subsidiary Guaranty, or any of
the transactions contemplated by Note Agreement or financed thereby.

 

Section 26.  Definitions.  (a)  For the purposes of this Subsidiary Guaranty:

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Subsidiary Guarantor shall be commenced under the Bankruptcy Code
of 1978, as amended; (ii) a custodian (as defined in such Bankruptcy Code or any
other applicable bankruptcy laws) is appointed for, or takes charge of, all or
any substantial part of the property of any Subsidiary Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Subsidiary Guarantor; (iv) any Subsidiary Guarantor is adjudicated insolvent or
bankrupt; (v) any order of relief or other order approving any such case or
proceeding is entered by a court of competent jurisdiction; (vi) any Subsidiary
Guarantor makes a general assignment for the benefit of creditors; (vii) any
Subsidiary Guarantor shall fail to pay, or shall state that it is unable to pay,
or shall be unable to pay, its debts generally as they become due; (viii) any
Subsidiary Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Subsidiary
Guarantor shall by any act or failure to act indicate its consent to, approval
of or acquiescence in any of the foregoing; or (x) any corporate action shall be
taken by any Subsidiary Guarantor for the purpose of effecting any of the
foregoing.

 

Terms not otherwise defined herein are used herein with the respective meanings
given them in the Note Agreement.

 

[Signature on Next Page]

 

SG-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Subsidiary Guarantor has duly executed and delivered
this Subsidiary Guaranty as of the date and year first written above.

 

 

[SUBSIDIARY GUARANTORS]:

 

 

 

 

 

Address for Notices:

 

 

 

 c/o Kite Realty Group Trust

 

 

 

 

 

Attention:

 

 

Telecopy Number:

(   )

 

 

Telephone Number:

(   )

 

 

SG-10

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                , 20   , executed and
delivered by                       , a               (the “New Guarantor”), in
favor of each Purchaser (as hereafter defined) and each other holder of Notes
(as hereafter defined) (individually, a “Noteholder” and collectively, the
“Noteholders”).

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have their respective defined meanings given them in the Note Agreement (as
hereafter defined);

 

WHEREAS, pursuant to that certain Note Purchase Agreement (as amended, restated
or otherwise modified from time to time, the “Note Agreement”), dated as of
August 28, 2015, by and among Kite Realty Group, L.P., a Delaware limited
partnership (the “Company”), and each of the Purchasers listed in Schedule B
attached thereto (the “Purchasers”), the Company has issued and sold to the
Purchasers $95,000,000 aggregate principal amount of its 4.23% Series A Senior
Notes due September 10, 2023 (the “Series A Notes”), $80,000,000 aggregate
principal amount of its 4.47% Series B Senior Notes due September 10, 2025 (the
“Series B Notes”) and $75,000,000 aggregate principal amount of its 4.57%
Series C Senior Notes due September 10, 2027 (the “Series C Notes”; the Series A
Notes, the Series B Notes and the Series C Notes, as amended, restated or
otherwise modified from time to time pursuant to Section 17 of the Note
Agreement and including any such notes issued in substitution therefor pursuant
to Section 13 of the Note Agreement, the “Notes”);

 

WHEREAS, Kite Realty Group Trust, a Maryland real estate investment trust (the
“Parent”), has entered into that certain Springing Parent Guaranty (as amended,
restated or otherwise modified from time to time, the “Springing Parent
Guaranty”), dated as of September 10, 2015, in favor of the Noteholders pursuant
to which the Parent has agreed upon, and only upon, the occurrence of a
Springing Recourse Event to guarantee the Guarantied Obligations (as defined in
the Springing Parent Guaranty);

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is
required by Section 9.9(a)(1) under the Note Agreement;

 

WHEREAS, the Company, the New Guarantor, and the existing Subsidiary Guarantors,
though separate legal entities, are mutually dependent on each other in the
conduct of their respective businesses as an integrated operation and have
determined it to be in their mutual best interests that the New Guarantor enter
into this Agreement; and

 

WHEREAS, the New Guarantor acknowledges that it has received and/or will receive
direct and indirect benefits from the sale and purchase of the Notes under the
Note Agreement and, accordingly, the New Guarantor is willing to guarantee the
Company’s obligations to the Noteholders on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

SG-11

--------------------------------------------------------------------------------


 

Section 1.                                           Accession to Subsidiary
Guaranty.  The New Guarantor hereby agrees that it is a “Subsidiary Guarantor”
under that certain Subsidiary Guaranty dated as of            , 20   (as
amended, supplemented, restated or otherwise modified from time to time, the
“Subsidiary Guaranty”), made by each Subsidiary of the Company a party thereto
in favor of the Noteholders and assumes all obligations of a “Subsidiary
Guarantor” thereunder, all as if the New Guarantor had been an original
signatory to the Subsidiary Guaranty.  Without limiting the generality of the
foregoing, the New Guarantor hereby:

 

(a)                                 irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guarantied Obligations (as
defined in the Subsidiary Guaranty);

 

(b)                                 makes to the Noteholders as of the date
hereof each of the representations and warranties contained in Section 5 of the
Subsidiary Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Subsidiary Guaranty; and

 

(c)                                  consents and agrees to each provision set
forth in the Subsidiary Guaranty.

 

Section 2.                                           GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.

 

[Signatures on Next Page]

 

SG-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]  

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address for Notices: 

 

 

 

 

 

 c/o Kite Realty Group Trust

 

 

 

 

 

Attention:

 

Telecopy Number:

(   )

 

Telephone Number:

(   )

 

SG-13

--------------------------------------------------------------------------------


 

FORM OF SPRINGING PARENT GUARANTY

 

(See Attached)

 

EXHIBIT SPG

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

FORM OF SPRINGING PARENT GUARANTY

 

THIS SPRINGING GUARANTY (this “Guaranty”) dated as of September 10, 2015,
executed and delivered by KITE REALTY GROUP TRUST, a Maryland real estate
investment trust (the “Guarantor”) in favor of each Purchaser (as hereafter
defined) and each other holder of Notes (as hereafter defined) (individually, a
“Noteholder” and collectively, the “Noteholders”).

 

WHEREAS, pursuant to that certain Note Purchase Agreement (as amended, restated
or otherwise modified from time to time, the “Note Agreement”), dated as of
August 28, 2015, by and among Kite Realty Group, L.P., a Delaware limited
partnership (the “Company”), and each of the Purchasers listed in Schedule B
attached thereto (the “Purchasers”), the Company will issue and sell to the
Purchasers $95,000,000 aggregate principal amount of its 4.23% Series A Senior
Notes due September 10, 2023 (the “Series A Notes”), $80,000,000 aggregate
principal amount of its 4.47% Series B Senior Notes due September 10, 2025 (the
“Series B Notes”) and $75,000,000 aggregate principal amount of its 4.57%
Series C Senior Notes due September 10, 2027 (the “Series C Notes”; the Series A
Notes, the Series B Notes and the Series C Notes, as amended, restated or
otherwise modified from time to time pursuant to Section 17 of the Note
Agreement and including any such notes issued in substitution therefor pursuant
to Section 13 of the Note Agreement, the “Notes”);

 

WHEREAS, the Company and the Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests that the Company issue and sell the Notes to the Purchasers and incur
the indebtedness to be evidenced thereby;

 

WHEREAS, the Guarantor acknowledges that it will receive direct and indirect
benefits from the sale and purchase of the Notes under the Note Agreement and,
accordingly, the Guarantor is willing, upon the occurrence of a “Springing
Recourse Event” (as hereinafter defined), to guarantee the Company’s obligations
to the Noteholders on the terms and conditions contained herein; and

 

WHEREAS, the Guarantor’s execution and delivery of this Guaranty is a condition
to the agreement of the Purchasers to purchase the Notes.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Guarantor, the Guarantor agrees as
follows:

 

Section 1.                                           Guaranty.  The Guarantor,
upon the occurrence of a Springing Recourse Event, hereby absolutely,
irrevocably and unconditionally guaranties the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all of the following (collectively referred to as the “Guarantied
Obligations”): (a) all indebtedness and obligations owing by the Company to each
Noteholder under or in connection with the Note Agreement and the Notes,
including without limitation, the payment of all principal of, Make-Whole Amount
(as defined in the Note Agreement), if any, and interest on, the Notes
(including, without limitation, any interest on any overdue principal,
Make-Whole Amount, if any, interest accruing after the commencement of any
bankruptcy or similar

 

--------------------------------------------------------------------------------


 

proceeding, and any additional interest that would accrue but for the
commencement of such proceeding and, to the extent permitted by applicable law,
on any overdue interest), and all fees, charges, attorneys’ fees and other
amounts payable to any Noteholder thereunder or in connection therewith; (b) any
and all extensions, renewals, modifications, amendments or substitutions of the
foregoing; and (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Noteholders in the
enforcement of any of the foregoing or any obligation of the Guarantor
hereunder.

 

For the purposes of this Guaranty, the occurrence of any of the events described
in (1)-(3) below shall be a “Springing Recourse Event”:

 

(1)                                 (A)                               the
Guarantor fails to perform or comply with any of the following terms (each, a
“Guarantor Covenant Breach”):

 

(i)                                     the Guarantor will not, directly or
indirectly, enter into or conduct any business other than in connection with the
ownership, acquisition and disposition of general or limited partnership
interests in the Company and the management of the business of the Company, and
such activities as are incidental thereto, all of which shall be solely in
furtherance of the business of the Company;

 

(ii)                                  the Guarantor will not own any assets
other than (A) equity interests (or rights, options or warrants in respect
thereof) of the Company, (B) up to a one percent (1%) equity interest in any
partnership or limited liability company at least ninety-nine percent (99%) of
the equity of which is owned, directly or indirectly, by the Company; (C) money
that has been distributed to the Guarantor by the Company or a Subsidiary of the
Company described in clause (ii)(B) above in accordance with Section 10.6 of the
Note Agreement that is held for 10 Business Days or less pending further
distribution to equity holders of the Guarantor, (D) assets received by the
Guarantor from third parties (including, without limitation, the proceeds from
any equity issuance), that are held for 10 Business Days or less pending further
contribution to the Company, (E) such bank accounts or similar instruments
(subject to the other terms hereof) as it deems necessary to carry out its
responsibilities under the limited partnership agreement of the Company, and
(F) other tangible and intangible assets that, taken as a whole, are de minimis
in relation to the net assets of the Company and its Subsidiaries (but which in
no event shall include any real estate, cash, cash equivalents or other liquid
assets in excess of $500,000 in the aggregate (except as permitted in clauses
(ii)(C) and (D) above) or equity interests (other than equity interests
permitted in clauses (ii)(A) and (B) above));

 

(iii)                               the Guarantor will promptly contribute or
otherwise downstream to the Company any net assets received by the Guarantor
from third parties (including, without limitation, the proceeds from any equity
issuance), subject to the terms of clause (ii)(D) above;

 

2

--------------------------------------------------------------------------------


 

(iv)                              the Guarantor will not merge or consolidate
(except as permitted in the Note Agreement), or dissolve, liquidate or otherwise
wind up its business, affairs or assets;

 

(v)                                 the Guarantor will not guarantee, or
otherwise be or become obligated in respect of, any Indebtedness (which for the
purposes hereof shall include any obligations under any Derivatives Contract but
shall exclude (A) guarantees of obligations under any Derivatives Contracts in
favor of Associated Bank National Association and any lender under the Existing
Term Loan Agreement or Existing Credit Agreement in place as of March 31, 2014,
(B) any Indebtedness described in clause (f) of the definition of Indebtedness,
(C) any liability pursuant to a Customary Nonrecourse Debt Guaranty until a
claim is made with respect thereto (provided that for the purposes of this
clause (v), the Guarantor shall not be deemed to have violated this covenant
with respect to Indebtedness under a Customary Nonrecourse Debt Guaranty until a
judgment is obtained with respect to claims under Customary Nonrecourse Debt
Guaranties individually or in the aggregate of $30,000,000 or greater), and
(D) any liability pursuant to a springing guaranty on substantially the same
terms as this Guaranty; and provided further that the Guarantor’s liability with
respect to (x) Indebtedness of the Company in place as of March 31, 2014 and
(y) Indebtedness of Inland Diversified assumed by the Company and that is
existing debt of Inland Diversified as of July 1, 2014 and was not incurred as a
part of or in anticipation of the merger of Inland Diversified with and into KRG
Magellan, solely by virtue of the Guarantor being the general partner of the
Company and not as a guarantor, shall be excluded from the foregoing provided
such liability is not increased; and

 

(B)                               with respect to a Guarantor Covenant Breach of
any event described in (1)(A)(i)-(iii) above, the passage of 45 days after the
first to occur of either (i) the Company or the Guarantor becoming aware of such
Guarantor Covenant Breach, or (ii) any Noteholder notifying the Company in
writing of any such Guarantor Covenant Breach, or

 

(C)                               with respect to a Guarantor Covenant Breach of
the event described in clause (1)(A)(v) above, the passage of 10 Business Days
(or 45 days if the aggregate Indebtedness for the purposes of clause
(1)(A)(v) above is less than $10,000,000), after the first to occur of either
(i) the Company or the Guarantor becoming aware of such Guarantor Covenant
Breach, or (ii) Noteholder notifying the Company in writing of any such
Guarantor Covenant Breach; or

 

(2)                                 the Company or the Guarantor will commence a
voluntary case under the Bankruptcy Code of 1978, as amended, or any other
federal bankruptcy or any other domestic or foreign laws relating to bankruptcy,
insolvency, reorganization, winding-up, composition or adjustment of debts, in
each case with respect to the Company or the

 

3

--------------------------------------------------------------------------------


 

Guarantor, whether now or hereinafter in effect (collectively, a “Bankruptcy
Proceeding”); or

 

(3)                                 the Company or the Guarantor or any officer
or director thereof will collude with, or otherwise assist any party in
connection with any such filing in a Bankruptcy Proceeding or solicit or cause
to be solicited petitioning creditors for any involuntary petition against the
Company or the Guarantor in any such Bankruptcy Proceeding from any party.

 

The Guarantor acknowledges and agrees that the guaranty under this Guaranty of
the Guarantied Obligations shall automatically become fully effective upon the
occurrence of any Springing Recourse Event and no other documentation or notice
shall be required to evidence the same.

 

Section 2.                                           Guaranty of Payment and Not
of Collection.  This Guaranty is a guaranty of payment, and not of collection,
and upon the occurrence of a Springing Recourse Event, a debt of the Guarantor
for its own account.  Accordingly, no Noteholder will be obligated or required
before enforcing this Guaranty against the Guarantor after a Springing Recourse
Event:  (a) to pursue any right or remedy it may have against the Company, any
Subsidiary Guarantor or any other Person or commence any suit or other
proceeding against the Company, any Subsidiary Guarantor or any other Person in
any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Company, the Guarantor, any Subsidiary Guarantor or any other
Person; or (c) to make demand of the Company, any Subsidiary Guarantor or any
other Person or to enforce or seek to enforce or realize upon any collateral
security held by any Noteholder or for the benefit of any Noteholder which may
secure any of the Guarantied Obligations.

 

Section 3.                                           Guaranty Absolute.  The
Guarantor, upon the occurrence of a Springing Recourse Event, guarantees that
the Guarantied Obligations will be paid strictly in accordance with the terms of
the documents evidencing the same, regardless of any applicable law now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Noteholder with respect thereto.  Upon the occurrence of a
Springing Recourse Event, the liability of the Guarantor under this Guaranty
shall be absolute, irrevocable and unconditional in accordance with its terms
and shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not the Guarantor consents thereto or has notice thereof
and whether before or after the occurrence of a Springing Recourse Event):

 

(a)                                 (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Note Agreement, the Notes, any
Subsidiary Guaranty or any other document or instrument evidencing or relating
to any Guarantied Obligations, or (iv) any waiver, renewal, extension, addition,
or supplement to, or deletion from, or any other action or inaction under or in
respect of, the Note Agreement, the Notes, any Subsidiary Guaranty or any other
documents, instruments or agreements relating to the Guarantied Obligations or
any other instrument

 

4

--------------------------------------------------------------------------------


 

or agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)                                 any lack of validity or enforceability of
the Note Agreement, the Notes, any Subsidiary Guaranty or any other document,
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

(c)                                  any furnishing to any Noteholder (or to any
other Person for the benefit of any Noteholder) of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to the Guarantied Obligations, or any subordination of the
payment of the Guarantied Obligations to the payment of any other liability of
the Company, the Guarantor or any Subsidiary Guarantor;

 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to the Guarantor, the Company, any Subsidiary Guarantor or any other
Person, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding;

 

(f)                                   any act or failure to act by the Company
or any other Person which may adversely affect the Guarantor’s subrogation
rights, if any, against the Company or any Subsidiary Guarantor to recover
payments made under this Guaranty;

 

(g)                                  any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Guarantied Obligations;

 

(h)                                 any application of sums paid by the Company
any Subsidiary Guarantor or any other Person with respect to the liabilities of
the Company to any Noteholder, regardless of what liabilities of the Company
remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Company or in the exercise thereof; or

 

(j)                                    any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the Guarantor
hereunder (other than indefeasible payment and performance in full).

 

Section 4.                                           Action with Respect to
Guarantied Obligations.  The Noteholders may, at any time and from time to time,
without the consent of, or notice to, the Guarantor, and without discharging the
Guarantor from its obligations hereunder, take any and all actions described in
Section 3 and may otherwise:  (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on

 

5

--------------------------------------------------------------------------------


 

any of the Guarantied Obligations; (b) amend, modify, alter or supplement the
Note Agreement or the Notes; provided, however, that no such amendments can
require the Guarantor to modify the nature of the springing guaranty provided
hereunder without the approval of the Guarantor; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Guarantied Obligations; (d) release the Company, any Subsidiary Guarantor, or
any other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Company, any Subsidiary Guarantor or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Noteholders shall elect.

 

Section 5.                                           Waiver.  The Guarantor, to
the fullest extent permitted by applicable law, hereby waives notice of
acceptance hereof or any presentment, demand, protest or notice of any kind, and
any other act or thing, or omission or delay to do any other act or thing, which
in any manner or to any extent might vary the risk of the Guarantor or which
otherwise might operate to discharge the Guarantor from its obligations
hereunder.

 

Section 6.                                           Inability to Accelerate
Notes.  If any Noteholder is prevented under applicable law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations after the
occurrence of a Springing Recourse Event by reason of any automatic stay or
otherwise, the Noteholders will be entitled to receive from the Guarantor, upon
demand therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 7.                                           Reinstatement of Guarantied
Obligations.  If claim is ever made on any Noteholder for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and such Noteholder repays all or part of said amount by
reason of (a) any judgment, decree or order of any court or administrative body
of competent jurisdiction, or (b) any settlement or compromise of any such claim
effected by such Noteholder with any such claimant (including the Company or a
trustee in bankruptcy for the Company), then and in such event the Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Note Agreement, the Notes, any Subsidiary Guaranty or any other instrument
evidencing any liability of the Company, and the Guarantor shall, upon the
occurrence of a Springing Recourse Event, be and remain liable to such
Noteholder for the amounts so repaid or recovered to the same extent as if such
amount had never originally been paid to such Noteholder.

 

Section 8.                                           Subrogation.  Upon the
making by the Guarantor of any payment hereunder for the account of the Company,
the Guarantor will be subrogated to the rights of the payee against the Company;
provided, however, that the Guarantor will not enforce any right or receive any
payment by way of subrogation or otherwise take any action in respect of any
other claim or cause of action the Guarantor may have against the Company
arising by reason of any payment or performance by the Guarantor pursuant to
this Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full.  If any amount shall be paid to the
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, the Guarantor will hold such amount in trust for the
benefit of the Noteholders and will forthwith pay such amount to the Noteholders
to be credited and applied against the

 

6

--------------------------------------------------------------------------------


 

Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Note Agreement or to be held by any Noteholder or by any other
Person for the benefit of the Noteholders, as collateral security for any
Guarantied Obligations existing.

 

Section 9.                                           Subordination.  The
Guarantor hereby expressly covenants and agrees for the benefit of the
Noteholders that all obligations and liabilities of the Company to the Guarantor
of whatever description, including without limitation, all intercompany
receivables of the Guarantor from the Company (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Guarantied
Obligations.  If an Event of Default shall exist, then the Guarantor will not
accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from the Company on account of or in any manner in respect
of any Junior Claim until all of the Guarantied Obligations have been
indefeasibly paid in full.

 

Section 10.                                    Avoidance Provisions.  It is the
intent of the Guarantor and the Noteholders that in any Proceeding, the
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of the Guarantor
hereunder (or any other obligations of the Guarantor to the Noteholders) to be
avoidable or unenforceable against the Guarantor in such Proceeding as a result
of applicable law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The applicable laws under which the possible avoidance or
unenforceability of the obligations of the Guarantor hereunder (or any other
obligations of the Guarantor to the Noteholders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions”.  Accordingly, to the
extent that the obligations of the Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which the Guarantor will be liable hereunder shall be reduced to
that amount which, as of the time any of the Guarantied Obligations are deemed
to have been incurred under the Avoidance Provisions, would not cause the
obligations of the Guarantor hereunder (or any other obligations of the
Guarantor to the Noteholders) to be subject to avoidance under the Avoidance
Provisions.  This Section is intended solely to preserve the rights of the
Noteholders hereunder to the maximum extent that would not cause the obligations
of the Guarantor hereunder to be subject to avoidance under the Avoidance
Provisions, and neither the Guarantor nor any other Person shall have any right
or claim under this Section as against the Noteholders that would not otherwise
be available to such Person under the Avoidance Provisions.

 

Section 11.                                    Information.  The Guarantor
assumes all responsibility for being and keeping itself informed of the
financial condition of the Company, and of all other circumstances bearing upon
the risk of nonpayment of any of the Guarantied Obligations and the nature,
scope and extent of the risks that the Guarantor assumes and incurs hereunder,
and agrees that none of the Noteholders will have any duty whatsoever to advise
the Guarantor of information regarding such circumstances or risks.

 

Section 12.                                    Governing Law.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
STATE.

 

7

--------------------------------------------------------------------------------


 

Section 13.                                    WAIVER OF JURY TRIAL.

 

(a)                                 THE GUARANTOR IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN, THE CITY OF NEW YORK, OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY, THE NOTE AGREEMENT OR THE NOTES. 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE GUARANTOR IRREVOCABLY
WAIVES AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE,
ANY CLAIM THAT IT IS NOT SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(b)                                 THE GUARANTOR CONSENTS TO PROCESS BEING
SERVED BY OR ON BEHALF OF ANY NOTEHOLDER IN ANY SUIT, ACTION OR PROCEEDING OF
THE NATURE REFERRED TO IN SECTION 13(a) BY MAILING A COPY THEREOF BY REGISTERED
OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO IT AT ITS ADDRESS SPECIFIED IN SECTION 19 OR AT
SUCH OTHER ADDRESS OF WHICH SUCH NOTEHOLDER SHALL THEN HAVE BEEN NOTIFIED
PURSUANT TO SAID SECTION.  THE GUARANTOR AGREES THAT SUCH SERVICE UPON RECEIPT
(1) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON IT IN ANY
SUCH SUIT, ACTION OR PROCEEDING AND (2) SHALL, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, BE TAKEN AND HELD TO BE VALID PERSONAL SERVICE UPON AND
PERSONAL DELIVERY TO IT.  NOTICES HEREUNDER SHALL BE CONCLUSIVELY PRESUMED
RECEIVED AS EVIDENCED BY A DELIVERY RECEIPT FURNISHED BY THE UNITED STATES
POSTAL SERVICE OR ANY REPUTABLE COMMERCIAL DELIVERY SERVICE.

 

(c)                                  NOTHING IN THIS SECTION 13 SHALL AFFECT THE
RIGHT OF ANY NOTEHOLDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW, OR
LIMIT ANY RIGHT THAT ANY NOTEHOLDER MAY HAVE TO BRING PROCEEDINGS AGAINST THE
GUARANTOR IN THE COURTS OF ANY APPROPRIATE JURISDICTION OR TO ENFORCE IN ANY
LAWFUL MANNER A JUDGMENT OBTAINED IN ONE JURISDICTION IN ANY OTHER JURISDICTION.

 

(d)                                 THE GUARANTOR HEREBY WAIVES TRIAL BY JURY IN
ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS GUARANTY, THE NOTE AGREEMENT, THE
NOTES, ANY SUBSIDIARY GUARANTY OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH.

 

8

--------------------------------------------------------------------------------


 

Section 14.                                    Waiver of Remedies.  No delay or
failure on the part of any Noteholder in the exercise of any right or remedy it
may have against the Guarantor hereunder or otherwise shall operate as a waiver
thereof, and no single or partial exercise by any Noteholder of any such right
or remedy shall preclude any other or further exercise thereof or the exercise
of any other such right or remedy.

 

Section 15.                                    Termination.  This Guaranty shall
remain in full force and effect until the payment in full of the Guarantied
Obligations, other than any obligations not then due and owing that survive
payment in full of the Notes.

 

Section 16.                                    Successors and Assigns.  Each
reference herein to the Noteholders shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to the Guarantor shall be deemed to
include the Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding.  The Noteholders may, in accordance with the applicable
provisions of the Note Agreement, assign, transfer or sell any Guarantied
Obligation to any Person without the consent of, or notice to, the Guarantor and
without releasing, discharging or modifying the Guarantor’s obligations
hereunder.  Subject to Section 20 of the Note Agreement, the Guarantor hereby
consents to the delivery by any Noteholder to any assignee or transferee (or any
prospective assignee or transferee) of any financial or other information
regarding the Company or the Guarantor.  The Guarantor may not assign or
transfer its obligations hereunder to any Person without the prior written
consent of each Noteholder and any such assignment or other transfer to which
the Noteholders have not so consented shall be null and void.

 

Section 17.                                    Amendments.  This Guaranty may be
amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), only with the written consent of the Guarantor
and the Required Holders, provided that without the consent of all of the
Noteholders, no amendment or waiver can reduce the scope of the obligations
included in the definition of “Guaranteed Obligations” or amend or waive this
Section 17.

 

Section 18.                                    Payments.  All payments to be
made by the Guarantor pursuant to this Guaranty shall be made in Dollars, in
immediately available funds to the Noteholders pursuant to Section 14.2 of the
Note Agreement, not later than 2:00 p.m. on the date of demand therefor.

 

Section 19.                                    Notices.  All notices, requests
and other communications hereunder shall be in writing (including facsimile
transmission or similar writing) and shall be given (a) to the Guarantor at its
address set forth below its signature hereto, (b) to any Noteholder at its
respective address for notices provided for in the Note Agreement, or (c) as to
each such party at such other address as such party shall designate in a written
notice to the other parties.  Each such notice, request or other communication
shall be effective (i) if mailed, when received; (ii) if telecopied, when
transmitted; or (iii) if hand delivered, when delivered; provided, however, that
any notice of a change of address for notices shall not be effective until
received.

 

Section 20.                                    Severability.  In case any
provision of this Guaranty shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

9

--------------------------------------------------------------------------------


 

Section 21.                                    Headings.  Section headings used
in this Guaranty are for convenience only and shall not affect the construction
of this Guaranty.

 

Section 22.                                    Limitation of Liability.  No
Noteholder, nor any affiliate, officer, director, employee, attorney, or agent
of any Noteholder, shall have any liability with respect to, and the Guarantor
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by the Guarantor in connection with, arising out of, or in any way related to,
this Guaranty, the Note Agreement, the Notes or any Subsidiary Guaranty, or any
of the transactions contemplated by this Guaranty, the Note Agreement, the Notes
or any Subsidiary Guaranty.  The Guarantor hereby waives, releases, and agrees
not to sue any Noteholder or any Noteholder’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Note Agreement, the Notes or any Subsidiary Guaranty, or any of the transactions
contemplated by Note Agreement or financed thereby.

 

Section 23.                                   
Definitions.                                  For the purposes of this Guaranty:

 

(a)                                 “Proceeding” means any of the following: 
(i) a voluntary or involuntary case concerning the Guarantor shall be commenced
under the Bankruptcy Code of 1978, as amended; (ii) a custodian (as defined in
such Bankruptcy Code or any other applicable bankruptcy laws) is appointed for,
or takes charge of, all or any substantial part of the property of the
Guarantor; (iii) any other proceeding under any applicable law, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up or
composition for adjustment of debts, whether now or hereafter in effect, is
commenced relating to the Guarantor; (iv) the Guarantor is adjudicated insolvent
or bankrupt; (v) any order of relief or other order approving any such case or
proceeding is entered by a court of competent jurisdiction; (vi) the Guarantor
makes a general assignment for the benefit of creditors; (vii) the Guarantor
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; (viii) the Guarantor shall call
a meeting of its creditors with a view to arranging a composition or adjustment
of its debts; (ix) the Guarantor shall by any act or failure to act indicate its
consent to, approval of or acquiescence in any of the foregoing; or (x) any
corporate action shall be taken by the Guarantor for the purpose of effecting
any of the foregoing.

 

(b)                                 Terms not otherwise defined herein are used
herein with the respective meanings given them in the Note Agreement.

 

[Signature on Next Page]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

GUARANTOR:

 

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices: 

 

 

 

Kite Realty Group Trust

 

 

 

 

 

Attention:

 

Telecopy Number:

(   )

 

Telephone Number:

(   )

 

--------------------------------------------------------------------------------